Exhibit 10.1
US $200,000,000
FACILITY AGREEMENT
dated     17     December 2009
between
GULFMARK OFFSHORE, INC
(as Parent and Original Guarantor)
and
GULFMARK AMERICAS, INC.
(as Borrower)
and
THE ROYAL BANK OF SCOTLAND PLC
(as Original Lender, Arranger, Agent and Security Agent)
(MCGRIGORS LOGO) [h69062h6906201.gif]





McGrigors LLP
Princes Exchange
1 Earl Grey Street
EDINBURGH
EH3 9AQ
Tel: +44 (0)131 777 7000
Fax: +44 (0)131 777 7003
E-Mail: enquiries@mcgrigors.com
Web Site: http://www.mcgrigors.com

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Heading   Page No.
 
           
1
  DEFINITIONS AND INTERPRETATION     1  
1.1
  Definitions     1  
1.2
  Construction     22  
1.3
  Third party rights     23  
1.4
  Accounting Terms; GAAP     23  
 
           
2
  THE FACILITY     24  
2.1
  The Facility     24  
2.2
  Finance Parties’ rights and obligations     24  
2.3
  Parent’s Agent     24  
 
           
3
  PURPOSE     24  
3.1
  Purpose     24  
3.2
  Monitoring     24  
 
           
4
  CONDITIONS OF UTILISATION     24  
4.1
  Initial conditions precedent     24  
4.2
  Further conditions precedent     25  
4.3
  Single drawdown and maximum number of Loans     25  
 
           
5
  UTILISATION     26  
5.1
  Delivery of a Utilisation Request     26  
5.2
  Completion of a Utilisation Request for Loans     26  
5.3
  Currency and amount     26  
5.4
  Original Lenders’ Advance     26  
5.5
  Limitations on Loans     26  
5.6
  Cancellation of Commitment     26  
 
           
6
  REPAYMENT     27  
6.1
  Repayment of Loan     27  
6.2
  Effect of cancellation and prepayment on scheduled repayments and reductions  
  27  
 
           
7
  ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION     28  
7.1
  Illegality     28  
7.2
  Voluntary cancellation     28  
7.3
  Voluntary prepayment of Loans     28  
7.4
  Right of cancellation and repayment in relation to a single Lender     28  
 
           
8
  MANDATORY PREPAYMENT     29  
 
           
9
  RESTRICTIONS     29  
9.1
  Notices of Cancellation or Prepayment     29  
9.2
  Interest and other amounts     29  
9.3
  No reborrowing of Facility     29  
9.4
  Prepayment in accordance with Agreement     29  
9.5
  No reinstatement of Commitments     29  
9.6
  Agent’s receipt of Notices     29  
9.7
  Effect of Repayment and Prepayment on Commitments     30  
 
           
10
  INTEREST     31  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Heading   Page No.  
10.1
  Calculation of interest     31  
10.2
  Payment of interest     31  
10.3
  Default interest     31  
10.4
  Notification of rates of interest     31  
 
           
11
  INTEREST PERIODS     32  
11.1
  Selection of Interest Periods and Terms     32  
11.2
  Changes to Interest Periods     32  
11.3
  Non-Business Days     32  
11.4
  Division and consolidation of Loans     32  
 
           
12
  CHANGES TO THE CALCULATION OF INTEREST     33  
12.1
  Absence of quotations     33  
12.2
  Market disruption     33  
12.3
  Changes in market circumstances     33  
12.4
  Break Costs     34  
 
           
13
  FEES     34  
13.1
  Commitment fee     34  
13.2
  Arrangement fee     34  
 
           
14
  TAX GROSS UP AND INDEMNITIES     35  
14.1
  Definitions     35  
14.2
  Tax gross-up     36  
14.3
  Tax indemnity     38  
14.4
  Tax Credit     39  
14.5
  Lender Status Confirmation     39  
 
           
15
  INCREASED COSTS     39  
15.1
  Increased costs     39  
15.2
  Increased cost claims     40  
15.3
  Exceptions     40  
 
           
16
  OTHER INDEMNITIES     40  
16.1
  Currency indemnity     40  
16.2
  Other indemnities     41  
16.3
  Indemnity to the Agent     41  
16.4
  Indemnity to the Security Agent     41  
 
           
17
  MITIGATION BY THE LENDERS     42  
17.1
  Mitigation     42  
17.2
  Limitation of liability     42  
 
           
18
  COSTS AND EXPENSES     42  
18.1
  Transaction expenses     42  
18.2
  Amendment costs     43  
18.3
  Security Agent’s ongoing costs     43  
18.4
  Enforcement and preservation costs     43  
 
           
19
  GUARANTEE AND INDEMNITY     44  
19.1
  Guarantee and indemnity     44  
19.2
  Continuing Guarantee     44  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Heading   Page No.  
19.3
  Reinstatement     44  
19.4
  Waiver of defences     44  
19.5
  Guarantor Intent     45  
19.6
  Immediate recourse     45  
19.7
  Appropriations     45  
19.8
  Deferral of Guarantors’ rights     46  
19.9
  Release of Guarantors’ right of contribution     46  
19.10
  Additional security     47  
 
           
20
  REPRESENTATIONS     48  
20.1
  General     48  
20.2
  Status     48  
20.3
  Binding obligations     48  
20.4
  Non-conflict with other obligations     48  
20.5
  Power and authority     48  
20.6
  Validity and admissibility in evidence     49  
20.7
  Governing law and enforcement     49  
20.8
  Insolvency     49  
20.9
  No filing or stamp taxes     49  
20.10
  Deduction of Tax     50  
20.11
  No default     50  
20.12
  No misleading information     50  
20.13
  Financial Statements     50  
20.14
  No proceedings pending or threatened     51  
20.15
  No breach of laws     51  
20.16
  Environmental laws     51  
20.17
  Taxation     52  
20.18
  Security and Financial Indebtedness     52  
20.19
  Ranking     52  
20.20
  Good title to assets     52  
20.21
  Legal and beneficial ownership     52  
20.22
  Shares     52  
20.23
  Group Structure Chart     53  
20.24
  Accounting reference date     53  
20.25
  Material contracts     53  
20.26
  No adverse consequences     53  
20.27
  Times when representations made     53  
20.28
  ERISA Event, Margin Stock and “Investment Company”     54  
 
           
21
  INFORMATION UNDERTAKINGS     54  
21.1
  Financial statements     55  
21.2
  Provision and contents of Compliance Certificate     55  
21.3
  Requirements as to financial statements     55  
21.4
  Budget     56  
21.5
  Group companies     57  
21.6
  Quarterly fleet contract summary report     57  
21.7
  Presentations     57  
21.8
  Year-end     57  
21.9
  Information: miscellaneous     57  
21.10
  Notification of default     58  
21.11
  “Know your customer” checks     58  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Heading   Page No.
 
           
22
  FINANCIAL COVENANTS     59  
22.1
  Financial covenants     59  
22.2
  Financial testing     59  
22.3
  Financial Covenant definitions     60  
 
           
23
  GENERAL UNDERTAKINGS     62  
23.1
  Authorisations     62  
23.2
  Compliance with laws     63  
23.3
  Environmental compliance     63  
23.4
  Environmental claims     63  
23.5
  Taxation     63  
23.6
  Merger     64  
23.7
  Change of business     64  
23.8
  Acquisitions     64  
23.9
  Joint ventures     64  
23.10
  Preservation of assets     65  
23.11
  Pari passu ranking     65  
23.12
  Acquisition Documents     65  
23.13
  Negative pledge     65  
23.14
  Disposals     68  
23.15
  Intra-Group Loans     69  
23.16
  Financial Indebtedness     69  
23.17
  Share capital     71  
23.18
  Insurance     71  
23.19
  Treasury Transactions     73  
23.20
  No change in management     73  
23.21
  Registration of Vessels     73  
23.22
  Classification     73  
23.23
  Valuations     73  
23.24
  Further assurance     74  
23.25
  Syndication     74  
23.26
  Conditions subsequent     74  
 
           
24
  EVENTS OF DEFAULT     75  
24.1
  Non-payment     75  
24.2
  Financial covenants and other obligations     75  
24.3
  Other obligations     76  
24.4
  Misrepresentation     76  
24.5
  Cross default     76  
24.6
  Insolvency     76  
24.7
  Insolvency proceedings     77  
24.8
  Creditors’ process     77  
24.9
  Unlawfulness and invalidity     78  
24.10
  Cessation of business     78  
24.11
  Change of ownership     78  
24.12
  Audit qualification     78  
24.13
  Expropriation     78  
24.14
  Repudiation and rescission of agreements     78  
24.15
  Litigation     78  
24.16
  Material adverse change     78  
24.17
  Challenge to registration     79  

(iv)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Heading   Page No.
 
           
24.18
  War     79  
24.19
  Acceleration     79  
 
           
25
  COLLATERAL VESSEL SALE AND SUBSTITUTION     79  
25.1
  Sale of Collateral Vessel     79  
25.2
  Collateral Vessel Substitution     80  
 
           
26
  CHANGES TO THE LENDERS     82  
26.1
  Assignments and transfers by the Lenders     82  
26.2
  Conditions of assignment or transfer     82  
26.3
  Assignment or transfer fee     83  
26.4
  Limitation of responsibility of Existing Lenders     83  
26.5
  Procedure for transfer     84  
26.6
  Procedure for assignment     85  
26.7
  Copy of Transfer Certificate or Assignment Agreement to Parent     86  
26.8
  Security over Lenders’ rights     86  
26.9
  Pro rata interest settlement     86  
 
           
27
  RESTRICTION ON DEBT PURCHASE TRANSACTIONS     87  
27.1
  Prohibition on Debt Purchase Transactions by the Group     87  
 
           
28
  CHANGES TO THE OBLIGORS     87  
28.1
  Assignment and transfers by Obligors     87  
28.2
  Additional Guarantors     87  
28.3
  Repetition of Representations     87  
28.4
  Reorganisation permitted     88  
 
           
29
  ROLE OF THE AGENT, THE ARRANGER AND OTHERS     89  
29.1
  Appointment of the Agent     89  
29.2
  Duties of the Agent     89  
29.3
  Role of the Arranger     90  
29.4
  No fiduciary duties     90  
29.5
  Business with the Group     90  
29.6
  Rights and discretions     90  
29.7
  Majority Lenders’ instructions     91  
29.8
  Responsibility for documentation     91  
29.9
  Exclusion of liability     92  
29.10
  Lenders’ indemnity to the Agent     92  
29.11
  Resignation of the Agent     92  
29.12
  Replacement of the Agent     93  
29.13
  Confidentiality     94  
29.14
  Relationship with the Lenders     94  
29.15
  Credit appraisal by the Lenders     95  
29.16
  Reference Banks     95  
29.17
  Agent’s management time     95  
29.18
  Deduction from amounts payable by the Agent     95  
29.19
  Reliance and engagement letters     96  
 
           
30
  THE SECURITY AGENT     96  
30.1
  Appointment of the Security Agent     96  
30.2
  Trust     97  

(v)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Heading   Page No.
 
           
30.3
  Duties of the Security Agent     97  
30.4
  No need to account for own profits     98  
30.5
  Business with the Group     98  
30.6
  Rights and discretions of the Security Agent     98  
30.7
  Instructions     99  
30.8
  Responsibility for documentation     99  
30.9
  Exclusion of liability     100  
30.10
  Indemnity     100  
30.11
  Resignation of Security Agent     101  
30.12
  Confidentiality     102  
30.13
  Relationship with the Lenders     103  
30.14
  Credit appraisal by the Secured Parties     103  
30.15
  Deduction from amounts payable by the Security Agent     103  
30.16
  Additional trustees     104  
30.17
  Title     104  
30.18
  Investments     104  
30.19
  Tax     104  
30.20
  Insolvency Officer’s indemnity     104  
30.21
  Security Agent’s functions     104  
30.22
  Enforcement     105  
30.23
  Release of Security     106  
30.24
  Copy documents     106  
 
           
31
  CONDUCT OF BUSINESS BY THE FINANCE PARTIES     106  
 
           
32
  SHARING AMONG THE FINANCE PARTIES     106  
32.1
  Payments to Finance Parties     106  
32.2
  Redistribution of payments     107  
32.3
  Recovering Finance Party’s rights     107  
32.4
  Reversal of redistribution     107  
32.5
  Exceptions     107  
 
           
33
  PAYMENT MECHANICS     108  
33.1
  Payments to the Agent     108  
33.2
  Distributions by the Agent     108  
33.3
  Distributions to an Obligor     108  
33.4
  Clawback     108  
33.5
  Impaired Agent     108  
33.6
  Partial payments     109  
33.7
  Set-off by Obligors     109  
33.8
  Business Days     110  
33.9
  Currency of account     110  
33.10
  Change of currency     110  
33.11
  Disruption to Payment Systems etc     110  
 
           
34
  SET-OFF     111  
 
           
35
  NOTICES     111  
35.1
  Communications in writing     111  
35.2
  Addresses     111  
35.3
  Delivery     112  

(vi)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Heading   Page No.
 
           
35.4
  Notification of address and fax number     112  
35.5
  Communication when Agent is Impaired Agent     112  
35.6
  Electronic communication     112  
35.7
  Use of websites     113  
35.8
  English language     114  
 
           
36
  CALCULATIONS AND CERTIFICATES     114  
36.1
  Accounts     114  
36.2
  Certificates and determinations     114  
36.3
  Day count convention     114  
 
           
37
  PARTIAL INVALIDITY     114  
 
           
38
  REMEDIES AND WAIVERS     115    
39
  AMENDMENTS AND WAIVERS     115  
39.1
  Required consents     115  
39.2
  Exceptions     115  
39.3
  Replacement of Lender     116  
 
           
40
  CONFIDENTIALITY     117  
40.1
  Confidential Information     117  
40.2
  Disclosure of Confidential Information     117  
40.3
  Disclosure to numbering service providers     119  
40.4
  Entire agreement     120  
40.5
  Inside information     121  
40.6
  Notification of disclosure     121  
40.7
  Continuing obligations     121  
 
           
41
  COUNTERPARTS     121    
42
  GOVERNING LAW     122  
 
           
43
  ENFORCEMENT     122  
43.1
  Jurisdiction of English courts     122  
43.2
  Service of process     122  
 
            SCHEDULES        
 
            SCHEDULE 1 — THE ORIGINAL PARTIES     123   Part 1 — The Original
Obligors     123   Part II — The Original Lenders     124   SCHEDULE 2 —
CONDITIONS PRECEDENT     125   SCHEDULE 3 — REQUESTS AND NOTICES     130   Part
I — Utilisation Request     130   Part II — Selection Notice     131   SCHEDULE
4 — MANDATORY COST FORMULA     132   SCHEDULE 5 — FORM OF TRANSFER CERTIFICATE  
  135   SCHEDULE 6 — FORM OF ASSIGNMENT AGREEMENT     138   SCHEDULE 7 — LMA
FORM OF CONFIDENTIALITY UNDERTAKING     141   SCHEDULE 8 — TIMETABLE     146  

(vii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Heading   Page No.
 
            SCHEDULE 9 — THE COLLATERAL VESSELS     147   SIGNATURES     148  

(viii)



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 17 December 2009 and made between:

(1)  
GULFMARK OFFSHORE, INC, further details of which are in Part I of Schedule 1
(The Original Parties), (the “Parent” and “Original Guarantor”);
  (2)  
GULFMARK AMERICAS, INC, further details of which are in Part I of Schedule 1
(The Original Parties), as borrower (the “Borrower”);
  (3)  
THE ROYAL BANK OF SCOTLAND PLC, a company registered in Scotland with number
SC90312 and having its registered office at 36 St Andrew Square, Edinburgh EH2
2YB (the “Arranger”);
  (4)  
THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as lenders (the “Original Lenders”);
  (5)  
THE ROYAL BANK OF SCOTLAND PLC, a company registered in Scotland with number
SC90312 and having its registered office at 36 St Andrew Square, Edinburgh EH2
2YB as agent of the other Finance Parties (the “Agent”); and
  (6)  
THE ROYAL BANK OF SCOTLAND PLC, a company registered in Scotland with number
SC90312 and having its registered office at 36 St Andrew Square, Edinburgh EH2
2YB as security trustee for the Secured Parties (the “Security Agent”).

IT IS AGREED as follows:
SECTION 1
INTERPRETATION


1  
DEFINITIONS AND INTERPRETATION

1.1  
Definitions
     
In this Agreement:
     
“Acceptable Bank” means:

  (a)  
a bank or financial institution which has a rating for its long-term unsecured
and non credit-enhanced debt obligations of A or higher by Standard & Poor’s
Rating Services or Fitch Ratings Ltd or A2 or higher by Moody’s Investor
Services Limited or a comparable rating from an internationally recognised
credit rating agency; or
    (b)  
any other bank or financial institution approved by the Agent.

   
“Accession Deed” means an accession deed in form and substance satisfactory to
the Agent and the Security Agent.
     
“Accounting Principles” means GAAP.
     
“Accounting Reference Date” means 31 December.
     
“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
Formula).

1



--------------------------------------------------------------------------------



 



   
“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 28 (Changes to the Obligors).
     
“Additional Obligor” means an Additional Guarantor.
     
“Administration” has the meaning given to it in paragraph 1.1.3 of the ISM Code.
     
“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
     
“Amount” means in relation to a Loan, the amount specified in the Utilisation
Request or Selection Notice delivered by the Borrower for that Loan.
     
“Appraisal Date” means the date of this Agreement, each date occurring at six
monthly intervals thereafter and the date of any proposed substitution under
Clause 25 (Collateral Vessel Sale and Substitution).
     
“Appraised Value” means the estimated market value arrived at on a basis
acceptable to and agreed by the Agent in respect of any Collateral Vessel
determined by averaging valuations addressed to the Agent by two of the Approved
Brokers. Such valuations shall be prepared at the Borrower’s expense (unless
otherwise stated in this Agreement), without a physical inspection, on the basis
of a sale for prompt delivery for cash at arm’s length on a charter free basis
between a willing buyer and a willing seller.
     
“Approved Brokers” means H. Clarkson & Co. Limited, Simpson Spence & Young
Shipbrokers Limited, Fearnley AS, RS Platou AS and Seabrokers Group or such
other broker as may be acceptable to the Agent (acting on the instructions of
the Majority Lenders).
     
“Asset Sale” means any disposition of property or series of related dispositions
of property (excluding any such disposition permitted by this Agreement and any
disposition of Cash Equivalents) that yields gross proceeds to the Borrower or
any of its Subsidiaries (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$1,000,000.
     
“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 6 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
     
“Auditors” means one of UHY LLP, PricewaterhouseCoopers, Ernst & Young, KPMG or
Deloitte & Touche, Grant Thornton or any other firm approved in advance by the
Majority Lenders (such approval not to be unreasonably withheld, conditioned or
delayed).
     
“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
     
“Availability Period” means the period from and including the date of this
Agreement to and including 31 December 2009.
     
“Available Commitment” means, in relation to the Facility, a Lender’s Commitment
under the Facility minus (subject as set out below):

  (a)  
the Amount of its participation in any outstanding Loans under the Facility; and

2



--------------------------------------------------------------------------------



 



  (b)  
in relation to any proposed Loan, the Amount of its participation in any other
Loans that are due to be made under that Facility on or before the proposed
Utilisation Date.

   
“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.
     
“Break Costs” means the amount (if any) by which:

  (a)  
the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period;

   
exceeds:

  (b)  
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

   
“Budget” means:

  (a)  
in relation to the period beginning on 1 January and ending on 31 December 2009,
the budget prepared by the Parent and reviewed by the Parent’s board of
directors for use by the Parent and its Subsidiaries in the ordinary course of
business and to be delivered by the Parent to the Agent pursuant to Clause 4.1
(Initial conditions precedent); and
    (b)  
in relation to any other period, any budget delivered by the Parent to the Agent
in respect of that period pursuant to Clause 21.4 (Budget).

   
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, England and Houston, Texas.
     
“Capitalised Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalised leases.
     
“Capitalised Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any Capitalised Lease, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
     
“Cash” means, at any time, cash in hand or at bank and (in the latter case)
credited to an account in the name of an Obligor with an Acceptable Bank and to
which an Obligor is alone (or together with other Obligors) beneficially
entitled and for so long as:

  (a)  
that cash is repayable on demand;
    (b)  
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition;

3



--------------------------------------------------------------------------------



 



  (c)  
there is no Security over that cash except for Transaction Security or any
Permitted Vessel Security constituted by a netting or set-off arrangement
entered into by members of the Group in the ordinary course of their banking
arrangements; and
    (d)  
the cash is freely and immediately available to be applied in repayment or
prepayment of the Facility.

   
“Cash Collateral Account” means the US $ denominated interest bearing account,
to be opened with the Agent in its Aberdeen office pursuant to Clause 23.26
(Conditions subsequent).
     
“Cash Collateral Account Charge” means a first ranking fixed legal charge over
the Cash Collateral Account in form and content agreed by the Security Agent.
     
“Cash Equivalents” means at any time:

  (a)  
certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;
    (b)  
any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America or the United Kingdom, or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security;
    (c)  
commercial paper not convertible or exchangeable to any other security:

  (i)  
for which a recognised trading market exists;
    (ii)  
issued by an issuer incorporated in the United States of America, the United
Kingdom;
    (iii)  
which matures within one year after the relevant date of calculation; and
    (iv)  
which has a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investor Services Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;

  (d)  
sterling bills of exchange eligible for rediscount at the Bank of England and
accepted by an Acceptable Bank (or their dematerialised equivalent);
    (e)  
investments made in connection with cash management programs of the Parent or a
Subsidiary thereof and denominated in a currency other than pounds sterling or
US Dollars in which such Person is conducting or intending to conduct business
which investments are by their nature readily convertible into cash or cash
equivalent as defined herein; or
    (f)  
any other debt security approved by the Majority Lenders,

   
in each case to which the Parent or any Subsidiary thereof is alone (or together
with other Obligors beneficially entitled at that time and which is not issued
or guaranteed by any

4



--------------------------------------------------------------------------------



 



   
member of the Group or subject to any Security (other than Security arising
under the Transaction Security Documents).

   
“Change of Control” means (i) any person or group of persons acting in concert
gains direct or indirect control of the Parent, or (ii) the Borrower ceases to
be a wholly owned Subsidiary (directly or indirectly) of the Parent. For the
purposes of this definition:

  (a)  
“control” of any Obligor means:

  (i)  
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

  (A)  
cast, or control the casting of, more than 40% of the maximum number of votes
that might be cast at a meeting of the stockholders of the Parent; or
    (B)  
appoint or remove all, or the majority, of the directors or other equivalent
officers of the Parent but excluding changes (or the power to make changes) in
the board of directors of the Parent approved or recommended by the majority of
directors serving on such board at the time of such recommendation or approval
where those changes are not related to or do not occur as a consequence of any
change in shareholding of the Parent; or
    (C)  
give directions with respect to the operating and financial policies of the
Parent with which the directors or other equivalent officers of the Parent are
obliged to comply; and/or

  (ii)  
the holding beneficially of more than 40% of the issued share capital of the
Parent (excluding any part of that issued share capital that carries no right to
participate beyond a specified amount in a distribution of either profits or
capital);

  (b)  
“acting in concert” means, a group of persons who, pursuant to an agreement or
understanding (whether formal or informal), actively co-operate, through the
acquisition directly or indirectly of shares in the Parent by any of them,
either directly or indirectly, to obtain or consolidate control of the Parent.

   
“Charged Property” means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.
     
“Code” means the United States Internal Revenue Code of 1986, as amended.
     
“Collateral Vessels” means, subject to Clause 23.18 (Insurance) and Clause 25
(Collateral Vessel Sale and Substitution), each of the vessels listed in
Schedule 9 (The Collateral Vessels).
     
“Commitment” means:

  (a)  
in relation to an Original Lender, the amount in the Currency set opposite its
name under the heading “Commitment” in Part II of Schedule 1 (The Original
Parties) and the amount of any other Commitment transferred to it under this
Agreement; and

5



--------------------------------------------------------------------------------



 



  (b)  
in relation to any other Lender, the amount in the Currency of any Commitment
transferred to it under this Agreement,
       
to the extent not cancelled, reduced or transferred by it under this Agreement.

   
“Common Stock” means the common stock $1.00 par value per share of the Borrower.
     
“Company” means at any given time the company responsible for a Collateral
Vessel’s compliance with (i) the ISM Code under paragraph 1.1.2 of the ISM Code
and/or (ii) the ISPS Code (as the case may be).
     
“Compliance Certificate” means a certificate in form and substance satisfactory
to the Agent.
     
“Confidential Information” means all information relating to the Parent, any
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:

  (a)  
any member of the Group or any of its advisers; or
    (b)  
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

   
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

  (i)  
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 40 (Confidentiality); or
    (ii)  
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or
    (iii)  
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.

   
“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 7 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Parent and
the Agent.
     
“CTA” means the Corporation Tax Act 2009.
     
“Currency” means US dollars.
     
“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person:

  (a)  
purchases by way of assignment or transfer;

6



--------------------------------------------------------------------------------



 



  (b)  
enters into any sub-participation in respect of; or
    (c)  
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

   
any Commitment or amount outstanding under this Agreement.
     
“Default” means an Event of Default or any event or circumstance specified in
Clause 24 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
     
“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.
     
“Disclosure Schedule” means the schedule, if any, prepared in relation to
Clauses 23.13(c) and 23.16(b) and delivered to and accepted by the Agent
pursuant to Schedule 2 (Conditions Precedent).
     
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is one year
after the Termination Date; provided, however, that only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such dates shall be deemed to be Disqualified Stock; provided
further that any such Equity Interests (including any options, warrants or other
rights in respect thereof) issued or sold as compensation and held by future,
present or former directors, officers, members of management, employees or
consultants of the Parent, the Borrower or any of its Subsidiaries or family
members or relatives thereof, or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives shall not constitute
Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interests
that would constitute Disqualified Stock solely because the holders thereof have
the right to require the Parent, the Borrower or any of its Subsidiaries to
repurchase such Equity Interests upon the occurrence of a change of control or a
sale of all or substantially all its assets will not constitute Disqualified
Stock if the terms of such Equity Interest provide that the Parent, the Borrower
or any Subsidiary may not repurchase or redeem any such Equity Interest pursuant
to such provisions. Subject to all of the preceding provisos in this definition,
the term “Disqualified Stock” will also include any options, warrants or other
rights that are convertible into Disqualified Stock or that are redeemable at
the option of the holder, or required to be redeemed, prior to the date that is
one year after the Termination Date.
     
“Disruption Event” means either or both of:

  (a)  
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

7



--------------------------------------------------------------------------------



 



  (b)  
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

  (i)  
from performing its payment obligations under the Finance Documents; or
    (ii)  
from communicating with other Parties in accordance with the terms of the
Finance Documents,

     
and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

   
“Earnings”, in relation to a Collateral Vessel, means all hires where the
charter is for a period of 12 months or more including (without limitation) all
time charter hire and bareboat charter hire, freights, pool income and other
sums payable to or for the account of the Borrower in respect of that Collateral
Vessel including (without limitation) all remuneration for salvage and towage
services, demurrage and detention moneys, contributions in general average,
compensation in respect of any requisition for hire and damages and other
payments (whether awarded by any court or arbitral tribunal or by agreement or
otherwise) for breach, termination or variation of any contract for the
operation, employment or use of that Collateral Vessel.
     
“Employee Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any of its ERISA Affiliates is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
     
“Environment” means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

  (a)  
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);
    (b)  
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and
    (c)  
land (including, without limitation, land under water).

   
“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
     
“Environmental Law” means any applicable law or regulation which relates to:

  (a)  
the pollution or protection of the Environment;
    (b)  
the conditions of the workplace; or
    (c)  
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

   
“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation

8



--------------------------------------------------------------------------------



 



   
of the business of any member of the Group conducted on or from the properties
owned or used by any member of the Group.

   
“Equity to Total Assets Ratio” has the meaning given in Clause 22.3 (Financial
Covenant definitions).
     
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing, but excluding any debt security that is
convertible into, or exchangeable for, any of the foregoing.
     
“ERISA” means, at any date, the United States Employee Retirement Income
Security Act of 1974 (or any successor legislation thereto) as amended from time
to time, and the regulations promulgated and rulings issued thereunder, all as
the same may be in effect at such date.
     
“ERISA Affiliate” of the Borrower means any person that for purposes of Title I
and Title IV of ERISA and Section 412 of the Code would be deemed at any
relevant time to be a single employer with the Borrower, pursuant to
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
     
“ERISA Event” means:

  (a)  
any reportable event, as defined in Section 4043 of ERISA, with respect to an
Employee Plan, as to which PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified of such event;
    (b)  
the filing of a notice of intent to terminate any Employee Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041 (c) of ERISA of a notice of intent to
terminate any Employee Plan or the termination of any Employee Plan under
Section 4041(c) of ERISA;
    (c)  
the institution of proceedings under Section 4042 of ERISA by the PBGC for the
termination of, or the appointment of a trustee to administer, any Employee
Plan;
    (d)  
the failure to make a required contribution to any Employee Plan that would
result in the imposition of an encumbrance under Section 412 of the Code or
Section 302 of ERISA or the filing of any request for a minimum funding waiver
under Section 412 of the Code with respect to any Employee Plan or Multiemployer
Plan;
    (e)  
an engagement in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA;
    (f)  
the complete or partial withdrawal of the Borrower or any of its ERISA
Affiliates from a Multiemployer Plan; and
    (g)  
the Borrower or any of its ERISA Affiliates incurring any liability under Title
IV of ERISA with respect to any Employee Plan (other than premiums due and not
delinquent under section 4007 of ERISA).

   
“Event of Default” means any event or circumstance specified as such in Clause
24 (Events of Default).

9



--------------------------------------------------------------------------------



 



   
“Existing Debt” means the Senior Secured Credit Facility Agreement among Rigdon
Marine Corporation and DVB Bank NV, as Underwriter, Arranger, Agent, Security
Trustee, Swap Bank and Book Manager, and the lenders that are parties thereto,
dated December 28, 2005, as amended, and the Assignment, Assumption, Amendment
and Restatement of Loan Agreement Providing for a US 85,000,000 Subordinated
Credit Facility between Burbon Capital U.S.A., Inc., as Assignor, Rigdon Marine
Corporation, as Borrower, DVB Bank NV, as Facility Agent and Security Trustee,
and the lenders that are parties thereto, dated July 1, 2008.
     
“Facility” means the term loan facility made available under this Agreement as
described in Clause 2.1 (The Facility).
     
“Facility Office” means:

  (a)  
in respect of a Lender, the office or offices notified by that Lender to the
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement; or
    (b)  
in respect of any other Finance Party, the office in the jurisdiction in which
it is resident for tax purposes.

   
“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Parent setting out any of the fees
referred to in Clause 13 (Fees).
     
“Finance Document” means this Agreement, any Accession Deed, any Compliance
Certificate, any Fee Letter, any Hedging Agreement, any Resignation Letter, any
Selection Notice, any Transaction Security Document, any Utilisation Request and
any other document designated as a “Finance Document” by the Agent and the
Parent provided that where the term “Finance Document” is used in, and construed
for the purposes of, this Agreement, a Hedging Agreement shall be a Finance
Document only for the purposes of:

  (a)  
the definition of “Material Adverse Effect”;
    (b)  
the definition of “Finance Document”;
    (c)  
the definition of “Transaction Security Document”;
    (d)  
paragraph (a)(iv) of Clause 1.2 (Construction);
    (e)  
Clause 19 (Guarantee and Indemnity); and
    (f)  
Clause 24 (Events of Default) and Clause 24.19 (Acceleration)).

   
“Finance Party” means the Agent, the Arranger, the Security Agent, a Lender or a
Hedge Counterparty.
     
“Financial Indebtedness” and “Indebtedness” of any Person means, on any date,
without duplication, (a) all obligations of such Person for borrowed money or
with respect to deposits or advances of any kind, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale agreements relating to
property acquired by such Person reflected as a liability on a balance sheet of
such Person in accordance with GAAP (or, if no such balance sheet of such Person
has been prepared as of such date, as would be reflected as a liability on such
balance

10



--------------------------------------------------------------------------------



 



   
sheet in accordance with GAAP), (d) all obligations of such Person in respect of
the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business and (ii) any earn
out obligation reflected as a liability on the balance sheet of such Person (or,
if no such balance sheet of such Person has been prepared as of such date, as
would be reflected as a liability on such balance sheet in accordance with
GAAP)), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all guarantees by such Person
of Indebtedness of other Persons, (g) all Capitalised Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person under Hedging Agreements or
agreements with any Person having substantially the same economic effect, after
giving effect to applicable netting arrangements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of any
obligation under Hedging Agreements or agreements with any Person having
substantially the same economic effect on any date shall be deemed to be the
swap termination value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair Market
Value of the property encumbered thereby.

   
“Financial Officer” means the chief financial officer, the principal accounting
officer, the treasurer or the controller of the Parent or the Borrower or any
assistant treasurer or assistant controller of the Parent or the Borrower
designated in writing by the chief financial officer, principal accounting
officer, treasurer or controller of the Parent or the Borrower for so long as
such designation is effective in accordance with its terms.
     
“Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.
     
“Financial Year” means the annual accounting period of the Group ending on 31
December each year.
     
“Fleet Report Template” means the example Vessel Status Report delivered to the
Agent by the Parent pursuant to paragraph 12 of Schedule 2 (Conditions
Precedent).
     
“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States of America, any state thereof or the District of Columbia.
     
“Funds Flow Statement” means a funds flow statement in agreed form.
     
“GAAP” means those principles and practices which are recognised as such by the
Financial Accounting Standards Board of the United States of America.
     
“Group” means the Parent, the Borrower and each of their respective Subsidiaries
for the time being.
     
“Group Structure Chart” means the group structure chart in the agreed form.
     
“Guarantor” means the Original Guarantor or any Additional Guarantor.

11



--------------------------------------------------------------------------------



 



   
“Hedge Counterparty” means (i) any Lender and (ii) any Affiliate of any Lender,
which has become a Party as a Hedge Counterparty.
     
“Hedging Agreement” means any master agreement, confirmation, schedule or other
agreement in agreed form entered into or to be entered into by the Borrower and
a Hedge Counterparty for the purpose of hedging the types of liabilities and/or
risks in relation to the Facility which, at the time that that master agreement,
confirmation, schedule or other agreement (as the case may be) is entered into,
the Hedging Policy Letter requires to be hedged.
     
“Hedging Policy Letter” means the letter dated on or before the date of this
Agreement and made between the Agent and the Borrower describing the hedging
arrangements to be entered into in respect of the interest rate liabilities
and/or the exchange rate risks of the Borrower of, and in relation to, the
Facility.
     
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
     
“Impaired Agent” means the Agent at any time when:

  (a)  
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;
    (b)  
the Agent otherwise rescinds or repudiates a Finance Document; or
    (c)  
an Insolvency Event has occurred and is continuing with respect to the Agent;
       
unless, in the case of paragraph (a) above:

  (i)  
its failure to pay is caused by:

  (A)  
administrative or technical error; or
    (B)  
a Disruption Event; and

     
payment is made within 5 Business Days of its due date; or

  (ii)  
the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

   
“Insolvency Event” in relation to a Finance Party means that the Finance Party:

  (a)  
is dissolved (other than pursuant to a consolidation, amalgamation or merger);
    (b)  
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;
    (c)  
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;
    (d)  
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any

12



--------------------------------------------------------------------------------



 



     
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation by it or such regulator, supervisor or similar official;

  (e)  
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

  (i)  
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or
    (ii)  
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

  (f)  
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);
    (g)  
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;
    (h)  
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;
    (i)  
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (i) above; or
    (j)  
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

   
“Insolvency Officer” means any liquidator, trustee in bankruptcy, judicial
custodian or manager, compulsory manager, receiver, receiver and manager,
administrative receiver, administrator or other similar officer, in each case,
appointed in any jurisdiction.
     
“Insurances”, in relation to a Collateral Vessel, means all policies and
contracts of insurance (including but not limited to hull and machinery, all
entries in protection and indemnity or war risks associations) which are from
time to time taken out or entered into in respect of or in connection with that
Collateral Vessel or her increased value and (where the context permits) all
benefits thereof, including all claims of any nature and returns of premium.
     
“Insurance Report” means an insurance report prepared by BankServe Insurance
Services Ltd, dated on or around the date of this Agreement (but in any event on
or before the Utilisation Date) and addressed to, and/or capable of being relied
upon by, the Reliance Parties.

13



--------------------------------------------------------------------------------



 



   
“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3 (Default interest).
     
“Intra-Group Loan” means any agreement constituting Financial Indebtedness
between an Obligor and any other Person in the Group.
     
“IRS” means the United States Internal Revenue Service.
     
“ISM Code” means the International Safety Management Code 2002 regarding the
safe management and operation of ships and for pollution prevention.
     
“ISPS Code” means the International Ship and Port Security Code as adopted by
the Conference of Contracting Governments to the Safety of Life at Sea
Convention 1974 on 13 December 2002 and incorporated as Chapter XI-2 of the
Safety of Life at Sea Convention 1974.
     
“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership
entity (i) the Equity Interests in which are owned by two or more Persons that
are not otherwise Affiliates, and (ii) less than a majority of the Equity
Interests of which are owned by the Parent or a Subsidiary thereof, provided
however, that vessel charter, vessel hire, vessel service and similar agreements
shall not constitute joint ventures.
     
“Legal Opinion” means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent) or Clause 28 (Changes to the Obligors).
     
“Legal Reservations” means:

  (a)  
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;
    (b)  
the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim;
    (c)  
similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and
    (d)  
any other matters which are set out as qualifications or reservations as to
matters of law of general application in the Legal Opinions.

   
“Lender” means:

  (a)  
any Original Lender; and
    (b)  
any bank, financial institution, trust, fund or other entity which has become a
Party as a Lender in accordance with Clause 26 (Changes to the Lenders),

   
which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.

14



--------------------------------------------------------------------------------



 



   
“LIBOR” means, in relation to any Loan:

  (a)  
the applicable Screen Rate; or
    (b)  
(if no Screen Rate is available for the currency or Interest Period of that
Loan) the Reference Bank Rate,

   
as of the Specified Time on the Quotation Day for the currency of that Loan and
a period comparable to the Interest Period of that Loan.
     
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
charge, pledge, lien, hypothecation, encumbrance, or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     
“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.
     
“LMA” means the Loan Market Association.
     
“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
     
“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 662/3 per cent. of the Total Commitments (or, if the Total Commitments have
been reduced to zero, aggregated more than 662/3 per cent. of the Total
Commitments immediately prior to that reduction).
     
“Manager” means the Borrower or any entity within the Group.
     
“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost formula).
     
“Margin” means in relation to the Loan or any Unpaid Sum, 2.5 per cent. per
annum;
     
“Margin Stock” means margin stock or “margin security” within the meaning of
Regulations T, U and X.
     
“Material Adverse Effect” means a material adverse effect on:

  (a)  
the business, operations, property, condition (financial or otherwise) of (i) an
Obligor or (ii) the Group, take as a whole; or
    (b)  
the ability of an Obligor to perform its obligations under the Finance
Documents; or
    (c)  
the validity or enforceability of, or the effectiveness or ranking of any
Security granted or purporting to be granted pursuant to any of, the Finance
Documents or the rights or remedies of any Finance Party under any of the
Finance Documents.

   
“Material Company” means, at any time:

  (a)  
an Obligor; or

15



--------------------------------------------------------------------------------



 



  (b)  
a wholly-owned member of the Group that holds shares in an Obligor; or
    (c)  
a Subsidiary of the Parent which has Consolidated Adjusted EBITDA or has gross
assets, net assets or total revenue (excluding intra-group items) representing
five per cent., or more of the gross assets, net assets or total revenue of the
Group, calculated on a consolidated basis.

   
Compliance with the conditions set out in paragraph (c) shall be determined by
reference to the most recent Compliance Certificate supplied by the Parent
and/or the latest audited financial statements of that Subsidiary (consolidated
in the case of a Subsidiary which itself has Subsidiaries) and the latest
audited consolidated financial statements of the Group. However, if a Subsidiary
has been acquired since the date as at which the latest audited consolidated
financial statements of the Group were prepared, the financial statements shall
be deemed to be adjusted in order to take into account the acquisition of that
Subsidiary (that adjustment being certified by the Group’s Auditors as
representing an accurate reflection of the revised Consolidated Adjusted EBITDA,
gross assets, net assets or total revenue of the Group).
     
“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

  (a)  
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;
    (b)  
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and
    (c)  
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

   
The above rules will only apply to the last Month of any period.
     
“Multiemployer Plan” means a “multiemployer plan” (as defined in Section (3)(37)
of ERISA) contributed to for any employees of the Borrower or any of its ERISA
Affiliates
     
“Net Cash Proceeds” (a) in connection with any Asset Sale or any Recovery Event,
the proceeds thereof in the form of cash and Cash Equivalents (including any
such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Financial Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Transaction Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable currently as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (b) in
connection with any issuance or sale of equity securities or debt securities or
instruments or the incurrence of loans, the cash proceeds received from such
issuance or incurrence, net of reasonable attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.

16



--------------------------------------------------------------------------------



 



   
“New Vessels” has the meaning given to that term in Clause 25 (Collateral Vessel
Sale and Substitution).
     
“Non-Consenting Lender” has the meaning given to that term in Clause 39.3
(Replacement of Lender).
     
“Obligor” means the Borrower or the Guarantor.
     
“Original Financial Statements” means:

  (a)  
in relation to the Parent and the Borrower, the audited consolidated income
statement, balance sheet and statement of cash flows of the Parent for its
Financial Year ended December 31, 2008; and
    (b)  
in relation to any other Obligor, such financial statements (if any) as may be
agreed to be delivered to the Agent pursuant to Clause 28 (Changes to the
Obligors).

   
“Original Mortgages” means the first priority mortgages over the Collateral
Vessels entered into by the Borrower in favour of the Security Agent on or
around the date hereof;
     
“Original Obligor” means the Borrower or an Original Guarantor.
     
“Original Share Pledge” means the security agreement between GulfMark Management
Inc and the Security Agent in relation to the entire issued share capital of the
Borrower on or around the date hereof.
     
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
     
“Party” means a party to this Agreement.
     
“PBGC” means the U.S. Pension Benefit Guaranty Corporation, or any entity
succeeding to all or any of its functions under ERISA.
     
“Permitted Acquisitions” means any acquisition (by merger, consolidation, asset
purchase or otherwise) by the Obligor of all or substantially all the assets of,
or all the Equity Interests in, a Person or division or line of business of a
Person, if (a) immediately after giving effect thereto, no Default has occurred
or would result therefrom, and (b) the Parent and its consolidated Subsidiaries
are in Pro Forma Compliance, after giving effect to such acquisition, with
Clause 22 (Financial Covenants), in each case recomputed as at the last day of
the most recently ended fiscal quarter of the Parent as if such acquisition had
occurred on the first day of each relevant period for testing such compliance
     
“Permitted Subordinated Indebtedness” means Financial Indebtedness of the
Borrower which (i) does not mature, and is not subject to mandatory repurchase,
redemption or amortization (other than pursuant to customary asset sale or
change in control provisions requiring redemption or repurchase only if and to
the extent then permitted by this Agreement), in each case, prior to the date
that is one year after the Termination Date, (ii) is not secured, directly or
indirectly, by any assets of the Borrower or any Subsidiary, (iii) is not
exchangeable or convertible into Financial Indebtedness of the Borrower or any
Subsidiary (other than Financial Indebtedness which would qualify as “Permitted
Subordinated Indebtedness” hereunder) or Disqualified Stock and (iv) is,
together with any guarantee thereof by any Subsidiary (a “Permitted Subordinated
Guarantee”),

17



--------------------------------------------------------------------------------



 



   
subordinated to the Obligations pursuant to subordination provisions that are no
less favorable to the Lenders than those applicable to offerings of “high yield”
subordinated debt by similar issuers of similar debt at or about the same time
or pursuant to other subordination provisions on terms reasonably satisfactory
to the Agent.

   
“Permitted Vessel Security” means:

  (a)  
mechanics’ and repairmen’s Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Clause 23.5 (Taxation);
    (b)  
Liens on Collateral Vessels created by the Original Mortgages.

   
“Pre-Approved Classification Society” means the American Bureau of Shipping.
     
“Pro Forma Compliance” means, with respect to any event, that the applicable
Obligor is in pro forma compliance with each of the financial covenants set
forth in Clause 22.1 hereof, recomputed as if the event with respect to which
Pro Forma Compliance is being tested had occurred on the first day of each
relevant period with respect to which current compliance with any such financial
covenant would be determined (for example, in the case of any such financial
covenant based on Consolidated Adjusted EBITDA, as if such event had occurred on
the first day of the four fiscal quarter period ending on the last day of the
most recent fiscal quarter in respect of which financial statements have been
delivered pursuant to Clause 21.1 (Financial statements) hereof). Pro forma
calculations made pursuant to this definition that require the calculation of
Consolidated Adjusted EBITDA on a pro forma basis will be made in accordance
with the last paragraph of the definition of such term, except that, when
testing Pro Forma Compliance with respect to any acquisition or disposition,
references to Material Acquisition and Material Disposition in such last
paragraph will be deemed to include such acquisition and disposition.
     
“Qualifying Lender” has the meaning given to that term in Clause 14 (Tax
gross-up and indemnities).
     
“Quarter Date” means each 31 March, 30 June, 30 September and 31 December, the
first such Quarter Date being 31 March 2010.
     
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period unless
market practice differs in the Relevant Interbank Market, in which case the
Quotation Day for that currency will be determined by the Agent in accordance
with market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day will be the last of those days).
     
“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.
     
“Recovery Event” means any settlement of or payment in respect of any Collateral
Vessel or casualty insurance claim or any condemnation proceeding relating to
any Collateral Vessel.
     
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks, as the rate at which the relevant Reference Bank could borrow funds in
the London interbank market, in the relevant currency and for the relevant
period, were it to do so by asking for and then

18



--------------------------------------------------------------------------------



 



   
accepting interbank offers for deposits in reasonable market size in that
currency and for that period.

   
“Reference Banks” means the principal London offices of The Royal Bank of
Scotland plc, HSBC Bank plc, Barclays Bank plc and Lloyds TSB Bank plc.
     
“Refinancing Indebtedness” means Indebtedness issued or incurred (including by
means of the extension or renewal of existing Indebtedness) to extend, renew,
refinance, replace, defease or refund, or in exchange for existing Indebtedness
(“Refinanced Debt”); provided that (i) such extending, renewing, refinancing,
replacing, defeasing or refunding such Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of, and unpaid
interest on, the Refinanced Debt plus the amount of any premiums paid thereon
and fees and expenses associated therewith, (ii) such Indebtedness has an equal
or later final maturity and an equal or longer Weighted Average Life than the
Refinanced Debt, (iii) if the Refinanced Debt or any guarantees thereof are
subordinated to the obligations owed to the Lenders, such Indebtedness and
guarantees thereof are subordinated to the obligations owed to the Lenders on
terms no less favorable in any material respect to the holders of the
obligations owed to the Lenders than the subordination terms of such Refinanced
Debt or guarantees thereof (and no Loan Party that has not guaranteed such
Refinanced Debt guarantees such Indebtedness), (iv) if such Refinanced Debt or
any guarantees thereof are secured, such Indebtedness and any guarantees thereof
are either unsecured or secured only by such assets as secured the Refinanced
Debt and guarantees thereof, (vii) if such Refinanced Debt and any guarantees
thereof are unsecured, such Indebtedness and guarantees thereof are also
unsecured, (v) such Indebtedness is issued only by the issuer of such Refinanced
Debt and (vi) such Indebtedness is incurred not more than 30 days prior to and
not more than 30 days after the date on which such Refinanced Debt is repaid,
extended or renewed.
     
“Relevant Interbank Market” means the London interbank market.
     
“Relevant Jurisdiction” means, in relation to an Obligor:

  (a)  
its jurisdiction of incorporation;
    (b)  
any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated;
    (c)  
any jurisdiction where it conducts its business; and
    (d)  
the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents entered into by it.

   
“Relevant Period” means each period of twelve months ending on or about the last
day of each Financial Quarter.
     
“Reliance Parties” means the Agent, the Arranger, the Security Agent, each Hedge
Counterparty, each Original Lender and each person which becomes a Lender as
part of any syndication of the Facilities.
     
“Repayment Date” means each date set out in the first column of paragraph (a) of
Clause 6.1 (Repayment of Loan).
     
“Repayment Instalment” means in respect of each Repayment Date the relevant
amount appearing opposite that date in paragraph (a) of Clause 6.1 (Repayment of
Loan).

19



--------------------------------------------------------------------------------



 



   
“Repeating Representations” means each of the representations set out in Clause
20.2 (Status) to Clause 20.7 (Governing law and enforcement), Clause 20.11 (No
default), paragraph (c) of Clause 20.12 (No misleading information), Clause
20.13 (Original Financial Statements) and Clause 20.19 (Ranking) to Clause 20.21
(Legal and beneficial ownership).
     
“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
     
“Required Net Asset Threshold” means (i) with respect to the Borrower, Total
Assets of the Borrower shall be not less than $330 million, and (ii) with
respect to the Parent, Total Assets of the Parent shall be not less than
$1.2 billion.
     
“Responsible Officer” means the chief executive officer, president, or chief
Financial Officer of the Guarantor or the Borrower, as applicable, but in any
event, with respect to financial matters, the Financial Officer, chief executive
officer or president of the Guarantor or the Borrower, as applicable
     
“Screen Rate” means, in relation to LIBOR, the British Bankers’ Association
Interest Settlement Rate for US dollars for the relevant currency period
displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another page
or service displaying the appropriate rate after consultation with the Borrower
and the Lenders.
     
“Secured Parties” means each Finance Party from time to time party to this
Agreement and any Receiver or Delegate.
     
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
     
“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Requests and Notices) given in accordance with Clause 11
(Interest Periods) in relation to the Facility.
     
“Senior Management” means, with respect to any Person, the chairman of the board
of directors, the president, the chief executive officer, the chief financial
officer, the chief accounting officer, the treasurer or the general counsel.
     
“Shipping Documents” means the documents listed in paragraphs 2(e), 2(f), 8, 9,
10 and 11 of Schedule 2 (Conditions Precedent).
     
“SMC” means a valid safety management certificate issued for a Collateral Vessel
by or on behalf of the Administration under paragraph 13.7 of the ISM Code.
     
“Specified Time” means a time determined in accordance with Schedule 8
(Timetable).
     
“Subsidiary” means, with respect to any Person at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the Parent in the Parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other Person (a) of which
securities or other ownership interest representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled by the
Parent or one or

20



--------------------------------------------------------------------------------



 



   
more Subsidiaries of the Parent or by the Parent and one or more Subsidiaries of
the Parent. “Subsidiaries” shall be construed accordingly.

   
“Syndication Date” means the day on which the relevant Arranger confirms that
the primary syndication of the Facilities has been completed.
     
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
     
“Termination Date” means 31 December 2012.
     
“Total Commitments” means the aggregate of the Commitments, being $US
200,000,000 at the date of this Agreement.
     
“Transaction Security” means the Security created or expressed to be created in
favour of the Security Agent pursuant to the Transaction Security Documents.
     
“Transaction Security Documents” means each of the documents listed as being a
Transaction Security Document in paragraphs 2(f) and 2(g) of Schedule 2
(Conditions Precedent), any documents referred to in or provided pursuant to
Clauses 23.6 (Merger) and 28.4 (Reorganisation permitted), any document required
to be delivered to the Agent under Clause 28.2 (Additional Guarantors) together
with any other document entered into by any Obligor creating or expressed to
create any Security over all or any part of its assets in respect of the
obligations of any of the Obligors under any of the Finance Documents.
     
“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Parent.
     
“Transfer Date” means, in relation to an assignment or a transfer, the later of:

  (a)  
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and
    (b)  
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

   
“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.
     
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Delaware, or, if the Uniform Commercial Code in any other State of the
United States of America is mandatorily applicable with respect to any
particular matter, the Uniform Commercial Code as from time to time in effect in
such other State of the United States of America.
     
“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
     
“US dollar” or “US$” means the lawful currency of the United States of America.
     
“Utilisation Date” means the date of a Loan, being the date on which the
relevant Loan is to be made.

21



--------------------------------------------------------------------------------



 



   
“Utilisation Request” means a notice substantially in the relevant form set out
in Part I of Schedule 3 (Requests and Notices).
     
“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.
     
“Weighted Average Life” means, when applied to any Financial Indebtedness at any
date, the number of years obtained by dividing:

    (a)  
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by
    (b)  
the then outstanding principal amount of such Financial Indebtedness.



1.2  
Construction

  (a)  
Unless a contrary indication appears, a reference in this Agreement to:

  (i)  
the “Agent”, the “Arranger”, any “Finance Party”, any “Hedge Counterparty”, any
“Lender”, any “Obligor”, any “Party”, any “Secured Party”, the “Security Agent”
or any other person shall be construed so as to include its successors in title,
permitted assigns and permitted transferees and, in the case of the Security
Agent, any person for the time being appointed as Security Agent or Security
Agents in accordance with the Finance Documents;
    (ii)  
a document in “agreed form” is a document which is previously agreed in writing
by or on behalf of the Parent and the Agent or, if not so agreed, is in the form
specified by the Agent;
    (iii)  
“assets” includes present and future properties, revenues and rights of every
description;
    (iv)  
a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;
    (v)  
“guarantee” means (other than in Clause 19 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;
    (vi)  
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;
    (vii)  
“Person” or “person” means a firm, corporation, partnership (limited or
general), limited liability company, business association, trust or other entity
of any kind, whether similar or dissimilar to any of the foregoing;

22



--------------------------------------------------------------------------------



 



  (viii)  
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;
    (ix)  
a provision of law is a reference to that provision as amended or re-enacted;
and
    (x)  
a time of day is a reference to London time.

  (b)  
Section, Clause and Schedule headings are for ease of reference only.
    (c)  
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.
    (d)  
A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived and an Event of Default is “continuing” if it has not been
remedied waived.
    (e)  
In this Agreement, reference to any English legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, court, official or
any legal concept, state of affairs or thing is deemed, in respect of any
jurisdiction other than England, to include that which most approximates in that
jurisdiction to the English legal term.



1.3  
Third party rights
     
A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement.

  (a)  
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or enjoy the benefit of any term of this
Agreement.
    (b)  
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.



1.4  
Accounting Terms; GAAP
     
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time. All terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

23



--------------------------------------------------------------------------------



 



SECTION 2
THE FACILITY


2  
THE FACILITY



2.1  
The Facility
     
Subject to the terms of this Agreement, the Lenders make available to the
Borrower a US dollar term loan facility in an aggregate amount equal to the
Total Commitments.



2.2  
Finance Parties’ rights and obligations

  (a)  
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.
    (b)  
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.
    (c)  
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.



2.3  
Parent’s Agent
     
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Borrower or given to the Borrower under any Finance Document on behalf of the
Parent or in connection with any Finance Document (whether or not known to the
Parent) shall be binding for all purposes on the Parent as if the Parent had
expressly made, given or concurred with it. In the event of any conflict between
any notices or other communications of the Borrower and the Parent, those of the
Borrower shall prevail.



3  
PURPOSE



3.1  
Purpose
     
The Borrower shall apply all amounts borrowed by it under the Facility towards
refinancing the Existing Debt in full on or before 31 December 2009 as described
in the Funds Flow Statement.



3.2  
Monitoring
     
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.



4  
CONDITIONS OF UTILISATION



4.1  
Initial conditions precedent
     
The Lenders will only be obliged to comply with Clause 5.4 (Original Lenders’
Advance) in relation to the Loan if on or before the Utilisation Date for the
Loan, the Agent has received

24



--------------------------------------------------------------------------------



 



   
all of the documents and other evidence listed in Schedule 2 (Conditions
precedent) in form and substance satisfactory to the Agent. The Agent shall
notify the Borrower and the Lenders promptly upon being so satisfied.



4.2  
Further conditions precedent
     
Subject to Clause 4.1 (Initial Conditions Precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Original Lenders’ Advance), if on the date of
the Utilisation Request and on the proposed Utilisation Date:

  (a)  
no Default is continuing or would result from the proposed Loan; and
    (b)  
all the representations and warranties in Clause 20 (Representations) are true.



4.3  
Single drawdown and maximum number of Loans

  (a)  
The Facility shall be drawn down in full by means of one initial Loan pursuant
to the initial Utilisation Request.
    (b)  
The Borrower may not request that a Loan be divided pursuant to Clause 11.4
(Division and consolidation of Loans) if, as a result of the proposed division,
five or more Loans would be outstanding.

25



--------------------------------------------------------------------------------



 



SECTION 3
UTILISATION


5  
UTILISATION



5.1  
Delivery of a Utilisation Request
     
The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than the Specified Time.



5.2  
Completion of a Utilisation Request for Loans
     
The Utilisation Request for the Loan is irrevocable and will not be regarded as
having been duly completed unless:

  (a)  
the proposed Utilisation Date is a Business Day within the Availability Period;
    (b)  
the currency and amount of the Loan complies with Clause 5.3 (Currency and
amount); and
    (c)  
the proposed Interest Period complies with Clause 11 (Interest Periods).



5.3  
Currency and amount

  (a)  
The currency specified in a Utilisation Request must be the Currency.
    (b)  
The amount of the proposed Loan must be an amount equal to the Available
Facility.



5.4  
Original Lenders’ Advance
     
If the conditions set out in this Agreement have been met, the Original Lender
shall make the Loan available by the Utilisation Date through its Facility
Office.



5.5  
Limitations on Loans
     
The Facility may only be utilised on or before 31 December 2009.



5.6  
Cancellation of Commitment
     
Any Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

26



--------------------------------------------------------------------------------



 



SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION


6  
REPAYMENT



6.1  
Repayment of Loan

  (a)  
The Borrower shall repay the Loan in instalments by repaying on each Repayment
Date an amount which reduces the Amount of the outstanding Loan by the amount
set out opposite that Repayment Date below:

          Repayment Date   Repayment Instalment
 
       
31/03/2010
  US$ 8,333,333.33  
30/06/2010
  US$ 8,333,333.33  
30/09/2010
  US$ 8,333,333.33  
31/12/2010
  US$ 8,333,333.33  
31/03/2011
  US$ 8,333,333.33  
30/06/2011
  US$ 8,333,333.33  
30/09/2011
  US$ 8,333,333.33  
31/12/2011
  US$ 8,333,333.33  
31/03/2012
  US$ 8,333,333.33  
30/06/2012
  US$ 8,333,333.33  
30/09/2012
  US$ 8,333,333.33  
31/12/2012
  US$  108,333,333.37  

  (b)  
On the Termination Date, all sums due or owing hereunder or pursuant hereto
shall be paid or repaid and all Commitments shall reduce to zero.
    (c)  
The Borrower may not reborrow any part of the Facility which is repaid.



6.2  
Effect of cancellation and prepayment on scheduled repayments and reductions

  (a)  
If the Borrower cancels the whole or any part of the Commitments in accordance
with Clause 7.4 (Right of cancellation and repayment in relation to a single
Lender) or if the Commitment of any Lender is reduced under Clause 7.1
(Illegality) then the amount of the Repayment Instalment for each Repayment Date
falling after that cancellation will reduce pro rata by the amount cancelled.
    (b)  
If the Borrower cancels the whole or any part of the Commitments in accordance
with Clause 7.2 (Voluntary cancellation) then the amount of the Repayment
Instalment for each Repayment Date falling after that cancellation will reduce
pro rata by the amount cancelled.
    (c)  
If any of the Loans are prepaid in accordance with Clause 7.1 (Illegality),
Clause 7.3 (Voluntary prepayment of Loans) or Clause 7.4 (Right of cancellation
and repayment in relation to a single Lender) or then the amount of the
Repayment Instalment for each Repayment Date falling after that prepayment will
reduce pro rata by the amount of the Loan prepaid.

27



--------------------------------------------------------------------------------



 



7  
ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION



7.1  
Illegality
     
If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Loan:

  (a)  
that Lender, shall promptly notify the Agent upon becoming aware of that event;
    (b)  
upon the Agent notifying the Borrower, the Commitment of that Lender will be
immediately cancelled; and
    (c)  
each Borrower shall repay that Lender’s participation in the Loans made to that
Borrower on the last day of the Interest Period for each Loan occurring after
the Agent has notified the Borrower or, if earlier, the date specified by the
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law).



7.2  
Voluntary cancellation
     
The Borrower may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of US$1,000,000) of the Available Facility.
Any cancellation under this Clause 7.2 shall reduce the Commitments of the
Lenders rateably under the Facility.

7.3  
Voluntary prepayment of Loans

  (a)  
The Borrower may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of the Loan (but, if in part, being an amount that reduces the
Amount of the Loan by a minimum amount of US$1,000,000). Multiple partial
prepayments are permitted, subject to the terms hereof.
    (b)  
All or any part of the Loan may only be prepaid after the last day of the
Availability Period (or, if earlier, the day on which the applicable Available
Facility is zero).

7.4  
Right of cancellation and repayment in relation to a single Lender

  (a)  
If:

  (i)  
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 14.2 (Tax gross-up); or
    (ii)  
any Lender claims indemnification from the Parent or an Obligor under Clause
14.3 (Tax indemnity) or Clause 15.1 (Increased costs),

     
the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Loans.
    (b)  
On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment of that Lender shall immediately be reduced to zero.

28



--------------------------------------------------------------------------------



 



  (c)  
On the last day of each Interest Period which ends after the Borrower has given
notice under paragraph (a) above in relation to a Lender (or, if earlier, the
date specified by the Borrower in that notice), the Borrower shall repay that
Lender’s participation in that Loan together with all interest and other amounts
accrued under the Finance Documents.



8  
MANDATORY PREPAYMENT
     
Upon the occurrence of:

  (a)  
a Change of Control; or
    (b)  
the sale of all or substantially all of the assets of any Obligor whether in a
single transaction or a series of related transactions,

   
the Majority Lenders may elect to cancel the Facility and if so cancelled then
all outstanding Loans, together with accrued interest, and all other amounts
accrued under the Finance Documents, shall upon request by the Agent thereupon
become immediately due and payable.



9  
RESTRICTIONS



9.1  
Notices of Cancellation or Prepayment
     
Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 7 (Illegality, voluntary prepayment and cancellation)
shall (subject to the terms of Clause 7) be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.



9.2  
Interest and other amounts
     
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.



9.3  
No reborrowing of Facility
     
No Borrower may reborrow any part of the Facility which is prepaid.



9.4  
Prepayment in accordance with Agreement
     
No Borrower shall repay or prepay all or any part of the Loans or cancel all or
any part of the Commitments except at the times and in the manner expressly
provided for in this Agreement.



9.5  
No reinstatement of Commitments
     
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.



9.6  
Agent’s receipt of Notices
     
If the Agent receives a notice under Clause 7 (Illegality, voluntary prepayment
and cancellation), it shall promptly forward a copy of that notice or election
to either the Borrower or the affected Lender, as appropriate.

29



--------------------------------------------------------------------------------



 



9.7  
Effect of Repayment and Prepayment on Commitments
     
If all or part of a Loan under the Facility is repaid or prepaid and is not
available for redrawing, an amount of the Commitments (equal to the amount of
the Loan which is repaid or prepaid) in respect of the Facility will be deemed
to be cancelled on the date of repayment or prepayment. Any cancellation under
this Clause 9.7 shall reduce the Commitments of the Lenders rateably under the
Facility.

30



--------------------------------------------------------------------------------



 



SECTION 5
COSTS OF UTILISATION


10  
INTEREST



10.1  
Calculation of interest
     
The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

  (a)  
Margin;
    (b)  
LIBOR; and
    (c)  
Mandatory Cost, if any.



10.2  
Payment of interest
     
The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).



10.3  
Default interest

  (a)  
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is two (2) per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 10.3 shall be immediately
payable by the Obligor on demand by the Agent.
    (b)  
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

  (i)  
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and
    (ii)  
the rate of interest applying to the overdue amount during that first Interest
Period shall be two (2) per cent. higher than the rate which would have applied
if the overdue amount had not become due.

  (c)  
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.



10.4  
Notification of rates of interest
     
The Agent shall promptly notify the Lenders and the Borrower (or the Parent) of
the determination of a rate of interest under this Agreement.

31



--------------------------------------------------------------------------------



 



11  
INTEREST PERIODS



11.1  
Selection of Interest Periods and Terms

  (a)  
The Borrower (or the Parent on behalf of the Borrower) may select an Interest
Period for a Loan in the Utilisation Request for that Loan or, (if the Loan has
already been borrowed) in a Selection Notice.
    (b)  
Each Selection Notice for a Loan is irrevocable and must be delivered to the
Agent by the Borrower (or the Parent on behalf of the Borrower) to which that
Loan was made not later than the Specified Time.
    (c)  
If the Borrower (or the Parent) fails to deliver a Selection Notice to the Agent
in accordance with paragraph (b) above, the relevant Interest Period will,
subject to Clause 11.2 (Changes to Interest Periods), be three Months.
    (d)  
Subject to this Clause 11, a Borrower (or the Parent) may select an Interest
Period of three or six Months or any other period agreed between the Parent and
the Agent (acting on the instructions of all the Lenders in relation to the
relevant Loan).
    (e)  
An Interest Period for a Loan shall not extend beyond the Termination Date.
    (f)  
Each Interest Period for a Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period, and shall end on
a Repayment Date.



11.2  
Changes to Interest Periods

  (a)  
Prior to determining the interest rate for a Loan, the Agent may shorten an
Interest Period for any Loan to ensure that sufficient Loans have an Interest
Period ending on a Repayment Date such that the Borrower shall make the relevant
Repayment Instalment due on that date.
    (b)  
If the Agent makes any of the changes to an Interest Period referred to in this
Clause 11.2, it shall promptly notify the Borrower and the Lenders.



11.3  
Non-Business Days
     
If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).



11.4  
Division and consolidation of Loans

  (a)  
Subject to Clause 4.3 (Single drawdown and maximum number of Loans), if a
Borrower (or the Parent on its behalf) requests in a Selection Notice that a
Loan be divided into two or more Loans with different Interest Periods, that
Loan will, on the last day of its Interest Period, be so divided with Amounts
specified in that Selection Notice, having an aggregate Amount equal to the
Amount of the Loan immediately before its division.
    (b)  
Subject to paragraph (a) above, if two or more Interest Periods end on the same
date, those Loans will, unless the Borrower specifies to the contrary in the

32



--------------------------------------------------------------------------------



 



     
Selection Notice for the next Interest Period, be consolidated into, and treated
as, a single Loan on the last day of the Interest Period.



12  
CHANGES TO THE CALCULATION OF INTEREST



12.1  
Absence of quotations
     
Subject to Clause 12.2 (Market disruption) if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, LIBOR shall be determined
on the basis of the quotations of the remaining Reference Banks.



12.2  
Market disruption

  (a)  
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

  (i)  
the Margin;
    (ii)  
the rate notified to the Agent by that Lender as soon as practicable and in any
event prior to the date on which interest is due to be paid in respect of that
Interest Period), to be that which expresses as a percentage rate per annum the
cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select; and
    (iii)  
the Mandatory Cost, if any, applicable to that Lender’s participation in the
Loan.

  (b)  
If:

  (i)  
the percentage rate per annum notified by a Lender pursuant to paragraph (a)(ii)
above is less than LIBOR; or
    (ii)  
a Lender has not notified the Agent of a percentage rate per annum pursuant to
paragraph (a)(ii) above,

   
the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
LIBOR.

  (c)  
In this Agreement:
       
“Market Disruption Event” means at or about noon on the Quotation Day for the
relevant Interest Period the Screen Rate is not available and none or only one
of the Reference Banks supplies a rate to the Agent to determine LIBOR for the
currency and Interest Period;



12.3  
Changes in market circumstances
     
If at any time a Lender determines that the cost to that Lender of funding its
participation in any Loan exceeds LIBOR then:-

  (a)  
the Lender shall give notice to the Agent and the Agent shall give notice to the
Borrower of the occurrence of such event; and

33



--------------------------------------------------------------------------------



 



  (b)  
the Agent shall as soon as reasonably practicable certify to the Borrower in
writing the effective cost to the Lender of maintaining its Commitment for such
further period as shall be selected by that Lender and the rate of interest
payable by the Borrower for that period; or, if that is not acceptable to the
Borrower,
    (c)  
the Agent in accordance with instructions from that Lender and subject to that
Lender’s approval of any agreement between the Agent and the Borrower, will
negotiate with the Borrower in good faith with a view to modifying this
Agreement to provide a substitute basis for that Lender’s Commitment which is
financially a substantial equivalent to the basis provided for in this
Agreement.

   
If, within thirty days of the giving of the notice referred to in paragraph
(a) above, the Borrower and the Agent fail to agree in writing on a substitute
basis for such Lender’s Commitment the Borrower will within 45 days immediately
prepay the amount of such Lender’s Commitment and the Total Commitments will
automatically decrease by the amount of such Commitment and such decrease shall
not be reversed. Clause 12.4 shall apply to that prepayment if it is made on a
day other than the last day of an Interest Period.



12.4  
Break Costs

  (a)  
Each Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.
    (b)  
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.



13  
FEES



13.1  
Commitment fee

  (a)  
The Borrower shall pay to the Agent (for the account of each Lender) a fee in
the Currency computed at the rate of fifty per cent. (50%) of the Margin per
annum on that Lender’s Available Commitment for the Availability Period
applicable to the Facility.
    (b)  
The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the Availability Period, on the last day of
the Availability Period and on the cancelled amount of the relevant Lender’s
Commitment at the time the cancellation is effective.



13.2  
Arrangement fee
     
The Borrower shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.

34



--------------------------------------------------------------------------------



 



SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS


14  
TAX GROSS UP AND INDEMNITIES



14.1  
Definitions
     
In this Agreement:
     
“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
     
“Qualifying Lender” means:

  (a)  
a Lender (other than a Lender within paragraph (b) below) which is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document and is:

  (i)  
a Lender:

  (A)  
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document; or
    (B)  
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made,

     
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
    (ii)  
a Lender which is:

  (A)  
a company resident in the United Kingdom for United Kingdom tax purposes;
    (B)  
a partnership each member of which is:

  (1)  
a company so resident in the United Kingdom; or
    (2)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (for the purposes of section 11(2) of the
Taxes Act) the whole of any share of interest payable in respect of that advance
that falls to it by reason of sections 114 and 115 of the Taxes Act;

  (C)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(for

35



--------------------------------------------------------------------------------



 



     
the purposes of section 11(2) of the Taxes Act) of that company; or

  (iii)  
a Treaty Lender; or

  (b)  
a building society (as defined for the purpose of section 880 of the ITA) making
an advance under a Finance Document.

   
“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

  (c)  
a company resident in the United Kingdom for United Kingdom tax purposes;
    (d)  
a partnership each member of which is:

  (i)  
a company so resident in the United Kingdom; or
    (ii)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

  (e)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(for the purposes of section 11(2) of the Taxes Act).

   
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.
     
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
     
“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3
(Tax indemnity).
     
“Treaty Lender” means a Lender which is entitled to the benefits of a Treaty.
     
“Treaty” means a double taxation agreement with the United States of America
which makes provision for full exemption from Tax Deductions imposed by the
United States of America on interest.
     
“UK Non-Bank Lender” means a Lender which gives a Tax Confirmation in the
Transfer Certificate which it executes on becoming a Party.
     
Unless a contrary indication appears, in this Clause 14 (Tax Gross Up and
Indemnities) a reference to “determines” or “determined” means a determination
made in the absolute discretion of the person making the determination.



14.2  
Tax gross-up

  (a)  
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

36



--------------------------------------------------------------------------------



 



  (b)  
The Company shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Company
and that Obligor.
    (c)  
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.
    (d)  
A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom or the United States
of America, if on the date on which the payment falls due:

  (i)  
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or
    (ii)  
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (i)(B)
of the definition of Qualifying Lender; and:

  (A)  
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to the payment and that
Lender has received from the Obligor making the payment or from the Company a
certified copy of that Direction; and
    (B)  
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

  (iii)  
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (i)(B)
of the definition of Qualifying Lender and:

  (A)  
the relevant Lender has not given a Tax Confirmation to the Company; and
    (B)  
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Company, on the basis that the Tax
Confirmation would have enabled the Company to have formed a reasonable belief
that the payment was an “excepted payment” for the purpose of section 930 of the
ITA; or

  (iv)  
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(g) below.

37



--------------------------------------------------------------------------------



 



  (e)  
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.
    (f)  
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under Section 975 of the ITA or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.
    (g)  
A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction, which includes the delivery by a Treaty Lender of a duly
completed Internal Revenue Service Form W-8BEN (or other form prescribed by
applicable law as a basis for claiming the benefits of a Treaty) at the time
such Treaty Lender becomes a Lender hereunder.
    (h)  
A UK Non-Bank Lender shall promptly notify the Company and the Agent if there is
any change in the position from that set out in the Tax Confirmation.



14.3  
Tax indemnity

  (a)  
The Company shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.
    (b)  
Paragraph (a) above shall not apply:

  (i)  
with respect to any Tax assessed on a Finance Party:

  (A)  
under the law of the United States of America (or any state thereof) or the
jurisdiction in which that Finance Party is incorporated or, if different, the
jurisdiction (or jurisdictions) in which that Finance Party is treated as
resident for tax purposes; or
    (B)  
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

     
if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party or if that Tax is a branch profits tax
imposed by the United States of America; or

    (ii)  
to the extent a loss, liability or cost:

  (A)  
is compensated for by an increased payment under Clause 14.2 (Tax gross-up); or
    (B)  
would have been compensated for by an increased payment under Clause 14.2 (Tax
gross-up) but was not so compensated

38



--------------------------------------------------------------------------------



 



     
because one of the exclusions in paragraph (d) of Clause 14.2 (Tax gross-up)
applied.

  (c)  
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Company.
    (d)  
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 14, notify the Agent.



14.4  
Tax Credit
     
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

  (a)  
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and
    (b)  
that Finance Party has obtained, utilised and retained that Tax Credit,

   
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.



14.5  
Lender Status Confirmation
     
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Increase Confirmation
which it executes on becoming a Party, and for the benefit of the Agent and
without liability to any Obligor, which of the following categories it falls in:

  (a)  
not a Qualifying Lender;
    (b)  
a Qualifying Lender (other than a Treaty Lender); or
    (c)  
a Treaty Lender.
    (d)  
If a New Lender fails to indicate its status in accordance with this Clause 14.5
(Lender Status Confirmation) then such New Lender shall be treated for the
purposes of this Agreement (including by each Obligor) as if it is not a
Qualifying Lender until such time as it notifies the Agent which category
applies (and the Agent, upon receipt of such notification, shall inform the
Company). For the avoidance of doubt, a Transfer Certificate shall not be
invalidated by any failure of a Lender to comply with this Clause 14.5 (Lender
Status Confirmation).



15  
INCREASED COSTS



15.1  
Increased costs

  (a)  
Subject to Clause 15.3 (Exceptions) the Borrower shall, within three Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the date of this
Agreement.

39



--------------------------------------------------------------------------------



 



  (b)  
In this Agreement “Increased Costs” means:

  (i)  
a reduction in the rate of return from a Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;
    (ii)  
an additional or increased cost; or
    (iii)  
a reduction of any amount due and payable under any Finance Document,

     
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.



15.2  
Increased cost claims

  (a)  
A Finance Party intending to make a claim pursuant to Clause 15.1 (Increased
Costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrower.
    (b)  
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.



15.3  
Exceptions

  (a)  
Clause 15.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

  (i)  
attributable to a Tax Deduction required by law to be made by an Obligor;
    (ii)  
compensated for by Clause 14.3 (Tax indemnity) (or would have been compensated
for solely under Clause 14.3 (Tax indemnity) but was not so compensated because
any of the exclusions in paragraph (b) of Clause 14.3 (Tax indemnity) applied);
    (iii)  
compensated for by the payment of the Mandatory Cost; or
    (iv)  
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

  (b)  
In this Clause 15.3 reference to a “Tax Deduction” has the same meaning given to
the term in Clause 14.1 (Definitions).



16  
OTHER INDEMNITIES



16.1  
Currency indemnity

  (a)  
If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

  (i)  
making or filing a claim or proof against that Obligor; or

40



--------------------------------------------------------------------------------



 



  (ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

     
that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify the Arranger and each other Secured Party to whom that Sum is
due against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.
    (b)  
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.



16.2  
Other indemnities

  (a)  
The Borrower shall, within three Business Days of demand, indemnify the Arranger
and each other Secured Party against any cost, loss or liability incurred by it
as a result of:

  (i)  
the occurrence of any Event of Default;
    (ii)  
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 32 (Sharing among the Finance Parties);
    (iii)  
funding, or making arrangements to fund, its participation in a Loan requested
by the Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or
    (iv)  
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower or the Parent.



16.3  
Indemnity to the Agent
     
The Borrower shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

  (a)  
investigating any event which it reasonably believes is a Default; or
    (b)  
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.



16.4  
Indemnity to the Security Agent

  (a)  
Each Obligor shall promptly indemnify the Security Agent and every Receiver and
Delegate against any cost, loss or liability incurred by any of them as a result
of:

  (i)  
the taking, holding, protection or enforcement of the Transaction Security,

41



--------------------------------------------------------------------------------



 



  (ii)  
the exercise of any of the rights, powers, discretions and remedies vested in
the Security Agent and each Receiver and Delegate by the Finance Documents or by
law; or
    (iii)  
any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents.

  (b)  
The Security Agent may, in priority to any payment to the Secured Parties,
indemnify itself out of the Charged Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in this Clause 16.4 and shall
have a lien on the Transaction Security and the proceeds of the enforcement of
the Transaction Security for all monies payable to it.



17  
MITIGATION BY THE LENDERS



17.1  
Mitigation

  (a)  
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 14 (Tax gross-up and indemnities) or Clause 15
(Increased Costs) or paragraph 3 of Schedule 4 (Mandatory Cost formula)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.
    (b)  
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.



17.2  
Limitation of liability

  (a)  
The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 17.1 (Mitigation).
    (b)  
A Finance Party is not obliged to take any steps under Clause 17.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.



18  
COSTS AND EXPENSES



18.1  
Transaction expenses
     
The Borrower shall promptly on demand pay the Agent, the Arranger and the
Security Agent the amount of all costs and expenses (including legal, travel
and/or valuation fees) reasonably incurred by any of them (and, in the case of
the Security Agent, by any Receiver or Delegate) in connection with the
negotiation, preparation, printing, execution, syndication and perfection of:

  (a)  
this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and
    (b)  
any other Finance Documents executed after the date of this Agreement.

42



--------------------------------------------------------------------------------



 



18.2  
Amendment costs
     
If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 33.10 (Change of currency), the relevant Obligor
shall, within three Business Days of demand, reimburse each of the Agent and the
Security Agent for the amount of all costs and expenses (including legal, travel
and/or valuation fees) reasonably incurred by the Agent and the Security Agent
(and, in the case of the Security Agent, by any Receiver or Delegate) in
responding to, evaluating, negotiating or complying with that request or
requirement.



18.3  
Security Agent’s ongoing costs

  (a)  
In the event of (i) a Default or (ii) the Security Agent considering it
necessary or expedient or (iii) the Security Agent being requested by an Obligor
or the Majority Lenders to undertake duties which the Security Agent and the
Borrower agree to be of an exceptional nature and/or outside the scope of the
normal duties of the Security Agent under the Finance Documents, the Borrower
shall pay to the Security Agent any additional remuneration that may be agreed
between them.
    (b)  
If the Security Agent and the Borrower fail to agree upon the nature of the
duties or upon any additional remuneration, that dispute shall be determined by
an investment bank (acting as an expert and not as an arbitrator) selected by
the Security Agent and approved by the Borrower or, failing approval, nominated
(on the application of the Security Agent) by the President for the time being
of the Law Society of England and Wales (the costs of the nomination and of the
investment bank being payable by the party that such expert determines to be the
appropriate person) and the determination of any investment bank shall be final
and binding upon the parties to this Agreement.



18.4  
Enforcement and preservation costs
     
The Borrower shall, within three Business Days of demand, pay to the Arranger
and each other Secured Party the amount of all costs and expenses (including
legal, travel and/or valuation fees) incurred by it in connection with the
enforcement of or the preservation of any rights under any Finance Document and
the Transaction Security and any proceedings instituted by or against the
Security Agent as a consequence of taking or holding the Transaction Security or
enforcing these rights.

43



--------------------------------------------------------------------------------



 



SECTION 7
GUARANTEE


19  
GUARANTEE AND INDEMNITY



19.1  
Guarantee and indemnity
     
Each Guarantor irrevocably and unconditionally jointly and severally:

  (a)  
guarantees to each Finance Party punctual performance by each other Obligor of
all that Obligor’s obligations under the Finance Documents;
    (b)  
undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and
    (c)  
agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 19 if the amount
claimed had been recoverable on the basis of a guarantee.



19.2  
Continuing Guarantee
     
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.



19.3  
Reinstatement
     
If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 19 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.



19.4  
Waiver of defences
     
The obligations of each Guarantor under this Clause 19 will not be affected by
an act, omission, matter or thing which, but for this Clause 19, would reduce,
release or prejudice any of its obligations under this Clause 19 (without
limitation and whether or not known to it or any Finance Party) including:

  (a)  
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

44



--------------------------------------------------------------------------------



 



  (b)  
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;
    (c)  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;
    (d)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;
    (e)  
any amendment, novation, supplement, extension restatement (however fundamental
and whether or not more onerous) or replacement of a Finance Document or any
other document or security including, without limitation, any change in the
purpose of, any extension of or increase in any facility or the addition of any
new facility under any Finance Document or other document or security;
    (f)  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or
    (g)  
any insolvency or similar proceedings.



19.5  
Guarantor Intent
     
Without prejudice to the generality of Clause 19.4 (Waiver of Defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.



19.6  
Immediate recourse
     
Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 19. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.



19.7  
Appropriations
     
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

  (a)  
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees

45



--------------------------------------------------------------------------------



 



     
fit (whether against those amounts or otherwise) and no Guarantor shall be
entitled to the benefit of the same; and
    (b)  
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 19.



19.8  
Deferral of Guarantors’ rights
     
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 19:

  (a)  
to be indemnified by an Obligor;
    (b)  
to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents;
    (c)  
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;
    (d)  
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under Clause 19.1 (Guarantee and
Indemnity);
    (e)  
to exercise any right of set-off against any Obligor; and/or
    (f)  
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

   
If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 33 (Payment mechanics).



19.9  
Release of Guarantors’ right of contribution
     
If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

  (a)  
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and
    (b)  
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

46



--------------------------------------------------------------------------------



 



19.10  
Additional security
     
This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

47



--------------------------------------------------------------------------------



 



SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT


20  
REPRESENTATIONS



20.1  
General
     
Each Obligor makes the representations and warranties set out in this Clause 20
to each Finance Party.



20.2  
Status

  (a)  
It and each of its Subsidiaries is duly organised, validly existing and in good
standing under the law of its jurisdiction of formation.
    (b)  
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.



20.3  
Binding obligations
     
Subject to the Legal Reservations:

  (a)  
the obligations expressed to be assumed by it in each Finance Document to which
it is a party are legal, valid, binding and enforceable obligations; and
    (b)  
(without limiting the generality of paragraph (a) above), each Transaction
Security Document to which it is a party is effective to create a legal, valid
and enforceable security interest in favour of the Security Agent for the
benefit of the Secured Parties in the assets expressed to be secured thereby.



20.4  
Non-conflict with other obligations
     
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and the granting of the Transaction Security do not and
will not conflict with:

  (a)  
any law or regulation applicable to it;
    (b)  
the charter, by laws or other constitutional documents of any member of the
Group; or
    (c)  
any agreement or instrument binding upon it or any member of the Group or any of
its or any member of the Group’s assets or constitute a default or termination
event (however described) under any such agreement or instrument, in any respect
which would or might have a Material Adverse Effect.



20.5  
Power and authority

  (a)  
It has the corporate power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is or will be a party and the transactions
contemplated by those Finance Documents.

48



--------------------------------------------------------------------------------



 



  (b)  
No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Finance
Documents to which it is a party.



20.6  
Validity and admissibility in evidence

  (a)  
All Authorisations required:

  (i)  
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and
    (ii)  
to make the Finance Documents to which it is a party admissible in evidence in
its Relevant Jurisdictions,

     
have been obtained or effected and are in full force and effect on the date
hereof except for (i) filings necessary to perfect Liens created under the
Finance Documents, (ii) filings with the Securities and Exchange Commission that
may be required to be made following the execution and delivery hereof; in each
case to the extent the same are specified in the Legal Opinions.
    (b)  
All material Authorisations necessary for the conduct of the business, trade and
ordinary activities of the Obligors have been obtained or effected and are in
full force and effect (or will be obtained and be in full force and effect on
the date they are required).



20.7  
Governing law and enforcement

  (a)  
The choice of governing law of the Finance Documents will be recognised and
enforced in its Relevant Jurisdictions.
    (b)  
Any judgment obtained in relation to a Finance Document in the jurisdiction of
the governing law of that Finance Document will be recognised and enforced in
its Relevant Jurisdictions.



20.8  
Insolvency
     
No:

  (a)  
corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 24.7 (Insolvency proceedings); or
    (b)  
creditors’ process described in Clause 24.8 (Creditors’ process),

   
has been taken or, to the knowledge of the Parent, threatened in relation to a
member of the Group, except to the extent such action, proceeding, procedure,
step or process relates to a member of the Group (other than the Parent, the
Borrower or any Subsidiary of the Borrower) which is not a Material Company.



20.9  
No filing or stamp taxes
     
Under the laws of its Relevant Jurisdiction, except as specified in any Legal
Opinion, it is not necessary that the Finance Documents be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration, notarial or similar Taxes or fees be paid on or in relation
to the Finance Documents or the transactions contemplated by the Finance
Documents.

49



--------------------------------------------------------------------------------



 



20.10  
Deduction of Tax
     
It is not required to make any deduction for or on account of Tax from any
payment of interest it may make under any Finance Document to a Lender which is
a Treaty Lender which has delivered the forms referred to in Clause 14.2(g) (Tax
gross-up).



20.11  
No default

  (a)  
No Event of Default and, on the date of this Agreement and the Utilisation Date,
no Default is continuing or is reasonably likely to result from the making of
any Loan or the entry into, the performance of, or any transaction contemplated
by, any Finance Document.
    (b)  
No Obligor is in default under or with respect to any other agreement or
instrument which is binding on it or any of its Subsidiaries or to which its (or
any of its Subsidiaries’) assets are subject which has or is reasonably likely
to have a Material Adverse Effect.



20.12  
No misleading information
     
Save as disclosed in writing to the Agent and the Arranger prior to the date of
this Agreement:

(a)  
any financial projection, forecast, budget, or other estimate or forward-looking
statement or information (collectively, the “Projections”) contained in
information provided by an Obligor to the Agent has been prepared in good faith
on the basis of assumptions believed by such Obligor to be reasonable at the
time they were prepared, it being understood that projections by their nature
are uncertain and no assurance is given that the results reflected in such
Projections will be achieved;
  (b)  
excluding the Projections, none of the material written information provided to
a Finance Party by or on behalf of the Parent or the Borrower in connection with
this Agreement on or before the date of this Agreement and not superseded before
that date contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances in which they were made not materially misleading; and
  (c)  
all other written information provided by any member of the Group (including its
advisers) to a Finance Party or the provider of the Certificate of Insurance (as
referred to in paragraph 3 of Schedule 2) was true, complete and accurate in all
material respects as at the date it was provided and is not misleading in any
respect.

20.13  
Financial Statements

  (a)  
The unaudited consolidated financial statements of the Parent and its
Subsidiaries as of and for the fiscal quarter and the portion of the Financial
Year ended September 30, 2009 present fairly in all material respects the
consolidated financial condition and results of operations of such Persons as of
and for the periods to which they relate in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes.
    (b)  
The audited Original Financial Statements present fairly in all material
respects the consolidated financial condition and results of operations of the
Parent and its

50



--------------------------------------------------------------------------------



 



     
Subsidiaries as of and for the Financial Year to which they relate in accordance
with GAAP.

  (c)  
There has been no material adverse change in its assets, business or financial
condition (or the assets, business or consolidated financial condition of the
Group, in the case of the Parent) since the date of the Original Financial
Statements.
    (d)  
Its most recent financial statements delivered pursuant to Clause 21.1
(Financial Statements):

  (i)  
have been prepared in accordance with the Accounting Principles as applied to
the Original Financial Statements; and
    (ii)  
fairly present in all material respects in accordance with GAAP the consolidated
financial condition and results of operations of the Parent and its
Subsidiaries, for the periods to which they relate, subject (in the case of
unaudited financial statements) to year-end audit adjustments and the absence of
footnotes.

  (e)  
Since the date of the most recent financial statements delivered pursuant to
Clause 21.1 (Financial Statements) there has been no material adverse change in
the business, assets or financial condition of the Group compared to such
business, assets or financial condition as it existed on the date of execution
hereof.



20.14  
No proceedings pending or threatened
     
No litigation, arbitration or administrative proceeding or investigation of, or
before, any court, arbitral body or Governmental Authority which, if adversely
determined, is reasonably likely to have a Material Adverse Effect have (to the
best of its knowledge) been started or threatened against it or any of its
Subsidiaries.



20.15  
No breach of laws

  (a)  
It has not (and none of its Subsidiaries has) breached any law or regulation
which breach has or is reasonably likely to have had a Material Adverse Effect.
    (b)  
There are no strikes, lockouts, or slowdowns against the Obligor or any
Subsidiary pending or to its knowledge threatened which have or are reasonably
likely to have a Material Adverse Effect.

20.16  
Environmental laws

  (a)  
Each member of the Group is in compliance with Clause 23.3 (Environmental
compliance) and to the best of its knowledge and belief (having made due and
careful enquiry) no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to have
a Material Adverse Effect.
    (b)  
No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Group where that claim has or is reasonably likely, if determined against
that member of the Group, to have a Material Adverse Effect.

51



--------------------------------------------------------------------------------



 



  (c)  
The cost to the Group of compliance with Environmental Laws (including
Environmental Permits) is (to the best of its knowledge and belief, having made
due and careful enquiry) adequately provided for in the relevant Budget.



20.17  
Taxation

  (a)  
It is not (and none of its Subsidiaries is) materially overdue taking into
account any extensions in the filing of any Tax returns and it is not (and none
of its Subsidiaries is) overdue taking into account any extensions in the
payment of any amount in respect of Tax, except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which it (or its
Subsidiaries) have set aside on its (or its Subsidiaries’) books adequate
reserves or (ii) to the extent failure to pay could not reasonably be expected
to result in a Material Adverse Effect.
    (b)  
No claims or investigations are being, or are reasonably likely to be, made or
conducted against it (or any of its Subsidiaries) with respect to Taxes.
    (c)  
It is resident for Tax purposes only in the jurisdiction of its incorporation.



20.18  
Security and Financial Indebtedness

  (a)  
No Security exists over all or any of the present or future assets of any
Obligor other than as permitted by this Agreement.
    (b)  
The Borrower does not have any Financial Indebtedness outstanding other than
(i) as permitted by this Agreement or (ii) the Existing Debt.



20.19  
Ranking
     
The Transaction Security has or will have first ranking priority and it is not
subject to any prior ranking or pari passu ranking Security other than Permitted
Vessel Security.



20.20  
Good title to assets
     
The Parent and each of its Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect.



20.21  
Legal and beneficial ownership
     
The Borrower is the sole legal and beneficial owner of the assets over which it
purports to grant Security and GulfMark Management Inc. is the holder of record
and beneficial owner of all the shares of Common Stock of the Borrower. The
Parent is the holder of record and beneficial owner of all the shares of common
stock of GulfMark Management Inc.



20.22  
Shares
     
The shares of Common Stock of the Borrower are fully paid and not subject to any
option to purchase or similar rights. The constitutional documents of the
Borrower do not and could not restrict or inhibit any transfer of those shares
on creation or enforcement of the Transaction Security. The Borrower has no
Equity Interests outstanding other than 100,000 shares of common stock, $1.00
par value per share. GulfMark Management, Inc has no

52



--------------------------------------------------------------------------------



 



   
Equity Interests outstanding other than 1,000 shares of common stock, $1.00 par
value per share.



20.23  
Group Structure Chart
     
The Group Structure Chart delivered to the Agent pursuant to Schedule 2
(Conditions Precedent) is true, complete and accurate in all material respects.



20.24  
Accounting reference date
     
The fiscal year end of each Obligor is 31 December.



20.25  
Material contracts
     
The Shipping Documents provided to the Agent pursuant to Schedule 2 (Conditions
Precedent) are true, complete and accurate in all material respects and are not
misleading in any material respect.



20.26  
No adverse consequences

  (a)  
Except as may be specified in any Legal Opinion, it is not necessary under the
laws of its Relevant Jurisdictions:

  (i)  
in order to enable any Finance Party to enforce its rights under any Finance
Document; or
    (ii)  
by reason of the execution of any Finance Document or the performance by it of
its obligations under any Finance Document,

     
that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdictions.
    (b)  
No Finance Party that is not already resident, domiciled or carrying on business
in its Relevant Jurisdictions is or will be deemed to be resident, domiciled or
carrying on business in its Relevant Jurisdictions solely by reason of the
execution, performance or enforcement of any Finance Document, except to the
extent that performance or enforcement results in the ownership of assets or
conduct of business by a Finance Party in a Relevant Jurisdiction.



20.27  
Times when representations made

  (a)  
All the representations and warranties in this Clause 20 are made by each
Original Obligor on the date of this Agreement except for the representations
and warranties set out in Clause 20.12 (No misleading information) which are
deemed to be made by each Obligor with respect to the Budget, on the date of
this Agreement and on the Utilisation Date.
    (b)  
All the representations and warranties in this Clause 20 are deemed to be made
by each Obligor on the Utilisation Date.
    (c)  
The representations and warranties in Clause 20.12 (No misleading information)
are deemed to be made by each Obligor on the Syndication Date.
    (d)  
The Repeating Representations are deemed to be made by each Obligor on the date
of each Utilisation Request, on each Utilisation Date and on the first day of
each

53



--------------------------------------------------------------------------------



 



     
Interest Period (except that those contained in paragraphs 20.13(c) and 20.13(e)
of Clause 20.13 (Financial Statements) will cease to be so made once subsequent
financial statements have been delivered under this Agreement).
    (e)  
All the representations and warranties in this Clause 20 except Clause 20.12 (No
misleading information) and Clause 20.23 (Group Structure Chart) are deemed to
be made by each Additional Guarantor on the day on which it becomes (or it is
proposed that it becomes) an Additional Guarantor.
    (f)  
Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.



20.28  
ERISA Event, Margin Stock and “Investment Company”

  (a)  
No ERISA Event has occurred or is reasonably expected to occur in relation to
the Borrower that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would result in a Material
Adverse Effect; the aggregate actuarial present value of accumulated benefit
obligations of all Employee Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 35) did not, as of the date of
its most recent financial statements, reflecting such amounts, exceed the fair
market value of the assets of such Employee Plans by an amount that would have a
Material Adverse Effect;
    (b)  
The Borrower is not engaged nor will it engage principally, or as one of its
important activities, in the business of owning or extending credit for the
purpose of “buying” or “carrying” any Margin Stock;
    (c)  
None of the proceeds of the Facility will be used, directly or indirectly, for
the purpose of buying or carrying any Margin Stock, for the purpose of reducing
or retiring any Financial Indebtedness that was originally incurred to “buy” or
“carry” any Margin Stock or for any other purpose which might cause the Facility
to be considered a “purpose credit” within the meaning of Regulation U or
Regulation X; and
    (d)  
Neither the Parent nor the Borrower is an “investment company” as such term is
defined in the Investment Company Act of 1940 of the United States (the 1940
Act) or otherwise subject to regulation under the 1940 Act.



21  
INFORMATION UNDERTAKINGS
     
The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
     
In this Clause 21:
     
"Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to paragraph (a) of Clause 21.1 (Financial statements).
     
"Quarterly Financial Statements” means the financial statements delivered
pursuant to paragraph (b) of Clause 21.1 (Financial statements).

54



--------------------------------------------------------------------------------



 



21.1  
Financial statements
     
The Parent shall in accordance with Clause 35.6 (Electronic Communication) and
Clause 35.7 (Use of Websites) supply to the Agent in sufficient copies for all
the Lenders:

  (a)  
No later than 90 days after the end of each fiscal year of the Parent, the
Parent’s audited consolidated balance sheet and related audited consolidated
statements of income, shareowners’ investments and cash flows, as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by the Auditors or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.
    (b)  
No later than 40 days after the end of each of the first three fiscal quarters
of each fiscal year of the Parent, (i) the Parent’s unaudited consolidated
balance sheet and related unaudited consolidated statements of income,
shareowners’ investments and cash flows, as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Responsible Officer of the Parent as presenting fairly
in all material respects the financial condition and results of operations of
the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.



21.2  
Provision and contents of Compliance Certificate

  (a)  
The Parent shall supply a Compliance Certificate to the Agent with each set of
its audited consolidated Annual Financial Statements and each set of its
unaudited consolidated Quarterly Financial Statements.
    (b)  
The Compliance Certificate shall set out (in reasonable detail) computations as
to compliance with Clause 22 (Financial Covenants).
    (c)  
Each Compliance Certificate shall be signed by a Responsible Officer of the
Borrower.



21.3  
Requirements as to financial statements

  (a)  
Each set of financial statements delivered pursuant to Clause 21.1 (Financial
statements):

  (i)  
shall be certified in the manner required in that Clause and in the case of the
Annual Financial Statements, shall be accompanied by any letter addressed to the
management of the relevant company by the Auditors and accompanying those Annual
Financial Statements;
    (ii)  
shall be prepared using the Accounting Principles, accounting practices and
financial reference periods consistent with those applied:

55



--------------------------------------------------------------------------------



 



  (A)  
in the case of the Parent, in the preparation of prior period financial
statements, except as otherwise required by GAAP; and
    (B)  
in the case of any Obligor, in the preparation of the Original Financial
Statements for that Obligor,

     
unless, in relation to any set of financial statements, the Parent notifies the
Agent that there has been a change in the Accounting Principles or the
accounting practices and the Parent’s Auditors (unless it is the general policy
of the Auditors across all its clients not to provide such information in which
case it shall be supplied by such other independent entity as the Agent may
reasonably request) deliver to the Agent:

  (C)  
a description of any change necessary for those financial statements to reflect
the Accounting Principles or accounting practices upon which the Parent’s
Original Financial Statements were prepared; and
    (D)  
sufficient information, in form and substance as may be reasonably required by
the Agent, to enable the Lenders to determine whether Clause 22 (Financial
covenants) has been complied with and to make an accurate comparison between the
financial position indicated in those financial statements and Parent’s Original
Financial Statements.

     
Any reference in this Agreement to any financial statements shall be construed
as a reference to those consolidated financial statements of the Parent and its
Subsidiaries as adjusted to reflect the basis upon which the Original Financial
Statements were prepared.
    (b)  
If the Agent wishes to discuss the financial position of any member of the Group
with the Auditors, the Agent may notify the Parent, stating the questions or
issues which the Agent wishes to discuss with the Auditors. In this event, the
Parent must ensure that the Auditors are authorised (at the expense of the
Parent):

  (i)  
to discuss the financial position of each member of the Group with the Agent on
request from the Agent;
    (ii)  
to disclose to the Agent for the Finance Parties any information which the Agent
may reasonably request; and
    (iii)  
provided however, that this clause 21.3(b) shall not be deemed to authorize or
require the preparation by the Auditors of new or additional information or
analysis not otherwise already completed pursuant to the audit work of the
Auditors or which would incur unreasonable expense.



21.4  
Budget

  (a)  
The Parent shall supply to the Agent in sufficient copies for all the Lenders,
as soon as the same become available but in any event within 60 days after the
end of each of its Financial Years, an annual Budget for the following Financial
Year.
    (b)  
The Parent shall ensure that each Budget:

56



--------------------------------------------------------------------------------



 



  (i)  
delivered to the Agent includes all of the financial information reviewed by the
Parent’s board of directors when the Budget was presented thereto;
    (ii)  
is prepared in good faith, based on reasonable assumptions (it being
acknowledged hereby that a Budget is not a guarantee of future performance); and
    (iii)  
has been presented to the board of directors of the Parent.



21.5  
Group companies
     
The Parent shall, at the request of the Agent, such request to be not more
frequently than once every Fiscal Quarter supply to the Agent a report issued by
its Financial Officer stating which of its Subsidiaries are Material Companies
and confirming compliance with the covenants set out in Clause 22 (Financial
covenants).



21.6  
Quarterly fleet contract summary report
     
The Parent shall supply to the Agent, in sufficient copies for all the Lenders,
within 30 days after the end of each Financial Quarter of each of its Financial
Years, a report summarising the current contractual position in relation to the
Group’s fleet of vessels worldwide. Unless otherwise agreed between the Parent
and the Agent, the form and content of such report shall be substantially as set
out in the Fleet Report Template.



21.7  
Presentations
     
Once in every Financial Year, (or more frequently if requested to do so by the
Agent if the Agent reasonably suspects a Default is continuing or may have
occurred or may occur), the chief financial officer of the Parent shall give a
presentation to the Finance Parties about the on-going business and financial
performance of the Group.



21.8  
Year-end
     
Neither the Parent nor any other Obligor shall change its Accounting Reference
Date.



21.9  
Information: miscellaneous
     
The Parent shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests, or in electronic form if the Borrower so elects):

  (a)  
at the same time as they are dispatched, copies of all documents dispatched by
the Parent or any Obligors to its creditors generally (or any class of them);
    (b)  
promptly upon becoming aware of them, the material details of any litigation,
arbitration or administrative proceedings which are current, threatened in
writing or pending against any member of the Group, and which, if adversely
determined, are reasonably likely to have a Material Adverse Effect or which
would involve an uninsured liability, or a potential or alleged uninsured
liability, exceeding US$10,000,000 (or its equivalent in other currencies);
    (c)  
promptly, such information as the Security Agent may reasonably require about
the Charged Property and compliance of the Obligors with the terms of any
Transaction Security Documents; and

57



--------------------------------------------------------------------------------



 



  (d)  
promptly on request, such further information regarding the financial condition,
assets and operations of the Group and/or any member of the Group (including any
requested amplification or explanation of any item in the financial statements,
budgets or other material provided by any Obligor under this Agreement and/or
details of any changes to the Senior Management of the Parent or the Borrower as
any Finance Party through the Agent may reasonably request.



21.10  
Notification of default

  (a)  
Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).
    (b)  
Promptly at any time where the Agent reasonably believes a Default may have
occurred upon a request by the Agent, the Parent shall supply to the Agent a
certificate signed by its Responsible Officer on its behalf certifying that no
Default is continuing (or if a Default is continuing, specifying the Default and
the steps, if any, being taken to remedy it).



21.11  
“Know your customer” checks

  (a)  
If:

  (i)  
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;
    (ii)  
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or
    (iii)  
a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

     
obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
    (b)  
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

58



--------------------------------------------------------------------------------



 



  (c)  
The Parent shall, by not less than 20 Business Days’ prior written notice to the
Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Subsidiaries becomes an Additional Obligor
pursuant to Clause 28 (Changes to the Obligors).
    (d)  
Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Guarantor obliges the Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, the Parent shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or
on behalf of any prospective new Lender) in order for the Agent or such Lender
or any prospective new Lender to carry out and be satisfied it has complied with
all necessary “know your customer” or other similar checks under all applicable
laws and regulations pursuant to the accession of such Subsidiary to this
Agreement as an Additional Guarantor.



22  
FINANCIAL COVENANTS



22.1  
Financial covenants

  (a)  
Leverage Ratio: The Parent shall not permit the Leverage Ratio, for any
Financial Quarter ending during any period set forth below, to exceed the ratio
set forth opposite such Financial Quarter:

          Financial Quarter Ending:   Leverage Ratio    
on or after 31 March 2010 and on or prior to 31 December 2010
  3.0 to 1.0    
on or after 31 March 2011 and on or prior to 31 December 2011
  2.75 to 1.0    
on or after 31 March 2012 and on or prior to 31 December 2012
  2.5 to 1.0    

  (b)  
Consolidated Interest Coverage Ratio: The Parent shall not permit the
Consolidated Interest Coverage Ratio, for any period for four consecutive
Financial Quarters of the Parent, to be less than 4.0 to 1.0.
    (c)  
Gearing: The Parent shall not permit the Equity to Total Assets Ratio, as of the
last day of any Financial Quarter of the Parent, to be less than 0.35 to 1.0.
    (d)  
Collateral to Debt Ratio: The Collateral to Debt Ratio shall be tested at the
end of each Financial Quarter and shall be at least 1.65 to 1.0.



22.2  
Financial testing

  (a)  
Subject to paragraph (b) below, the financial covenants set out in Clause 22.1
(Financial covenants) shall be calculated in accordance with the Accounting
Principles and tested by reference to each of the financial statements delivered
pursuant to paragraphs (a) and (b) of Clause 21.1 (Financial Statements) and/or
each Compliance Certificate delivered pursuant to Clause 21.2 (Provision and
contents of Compliance Certificate).

59



--------------------------------------------------------------------------------



 



  (b)  
For the purpose of the financial covenants in paragraph 22.1(a) (Leverage Ratio)
of Clause 22 (Financial Covenants) for each of the Relevant Periods ending on a
date which is less than 12 months after the Utilisation Date, Consolidated
Adjusted EBITDA for any portion of the 12 months prior to the Utilisation Date
shall be calculated by reference to the amount of Consolidated Adjusted EBITDA
as disclosed in the financial statements and/or Compliance Certificates for the
Financial Quarters ending after12 months prior to the Utilisation Date,
annualised pro-rata on a straight line basis.



22.3  
Financial Covenant definitions
     
In this Agreement:-
     
"Collateral to Debt Ratio” means, at any time, the ratio of (i) the aggregate
Appraised Value of the Collateral Vessels and any sums at credit of the Cash
Collateral Account to (ii) the sum of the unfunded Commitments and the
outstanding Loans.
     
"Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income (or Consolidated Net Income Before Extraordinary Items and/or
Discontinued Operations, if either or both are presented) for such period,
without duplication:-

  (a)  
plus consolidated provision for tax expenses;
    (b)  
plus consolidated depreciation and amortization;
    (c)  
plus consolidated interest expense;
    (d)  
plus impairment charges to the extent included in the income statement and
separately stated in the statement of cash flows as a reconciling item from net
income to cash flows from operations (including with respect to fixed assets or
goodwill or other intangibles);
    (e)  
plus any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards, to the extent included in the income
statement and separately stated in the statement of cash flows as a reconciling
item from net income to cash flows from operations;
    (f)  
less consolidated interest income;
    (g)  
plus (less) the non-cash portion of losses (gains) on disposals, to the extent
included in the income statement if separately stated in the operating and
investing sections of the statement of cash flows as a net reduction or increase
in cash flow;
    (h)  
plus or minus non cash income or losses in relation to hedging activities.

   
For the purposes of calculating Consolidated Adjusted EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period (and after the Closing Date) the Parent or any
of its Subsidiaries shall have made any Material Disposition (as defined below),
the Consolidated Adjusted EBITDA for such Reference Period shall be reduced by
an amount equal to the Consolidated Adjusted EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated Adjusted
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period (and after the Closing Date) the Parent or any of
its Subsidiaries shall have made a Material Acquisition, Consolidated Adjusted
EBITDA for

60



--------------------------------------------------------------------------------



 



   
such Reference Period shall be calculated after giving pro forma effect thereto
in accordance with Regulation S-X as promulgated by the SEC or in such other
manner acceptable to the Agent as if such Material Acquisition occurred on the
first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (x) constitutes assets comprising all or substantially all of
the productive assets an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (y) involves the payment
of consideration by the Parent or any of its Subsidiaries in excess of
$10,000,000.00; and “Material Disposition” means any disposition of property or
series of related dispositions of property that (x) constitutes assets
comprising all or substantially all of the productive assets an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (y) yields gross proceeds to the Parent or any of its Subsidiaries in
excess of $10,000,000.00.
     
"Consolidated Net Income” means, for any period, the net income (loss) of the
Parent and the Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP; provided that (a) the net income of any Person that is
not a Subsidiary or that is accounted for by the equity method of accounting
will be included only to the extent of the amount of dividends or other
distributions actually paid in cash to the Parent or any Subsidiary during such
period, (b) the net loss of any such Person will be included only to the extent
such loss is funded in cash by the Parent or a Subsidiary during such period and
(c) the income or loss of any Person will be excluded to the extent such income
or loss is accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any Subsidiary or the date that such Person’s
assets are acquired by the Parent or any Subsidiary.
     
"Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.
     
"Consolidated Interest Expense” means, on a consolidated basis for any Person
for any period, without duplication, the aggregate amount payable in cash with
respect to such period for (a) interest expense (including that attributable to
Capitalised Leases) of the Parent and its Subsidiaries, determined in accordance
with GAAP, and (b) mandatory dividend payments in respect of shares of capital
stock to the extent the same is payable in cash during such period, but
excluding, to the extent included in clauses (a) and (b) above, (i) the
amortized amount of any fees and expenses associated with the consummation of
any Financial Indebtedness financing, (ii) any fees, expenses and costs
associated with the renegotiation of Financial Indebtedness, (iii) costs
associated with obtaining any interest rate hedging agreements, (iv) annual
agency fees paid to the Agent, and (v) fees and expenses associated with any
investment, recapitalization, equity issuance or debt issuance permitted under
this Agreement (whether or not consummated).
     
"Closing Date” means the date of execution hereof.
     
"Equity to Total Assets Ratio” means, on any date, the ratio of (a) Shareholders
Equity to (b) Total Assets.
     
"Leverage Ratio” means, on any date, the ratio of:-

  (a)  
Total Indebtedness as of such date minus the amount of cash held by or on
account for the Parent and its consolidated subsidiaries on such date, excluding
cash:

  (i)  
subject to any Security; or

61



--------------------------------------------------------------------------------



 



  (ii)  
subject to any other contractual restriction specifically requiring the
application thereof or the proceeds thereof to a particular use other than the
repayment of Financial Indebtedness, to

  (b)  
Consolidated Adjusted EBITDA for the most recently ended four consecutive
Financial Quarters of the Parent.

   
"Shareholders Equity” means, on any date, total shareholders equity of the
Parent and its Subsidiaries, determined in accordance with GAAP.
     
"Total Assets” means, at any date, the total assets of the Parent and its
Subsidiaries determined on a consolidated basis, excluding all intangible assets
such as, and without limiting the generality of the foregoing, patents,
trademarks, copyrights, trade secrets, licenses, franchises, know how, goodwill
and trade names, all of the foregoing to be determined in accordance with GAAP.
     
"Total Indebtedness” means, as of any date, the aggregate principal amount of
Financial Indebtedness of the Parent and its Subsidiaries outstanding as of such
date, determined on a consolidated basis in accordance with GAAP and which would
be reflected as long-term debt or short-term debt on a consolidated balance
sheet of the Parent in accordance with GAAP if such balance sheet were prepared
on such date. Total Indebtedness shall in all cases be calculated without giving
effect to Statement of Financial Accounting Standards No. 133.



23  
GENERAL UNDERTAKINGS
     
The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
     
Authorisations and compliance with laws



23.1  
Authorisations
     
Each Obligor shall promptly:

  (a)  
obtain, comply with and do all that is necessary to maintain in full force and
effect; and
    (b)  
if requested by the Agent supply certified copies to the Agent of,

   
any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

  (i)  
enable it to perform its obligations under the Finance Documents;
    (ii)  
ensure the legality, validity, enforceability or admissibility in evidence of
any Finance Document; and
    (iii)  
carry on its business where failure to do so has or is reasonably likely to have
a Material Adverse Effect.

62



--------------------------------------------------------------------------------



 



23.2  
Compliance with laws
     
Each Obligor shall (and the Parent shall ensure that each member of the Group
will) comply in all respects with all laws to which it may be subject, if
failure so to comply has or is reasonably likely to have a Material Adverse
Effect.



23.3  
Environmental compliance

  (a)  
Each Obligor shall (and the Parent shall ensure that each member of the Group
will):

  (i)  
comply with all Environmental Law;
    (ii)  
obtain, maintain and ensure compliance with all requisite Environmental Permits;
    (iii)  
implement procedures to monitor compliance with and to prevent liability under
any Environmental Law,

where failure to do so has or is reasonably likely to have a Material Adverse
Effect.


23.4  
Environmental claims
     
Each Obligor shall (through the Parent), promptly upon becoming aware of the
same, inform the Agent in writing of:

  (a)  
any Environmental Claim against any member of the Group which is current,
pending or threatened; and
    (b)  
any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,

where the claim, if determined against that member of the Group, has or is
reasonably likely to have a Material Adverse Effect.


23.5  
Taxation

  (a)  
Each Obligor shall (and the Parent shall ensure that each member of the Group
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:

  (i)  
(A) such payment is being contested in good faith; (B) adequate reserves are
being maintained for those Taxes and the costs required to contest them which
have been disclosed in its latest financial statements delivered to the Agent
under Clause 21.1 (Financial statements); and (C) such payment can be lawfully
withheld; or
    (ii)  
the amount of such Taxes does not exceed in aggregate $1,000,000.

  (b)  
No Obligor may change its residence for Tax purposes.

63



--------------------------------------------------------------------------------



 



23.6  
Merger
     
The Borrower shall not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred,

  (i)  
any Person may merge or consolidate with or into the Borrower in a transaction
in which the Borrower is the surviving corporation,
    (ii)  
any Person may merge or consolidate with or into the Borrower, provided that, if
the Borrower is not the survivor of such merger or consolidation, (first) the
survivor shall have expressly assumed the obligations of the Borrower arising
hereunder by written acknowledgement in form and substance satisfactory to the
Agent and (second) the Agent and Security Agent are satisfied that the
Transaction Security is not impaired or adversely affected, and
    (iii)  
the Borrower may merge with and into any of its Wholly Owned Subsidiaries,
provided that the survivor of such merger, if not the Borrower,
(first) expressly assumes the guarantee obligations of the Borrower arising
hereunder by written acknowledgement in form and substance satisfactory to the
Agent and (second) the Agent and Security Agent are satisfied that the
Transaction Security is not impaired or adversely affected.



23.7  
Change of business
     
The Parent shall procure that no material change is made to the general nature
of the business of the Borrower or of the Parent and its Subsidiaries taken as a
whole from that carried on by the Group at the date of this Agreement.



23.8  
Acquisitions
     
No Obligor shall acquire any Person or any Equity Interest of or a division or
line of business of a Person (or, in each case, any interest in any of them)
except for (i) Permitted Acquisitions, (ii) interests in joint ventures
permitted under Clause 23.9 hereof, (iii) Equity Interests issued by the Parent
or by Subsidiaries (other than the Borrower unless such Equity Interests of the
Borrower are pledged to the Security Agent on terms satisfactory to it to secure
the repayment of the Loans), and (iv) Equity Interests acquired (x) in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business, or (y) as a result of a foreclosure by an Obligor
with respect to any secured transaction or other transfer of title with respect
to any secured transaction in default.



23.9  
Joint ventures
     
No Obligor shall enter into, acquire any Equity Interest, evidences of
indebtedness or other Equity Interests in, or transfer any assets to, a Joint
Venture with a third-party non-Affiliate (or agree to do any of the foregoing),
except that:

  (a)  
none of the foregoing shall prohibit, limit or affect in any way any acquisition
of any Equity Interests by, investment by, loan from, debt purchase agreement
with, or transfer of assets by or to, the Parent or any Subsidiary thereof
(other than the Borrower) so long as the Parent, after giving effect to any such
transaction, is in Pro Forma Compliance under Clause 22.1, and

64



--------------------------------------------------------------------------------



 



  (b)  
none of the foregoing shall prohibit, limit or affect in any way any acquisition
of any Equity Interests by, investment by, loan from, debt purchase agreement
with, or transfer of assets by or to the Borrower to the extent that the
aggregate consideration for all such investments in, acquisitions of or
transfers of assets to such Joint Venture by Borrower does not exceed
$15,000,000 in any single fiscal year of Parent and shall not exceed $45,000,000
from and after the date hereof through the remaining term of this Agreement

Restrictions on dealing with assets and Security


23.10  
Preservation of assets
     
Each Obligor shall maintain in accordance with good industry practices all of
its assets necessary or desirable in the conduct of its business.



23.11  
Pari passu ranking
     
Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party or Hedge Counterparty against it under the Finance
Documents rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors except those creditors whose claims are mandatorily
preferred by laws of general application to companies.



23.12  
Acquisition Documents
     
The Obligors shall take all reasonable and practical steps to preserve and
enforce its respective material rights (if any) (or the rights of any other
member of the Group) and pursue any unexpired material claims and remedies
arising under a Membership Interest and Stock Purchase Agreement dated as of
May 28, 2008, by and among Rigdon Marine Holdings, L.L.C., Rigdon Marine
Corporation, all the members of Rigdon Marine Holdings, L.L.C., Sherwood
Investment, L.L.C., John J. Tennant III Irrevocable Trust, Brian M. Bowman
Irrevocable Trust, Bourbon Offshore, and GulfMark Offshore, Inc. (or related
documents).



23.13  
Negative pledge
     
Neither the Parent nor the Borrower shall, nor shall the Borrower permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien on its or
their assets, except:

  (a)  
Liens imposed by law for Taxes, assessments or governmental charges which are
not delinquent for a period of more than 60 days or are being contested in
compliance with Clause 23.5.
    (b)  
Permitted Vessel Security and any other Lien in favour of the Security Agent
hereunder.
    (c)  
Any Lien existing on the date hereof and described in the Disclosure Schedule
provided that such Lien shall secure only those obligations which it secures on
the date hereof and extensions, renewals, refinancings and replacements thereof
that do not increase the outstanding principal amount thereof (other than by an
amount not in excess of accrued interest thereon and fees and expenses,
including premium and defeasance costs, associated therewith).

65



--------------------------------------------------------------------------------



 



  (d)  
Any Lien existing on any property or asset prior to the acquisition thereof by
the Parent, the Borrower or any Subsidiary thereof or existing on any property
or asset of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary; provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, and (B) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be and extensions,
renewals, refinancings and replacements thereof that do not increase the
outstanding principal amount thereof (other than by an amount not in excess of
accrued interest and fees and expenses, including premium and defeasance costs,
associated therewith).
    (e)  
Liens on fixed or capital assets acquired, constructed or improved by the
Parent, the Borrower or any Subsidiary (including any such assets made the
subject of a Capitalised Lease Obligation); provided that (i) such Liens if
created by the Borrower secure Indebtedness permitted by clause (e) of Clause
23.16, (ii) such Liens and the Indebtedness secured thereby are incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Financial Indebtedness secured thereby
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such Liens shall not apply to any other property or
assets of the Borrower or any Subsidiary (other than insurance thereon and other
proceeds of such capital assets).
    (f)  
Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary (or guarantees of such Indebtedness).
    (g)  
Liens in favour of the Borrower or any Subsidiary.
    (h)  
Liens that are contractual rights of set-off (i) relating to the establishment
of depository relations with banks not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Parent,
the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Parent, the
Borrower or any Subsidiaries, (iii) relating to purchase orders and other
agreements entered into with customers of the Parent, the Borrower or any
Subsidiary in the ordinary course of business or (iv) arising under or pursuant
to banking relationships.
    (i)  
Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights.
    (j)  
Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods, in each case entered into in the ordinary
course of business.
    (k)  
Liens securing Refinancing Indebtedness; provided that such Liens do not extend
to any property or assets other than the property or assets that secure the
Indebtedness being refinanced and proceeds thereof.
    (l)  
Liens (i) attaching to advances to a seller of any property to be acquired,
(ii) consisting of an agreement to dispose of property and (iii) on cash earnest
money deposits in connection with mergers or consolidations permitted under
Clause 23.6, 23.8, Permitted Acquisitions under Clause 23.8 and Joint Ventures
permitted under Clause 23.9.

66



--------------------------------------------------------------------------------



 



  (m)  
Liens on insurance policies and the proceeds thereof granted in the ordinary
course to secure the financing of insurance premiums with respect thereto.
    (n)  
Any sale or assignment of accounts receivable permitted hereby.
    (o)  
Licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business of the Parent, the Borrower or any of its
Subsidiaries.
    (p)  
Precautionary UCC financing statements in respect of operating leases not
prohibited by this Agreement.
    (q)  
Any interest or title of a licensor, lessor, sublicensor or sublessor under any
license or lease permitted by this Agreement.
    (r)  
Liens arising under Environmental Laws which (i) are being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP or (ii) arise by operation of law (and not
as a result of any grant or consent by the Parent, the Borrower or any
Subsidiary) to secure performance by the Parent, the Borrower or its
Subsidiaries of remediation activity, so long as the Parent, the Borrower and
its Subsidiaries are in compliance with all requirements applicable to such
remediation activity;
    (s)  
In the case of Equity Interests issued by a joint venture or a wholly-owned
Subsidiary, any call or similar right in the nature of a right of first offer or
a first refusal right of a third party that is also an investor in such joint
venture or Subsidiary and, in the case of Equity Interests issued by a joint
venture or Subsidiary, any call or similar right on any nominee, trust or
directors’ qualifying shares or similar arrangements designed to satisfy
requirements of applicable local laws.
    (t)  
Cash collateral provided on customary terms securing reimbursement obligations
in respect of letters of credit described in Clause 23.16(h).
    (u)  
(i) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, (ii) Liens incurred in the ordinary course of business
securing insurance premiums or reimbursement obligations under insurance
policies and (iii) Liens securing obligations in respect of letters of credit or
bank guarantees that have been posted by the Parent, the Borrower or any of its
Subsidiaries to support the payment of the items set forth in clauses (i) and
(ii) of this clause (u);
    (v)  
(i) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business
and (ii) Liens securing obligations in respect of letters of credit or bank
guarantees that have been posted by the Parent, the Borrower or any of its
Subsidiaries to support the payment of items set forth in clause (i) of this
clause (v);
    (w)  
judgment liens in respect of judgments or attachments that do not constitute an
Event of Default under Clause 24;
    (x)  
easements, zoning restrictions, rights-of-way, restrictive covenants,
irregularities in title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that are not substantial in amount
and do not

67



--------------------------------------------------------------------------------



 



     
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Parent, the Borrower or any Subsidiary; and
    (y)  
Liens not otherwise permitted by this Clause 23.13 securing obligations and
Indebtedness in an aggregate amount not in excess of $2,000,000 at any time
outstanding with respect to the Borrower and its Subsidiaries, and (ii)
$10,000,000 with respect to the Parent and its Subsidiaries.

Provided that notwithstanding the foregoing, (i) no Lien or other security over
the Collateral Vessels shall be created or allowed to subsist other than
Permitted Vessel Security; (ii) no consensual Liens shall be created or
permitted to exist on Equity Interests that constitute Transaction Security
other than pursuant to clause (a) or (b) above.


23.14  
Disposals

  (a)  
No Obligor shall, and the Parent will ensure that no other member of the Group
shall, dispose of any Material Company unless:

  (i)  
with the prior written consent of the Agent (acting on the instructions of the
Majority Lenders); or
    (ii)  
the Parent and its Subsidiaries taken as a whole would, on a pro forma basis
immediately following such disposal, satisfy the Required Net Asset Threshold.

  (b)  
No Obligor shall without the prior written consent of the Agent (acting on the
instructions of the Majority Lenders) dispose of any asset expressed to be
secured by the Transaction Security, provided, however, that the Obligors may
dispose of any of the Collateral Vessels and Transaction Security directly
related to that Collateral Vessel being disposed of, if and to the extent
permitted by and subject to the conditions set out or referred to in Clause 25
(Collateral Vessel Sale and Substitution).
    (c)  
Without limiting the generality of any of the other prohibitions of this Clause
23.14, no Obligor shall sell, transfer or otherwise dispose of any of its
assets, except:

  (i)  
to the extent that, immediately after giving effect thereto, the Parent and its
Subsidiaries, taken as a whole, would on a pro forma basis satisfy the Required
Net Asset Threshold;
    (ii)  
sales, transfers, leases and other dispositions of (x) any property (including
inventory) and (y) used, surplus, obsolete or worn-out equipment, in each case
in the ordinary course of business;
    (iii)  
sales, transfers, leases and other dispositions to the Parent, to the Borrower
or to a Subsidiary;
    (iv)  
leases or subleases of property, and licenses or sublicenses of intellectual
property, in each case entered into in the ordinary course of business and which
do not materially interfere with the business of the Borrower and its
Subsidiaries taken as a whole;

68



--------------------------------------------------------------------------------



 



  (v)  
dispositions or write-downs of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or bankruptcy or similar proceedings;
    (vi)  
(A) sales, transfers, leases and other dispositions permitted or effected by
merger or consolidation subject to Clause 23.14(a) and, in the case of the
Borrower only, Clause 23.6 hereof and (B) Liens permitted under Clause 23.13;
    (vii)  
sales, transfers, leases and other dispositions of property constituting
investments permitted under Clauses 23.6 or 23.9, subject to Clause 23.14(a)
hereof;
    (viii)  
dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Parent or any Subsidiary;
    (ix)  
voluntary terminations of Hedging Agreements; and
    (x)  
sales, leases, transfers or other dispositions identified in this Clause 23.14.



23.15  
Intra-Group Loans

  (a)  
Except as permitted by the Agent (acting on the instruction of the Majority
Lenders), the Borrower shall not following the occurrence of an Event of
Default:

  (i)  
repay or prepay any principal amount (or capitalised interest) outstanding under
the Intra-Group Loans;
    (ii)  
pay any interest or any other amounts payable in connection with the Intra-Group
Loans; or
    (iii)  
purchase, redeem, defease or discharge any amount outstanding with respect to
the Intra-Group Loans.



23.16  
Financial Indebtedness
     
The Borrower shall not, and shall not permit any Subsidiary thereof to, create,
incur, assume or allow to remain outstanding any Financial Indebtedness, except:

  (a)  
Financial Indebtedness created under the Finance Documents;
    (b)  
Financial Indebtedness existing on the date hereof and set forth in the
Disclosure Schedule;
    (c)  
Financial Indebtedness of the Borrower to the Parent or any Subsidiary thereof
and of any Subsidiary to the Parent, the Borrower or any other Subsidiary of
Parent;
    (d)  
Guarantees incurred in the ordinary course of business by the Borrower or any
Subsidiary thereof of Financial Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary provided that
the Indebtedness guaranteed is permitted to be incurred under this Agreement;

69



--------------------------------------------------------------------------------



 



  (e)  
Financial Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capitalised Lease
Obligations and any Financial Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (1) such Financial Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (2) the aggregate principal amount of
Capitalised Lease Obligations and Indebtedness incurred pursuant to this clause
(e) shall not exceed $25,000,000 at any time outstanding;
    (f)  
Financial Indebtedness of any Person that becomes a Subsidiary of Borrower after
the date hereof; provided that (i) such Financial Indebtedness exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary, (ii) the Parent is in
compliance, on a pro forma basis after giving effect to the acquisition of such
Subsidiary with the covenants in Clause 22.1 and (iii) the aggregate principal
amount of Financial Indebtedness incurred pursuant to this clause (f) shall not
exceed $10,000,000 at any time outstanding;
    (g)  
Indebtedness in respect of Hedging Agreements permitted pursuant hereto;
    (h)  
Financial Indebtedness of the Borrower or any Subsidiary in respect of letters
of credit constituting reimbursement obligations (i) with respect to letters of
credit in respect of workers’ compensation claims or self insurance obligations,
or (ii) obtained in the ordinary course of business so long as the aggregate
amount of the reimbursement obligations (contingent or otherwise) in respect
thereof is expressly limited to $7,000,000;
    (i)  
Financial Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of
Indebtedness for borrowed money);
    (j)  
Financial Indebtedness of the Borrower or any Subsidiary arising from the
honouring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that such Indebtedness is extinguished within five Business Days of its
incurrence;
    (k)  
Financial Indebtedness of Foreign Subsidiaries in an aggregate principal amount
at any time outstanding not exceeding $25,000,000;
    (l)  
Financial Indebtedness incurred by the Borrower or any Subsidiary representing
deferred compensation to employees of the Borrower or any Subsidiary incurred in
the ordinary course of business;
    (m)  
Financial Indebtedness assumed pursuant to a Permitted Acquisition consummated
after the date hereof in an aggregate amount not to exceed $10,000,000 at any
time outstanding;
    (n)  
Financial Indebtedness incurred by the Borrower or any Subsidiary in connection
with any Permitted Acquisition consisting of obligations in respect of
indemnification, the adjustment of the purchase price or similar adjustments;

70



--------------------------------------------------------------------------------



 



  (o)  
Financial Indebtedness consisting of obligations of the Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with Permitted Acquisitions;
    (p)  
Financial Indebtedness incurred by Borrower or any Subsidiary in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts;
    (q)  
Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations of the Borrower or any Subsidiary thereof contained in
supply arrangements, in each case, in the ordinary course of business;
    (r)  
Refinancing Indebtedness of the Borrower or any Subsidiary thereof incurred in
exchange for, or the net proceeds of which are used to refund, refinance or
replace Financial Indebtedness (other than Financial Indebtedness of the
Borrower to any Subsidiary thereof or of any Subsidiary to the Borrower or any
other Subsidiary) that was permitted to be incurred under clause (a), (b), (e),
(f), (k), (m), (r) or (s), of this Clause 23.16;
    (s)  
Permitted Subordinated Indebtedness, without any limitation as to amount, so
long as the Borrower and the Subsidiaries are in Pro Forma Compliance;
    (t)  
other Financial Indebtedness of the Borrower or any Subsidiary thereof, in an
aggregate principal amount at any time outstanding pursuant to this Clause 23.16
not in excess of $15,000,000; and
    (u)  
all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
above.



23.17  
Share capital
     
The Borrower shall not issue any shares of Common Stock which are not subject to
the Transaction Security.



23.18  
Insurance

  (a)  
Without prejudice to paragraph (c) below, each Obligor shall (and the Parent
shall ensure that each member of the Group will) maintain insurances on and in
relation to its business and assets against those risks and to the extent as is
usual for companies of similar reputation carrying on the same or substantially
similar business in similar locations and, in the case of the Insurances, as
provided in the Transaction Security Documents.
    (b)  
All insurances (including the Insurances) must be with reputable independent
insurance companies or underwriters.
    (c)  
The Obligors shall ensure that:

  (i)  
the Insurances are maintained in full force and effect;
    (ii)  
the Security Agent is named as co-insured or that its interest is noted on such
policies (in each case as required by the Transaction Security Documents); and

71



--------------------------------------------------------------------------------



 



  (iii)  
in relation to any claim over $1,000,000, the relevant policy or policies
provide for the Security Agent as sole loss payee or that any such sums are
payable at the Security Agent’s direction,

in each case in accordance with, and in the manner prescribed by, the
Transaction Security Documents and as evidenced by the Certificate of Insurance
and Broker’s Letter of Undertaking.

  (d)  
The Borrower shall give written notice to the Agent promptly after the
occurrence of any Recovery Event or series of related Recovery Events which
will, or is likely to, result in a claim or claims in excess of $1,000,000 (in
the aggregate) being made by the Borrower under the Insurances in accordance
with, and in the manner provided by, the Transaction Security Documents.
    (e)  
Subject to paragraphs (f) and (g) below (and notwithstanding paragraph (c)(iii)
above), if the Borrower or the Security Agent shall receive Net Cash Proceeds
from any Recovery Event:-

  (i)  
the party receiving the Net Cash Proceeds shall deposit the same as soon as
possible in the Cash Collateral Account, and the Borrower shall ensure that a
Cash Collateral Account Charge is (if not already granted) immediately granted
to the Security Agent in form and content acceptable to it; and
    (ii)  
if the Borrower provides to the Agent a certificate from a Financial Officer of
the Borrower confirming:

  (A)  
that the Borrower intends to apply the Net Cash Proceeds within 365 days after
receipt of such Net Cash Proceeds to repair or replace the damaged Collateral
Vessel (or in reimbursement to the Borrower in respect of amounts already paid
by the Borrower in such repair or replacement) provided that, in the case of
replacement, the Substitution Conditions set out in Clause 25.2 (Collateral
Vessel Substitution) shall apply and must be met in relation to the replacement
vessel with references to “substitute” and “substitution” in Clause 25.2 being
read as “replace” and “replacement” for purposes of this paragraph; and
    (B)  
no Event of Default has occurred (or would occur as a result of the Recovery
Event) and in particular but without prejudice to the generality no breach of
Clause 22.1(d) (Collateral to Debt Ratio) has occurred or will occur as a result
of the Recovery Event,

the Borrower shall be entitled to withdraw sums from the Cash Collateral Account
solely for the purpose set out in paragraph (ii)(A) above. Any sums not so
withdrawn at the expiry of the 365 day period referred to in paragraph (ii)(A)
above shall be applied in prepayment of the Loans on the last day of the next
expiring Interest Period.

  (f)  
If on any date the the Security Agent shall receive Net Cash Proceeds from any
Recovery Event or series of related Recovery Events which are less than
$1,000,000 (in the aggregate), such Net Cash Proceeds shall be paid to the
Borrower provided that the Borrower shall be obliged to use any Net Cash

72



--------------------------------------------------------------------------------



 



     
Proceeds from a Recovery Event for the repair or replacement of the Collateral
Vessel(s) as provided in the Transaction Security Documents.

  (g)  
If on any date:-

  (i)  
the Borrower or the Security Agent shall receive Net Cash Proceeds from any
Recovery Event or series of related Recovery Events in excess of $25,000,000 (in
the aggregate); or
    (ii)  
the balance of Recovery Event proceeds in the Cash Collateral Account exceeds
$25,000,000 (in the aggregate),

the whole of such proceeds shall, unless the Majority Lenders and the Borrower
otherwise agree, be applied in prepayment of the Loans on the last day of the
next expiring Interest Period.


23.19  
Treasury Transactions
     
No Obligor shall enter into any Treasury Transaction, other than pursuant to and
in accordance with the terms of the Hedging Policy Letter.



23.20  
No change in management
     
The Borrower will not permit anyone other than the Manager to be appointed as
commercial or technical managers of the Collateral Vessels, nor permit any
material variation of the arrangements for the commercial or technical
management of the Collateral Vessels, nor permit the Manager to sub-contract or
delegate a material part of the commercial or technical management of any
Collateral Vessel to any third party.



23.21  
Registration of Vessels
     
The Borrower undertakes to maintain the registration of the Collateral Vessels
under the flag indicated in Schedule 9 (The Collateral Vessels), or such other
flag requested by the Borrower and consented to by the Agent acting on behalf of
the Majority Lenders (such consent not to be unreasonably withheld).



23.22  
Classification
     
The Borrower shall ensure that each Collateral Vessel maintains the highest
classification required for the purpose of the relevant trade of such Collateral
Vessel which shall be with a Pre-Approved Classification Society or such other
society as may be acceptable to the Agent, in each case, free from any overdue
recommendations and conditions affecting the class of that Collateral Vessel.



23.23  
Valuations
     
The Borrower will deliver to the Agent:

  (a)  
an Appraised Value for each of the Collateral Vessels on each Appraisal Date and
any other date requested by the Agent (but not more than once between each
Quarter Date) where the Agent reasonably believes a Default has occurred (which
shall be at the expense of the Borrower); and
    (b)  
on such other occasions as the Agent may reasonably request (which shall be at
the expense of the Lenders).

73



--------------------------------------------------------------------------------



 



23.24  
Further assurance

  (a)  
Each Obligor shall (and the Parent shall procure that each member of the Group
which has entered into a Transaction Security Document will) promptly do all
such acts or execute all such documents (including assignments, transfers,
mortgages, charges, notices and instructions) as the Security Agent may
reasonably specify (and in such form as the Security Agent may reasonably
require in favour of the Security Agent or its nominee(s)):

  (i)  
to perfect the Security created or intended to be created under or evidenced by
the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law;
and/or
    (ii)  
to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Transaction Security.

  (b)  
Each Obligor shall (and the Parent shall procure that each member of the Group
which has entered into a Transaction Security Document shall) take all such
action as is available to it (including making all filings and registrations) as
may be necessary for the purpose of the creation, perfection, protection or
maintenance of any Security conferred or intended to be conferred on the
Security Agent or the Finance Parties by or pursuant to the Finance Documents.



23.25  
Syndication
     
In the event that the Arranger notifies the Parent that it proposes to syndicate
the Facility, the Parent shall provide reasonable assistance to the Arranger in
the preparation of an information memorandum and the primary syndication of the
Facility (including, without limitation, by making Senior Management available
for the purpose of making presentations to, or meeting, potential lending
institutions) and will comply with all reasonable requests for information from
potential syndicate members prior to completion of syndication.



23.26  
Conditions subsequent

  (a)  
On or before 22 December 2009, the Borrower shall deliver to the Agent a duly
executed Hedging Agreement.
    (b)  
As soon as reasonably practicable but in any event within 45 days of execution
hereof, the Borrower shall open the Cash Collateral Account and grant the Cash
Collateral Account Charge.
    (c)  
Within 30 days of execution hereof, the Borrower shall provide to the Agent
original executed (i) Certificate of Insurance (in agreed form) from Aon Risk
Services and (ii) letters of undertaking from the parties referred to in, and in
the form required by, paragraphs 3(c) and 3(d) of Schedule 2 (Conditions
Precedent) or as otherwise agreed with BankServe Insurance Services Ltd, the
Agent’s insurance adviser.
    (d)  
Promptly after receiving the same, the Borrower shall deliver to the Agent a
Certificate of Confirmation of Class for the vessel IBERVILLE which meets the
requirements specified in paragraph 10 of Schedule 2 (Conditions Precedent).

74



--------------------------------------------------------------------------------



 



  (e)  
Within 60 days of execution hereof, the Borrower shall use reasonable endeavours
to obtain and deliver to the Agent executed acknowledgments from Shell and ENI
in relation to the assignment of such charters by the Borrower. If the Borrower
has used its reasonable endeavours within such 60 day period and has not
obtained such acknowledgements, the obligation in this paragraph (e) shall
extinguish.
    (f)  
On 17 December 2009, the Borrower shall submit or cause to be submitted for
filing and provide evidence of recording to the Agent as soon as reasonably
practicable after receipt, a Release and Termination of Ship Mortgage by DVB
covering its interest in the Collateral Vessels.
    (g)  
On 17 December 2009, the Borrower shall furnish evidence to the Agent of the
filing of (1) a UCC-1 financing statement against GulfMark Management, Inc. in
favour of Security Agent; (2) a UCC-1 financing statement against the Borrower
in favour of the Security Agent (each to perfect the security agreements
referred to in Schedule 2 (Conditions Precedent); and (3) UCC-3 termination
statements to terminate all security interests of DVB against the Borrower.
    (h)  
The Borrower shall within 60 days of receipt thereof, place a certified copy of
the Original Mortgage in the bridge of each of the Collateral Vessels and
promptly confirm to the Agent that this has occurred.



24  
EVENTS OF DEFAULT
     
Each of the events or circumstances set out in this Clause 24, is an Event of
Default (save for Clause 24.19 (Acceleration)).



24.1  
Non-payment
     
An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

  (a)  
its failure to pay is caused by:

  (i)  
administrative or technical error; or
    (ii)  
a Disruption Event; and

  (b)  
payment is made within:

  (i)  
(in the case of (a)(i) above), two Business Days of its due date; or
    (ii)  
(in the case of (a)(ii) above), two Business Days of its due date.



24.2  
Financial covenants and other obligations

  (a)  
Any requirement of Clause 22 (Financial covenants) is not satisfied or an
Obligor does not comply with the provisions of Clause 21 (Information
Undertakings) and/or Clause 23 (General Undertaking).
    (b)  
An Obligor or GulfMark Management, Inc does not comply with any provision of any
Transaction Security Document.

75



--------------------------------------------------------------------------------



 



24.3  
Other obligations

  (a)  
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 24.1 (Non-payment) and Clause 24.2 (Financial
covenants and other obligations)).
    (b)  
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 15 Business Days of the
earlier of (i) the Agent giving notice to the Parent or relevant Obligor and
(ii) the Parent or an Obligor becoming aware of the failure to comply.



24.4  
Misrepresentation
     
Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading when made or deemed to be made.



24.5  
Cross default

  (a)  
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.
    (b)  
Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).
    (c)  
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).
    (d)  
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).
    (e)  
No Event of Default will occur under this Clause 24.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than US$1,000,000 (or its equivalent in any
other currency or currencies).



24.6  
Insolvency

  (a)  
The Parent, the Borrower or any Subsidiary of the Borrower or any Material
Company is unable or admits inability to pay its debts as they fall due or is
deemed to or declared to be unable to pay its debts under applicable law,
suspends or threatens to suspend making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness.
    (b)  
The value of the assets of any of the Parent, or the Borrower or any of its
Subsidiaries or any Material Company is less than its liabilities (taking into
account contingent and prospective liabilities, but after discounting contingent
and prospective liabilities by the forecasted probability that payment will be
required).

76



--------------------------------------------------------------------------------



 



  (c)  
A moratorium is declared in respect of any indebtedness of the Parent, the
Borrower, any Subsidiary of the borrower or any Material Company or any member
of the Group. If a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium.



24.7  
Insolvency proceedings

  (a)  
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

  (i)  
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of the Parent or the Borrower or any
Subsidiary of the Borrower or any Material Company;
    (ii)  
a composition, compromise, assignment or arrangement with any class of creditors
of any of the Parent or the Borrower or any Subsidiary of the Borrower or any
Material Company;
    (iii)  
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of the
Parent or the Borrower or any Subsidiary of the Borrower or any Material Company
or any of their respective assets; or
    (iv)  
enforcement of any Security over any assets of the Parent or the Borrower or any
Subsidiary of the Borrower or any Material Company,

or any analogous procedure or step in taken in any jurisdiction.

  (b)  
Paragraph (a) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within 21 days of commencement.



24.8  
Creditors’ process
     
Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction with respect to:-

  (a)  
any of the Collateral Vessels; or
    (b)  
any other assets of the Parent or the Borrower or any Subsidiary of the Borrower
or any Material Company having an aggregate value in excess of $500,000,

unless:-

  (i)  
such action is being contested in good faith by the relevant company;
    (ii)  
the amounts in dispute are posted immediately to the Cash Collateral Account
(or, in the case of paragraph (b) only, fully reserved for in accordance with
GAAP); and
    (iii)  
the relevant process is discharged as soon as reasonably practicable.

77



--------------------------------------------------------------------------------



 



24.9  
Unlawfulness and invalidity

  (a)  
It is or becomes unlawful for an Obligor or any other member of the Group which
has entered into any Finance Document to perform any of its obligations under
the Finance Documents or any Transaction Security created or expressed to be
created or evidenced by the Transaction Security Documents ceases to be
effective.
    (b)  
Any obligation or obligations of any Obligor under any Finance Documents are not
(subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.
    (c)  
Any Finance Document ceases to be in full force and effect or any Transaction
Security ceases to be legal, valid, binding, enforceable or effective or is
alleged by a party to it (other than a Finance Party) to be ineffective.



24.10  
Cessation of business
     
Any Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or substantially all of its business.



24.11  
Change of ownership
     
After the Utilisation Date a Change of Control occurs.



24.12  
Audit qualification
     
The Auditors of the Group qualify the audited annual consolidated financial
statements of the Parent with a (i) “going concern” or like qualification or
exception; or (ii) qualification or exception as to the scope of such audit.



24.13  
Expropriation
     
The authority or ability of an Obligor to conduct its business is limited or
wholly or substantially curtailed by any seizure, expropriation, nationalisation
or other similar action by or on behalf of any governmental, regulatory or other
governmental authority.



24.14  
Repudiation and rescission of agreements
     
An Obligor (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Finance Document or any of the Transaction
Security or evidences an intention to rescind or repudiate a Finance Document or
any Transaction Security.



24.15  
Litigation
     
Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Finance Documents or the transactions contemplated in the Finance
Documents or against any member of the Group or its assets which has or is
reasonably likely to have a Material Adverse Effect.



24.16  
Material adverse change
     
Any event or circumstance occurs which has a Material Adverse Effect.

78



--------------------------------------------------------------------------------



 



24.17  
Challenge to registration
     
If the registration of any Collateral Vessel or any Original Mortgage (or
replacement mortgage) becomes void or voidable or liable to cancellation or
termination.



24.18  
War
     
If the country of registration of any Collateral Vessel becomes involved in war
involving another sovereign state (whether or not declared) or civil war or is
occupied by any other power and the Agent reasonably considers that, as a
result, the security conferred by the Transaction Security Documents is
materially prejudiced.



24.19  
Acceleration
     
On and at any time after the occurrence of an Event of Default the Agent may,
and shall if so directed by the Majority Lenders, by notice to the Parent:

  (a)  
cancel the Total Commitments at which time they shall immediately be cancelled;
    (b)  
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, at which time they shall become immediately due and payable;
    (c)  
declare that all or part of the Loans be payable on demand, at which time they
shall immediately become payable on demand by the Agent on the instructions of
the Majority Lenders; and/or
    (d)  
exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.



25  
COLLATERAL VESSEL SALE AND SUBSTITUTION



25.1  
Sale of Collateral Vessel
     
The Borrower may dispose of any Collateral Vessel (and any charter arrangements
or similar agreements relating thereto) provided:-

  (a)  
the Borrower gives reasonable advance notice to the Agent of its intention to
make such disposal;
    (b)  
the Collateral Vessel is disposed of on arms length terms for an amount not less
than the fair market value thereof as reasonably determined in good faith by the
Borrower’s board of directors;
    (c)  
the Net Cash Proceeds of the disposal are deposited as soon as possible in the
Cash Collateral Account and a Cash Collateral Account Charge is (if not already
granted) immediately granted to the Security Agent in form and content
acceptable to it;
    (d)  
the Borrower provides to the Agent prior to disposal a certificate from a
Financial Officer of the Borrower confirming:

  (i)  
that the Borrower intends to apply the Net Cash Proceeds within 365 days of the
disposal to acquire or construct a New Vessel satisfying all the conditions set
out in Clause 25.2 (Collateral Vessel Substitution); and

79



--------------------------------------------------------------------------------



 



  (ii)  
no Event of Default has occurred (or would occur as a result of the disposal)
and in particular but without prejudice to the generality no breach of Clause
22.1(d) (Collateral to Debt Ratio) has occurred or will occur as a result of the
disposal;

  (e)  
the Borrower shall be entitled to withdraw sums at credit of the Cash Collateral
Account so long as those sums are immediately applied for the purpose set out in
paragraph (d)(i) above. Any sums not so withdrawn at the expiry of the 365 day
period referred to in paragraph (d)(i) above shall be applied in prepayment of
the Loans on the last day of the next expiring Interest Period; and
    (f)  
The Borrower shall not:

  (i)  
in any one fiscal year be entitled to dispose of Collateral Vessels having an
aggregate Appraised Value exceeding $25,000,000; nor
    (ii)  
during the term of this Agreement be entitled to dispose of Collateral Vessels
having an aggregate Appraised Value exceeding $75,000,000.



25.2  
Collateral Vessel Substitution
     
The Borrower may substitute one or more vessels (the “New Vessels”) for one or
more Collateral Vessels provided the Agent is satisfied that the following
conditions are met:-

  (a)  
each New Vessel is an offshore supply vessel owned legally and beneficially by
the Borrower;
    (b)  
each New Vessel is a vessel of the Borrower’s usual quality and standard;
    (c)  
the construction and commissioning of each New Vessel was complete no earlier
than 1 January 2004;
    (d)  
each New Vessel must have and maintain a flag and class acceptable to the Agent
(acting on the instructions of the Majority Lenders);
    (e)  
on or before the date of substitution:

  (i)  
a first priority mortgage over each New Vessel; and
    (ii)  
a first priority assignment of earnings (where the charter is 12 months or more)
and insurances in respect of each New Vessel; and
    (iii)  
such other conditions precedent as the Agent may reasonably require (including,
but not limited to, evidence of insurance and a legal opinion confirming inter
alia the enforceability of the security referred to in sub-paragraphs (i) and
(ii) above),

must be delivered to the Agent and in each case be in form and substance
satisfactory to the Agent (acting on the instructions of the Majority Lenders)
and, in the case of (i) and (ii) in form equivalent to the other Transaction
Security Documents;

  (f)  
the substitution would otherwise not result in a breach of this Agreement
including, but not limited to, paragraph (d) of Clause 22.1 (Collateral to Debt
Ratio),

80



--------------------------------------------------------------------------------



 



     
(paragraphs (a) to (f) above together the “Substitution Conditions”).
    (g)  
Where the Borrower wishes to substitute one or more New Vessels for one or more
Collateral Vessels, it shall give the Agent reasonable notice of such intention.

81



--------------------------------------------------------------------------------



 



SECTION 9
CHANGES TO PARTIES


26  
CHANGES TO THE LENDERS



26.1  
Assignments and transfers by the Lenders
     
Subject to this Clause 26 and to Clause 27 (Restriction on Debt Purchase
Transactions), a Lender (the “Existing Lender”) may:

  (a)  
assign any of its rights; or
    (b)  
transfer by novation any of its rights and obligations,

   
under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”).



26.2  
Conditions of assignment or transfer

  (a)  
The consent of the Borrower is required for an assignment or transfer by an
Existing Lender unless the assignment or transfer is:

  (i)  
to another Lender or an Affiliate of a Lender; or
    (ii)  
made at a time when an Event of Default is continuing.

  (b)  
The consent of the Borrower to an assignment must not be unreasonably withheld
or delayed. The Borrower shall be deemed to have given its consent 10 Business
Days after the Existing Lender has requested it unless consent is expressly
refused by the Borrower within that time.
    (c)  
Notwithstanding Clause 26.2(b), the consent of the Borrower is deemed withheld
and shall not be deemed to be given to an Existing Lender that:

  (i)  
requests an assignment or transfer to a New Lender that would not be a Treaty
Lender at the time such assignment or transfer would become effective; or
    (ii)  
with its request of an assignment or transfer to a New Lender, fails to provide
the Borrower with such New Lender’s duly completed forms prescribed by Clause
14.2(g) that are the basis for such New Lender claiming the benefits of a
Treaty.

  (d)  
An assignment will only be effective on:

  (i)  
receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender; and
    (ii)  
the performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation

82



--------------------------------------------------------------------------------



 



     
to such assignment to a New Lender, the completion of which the Agent shall
promptly notify to the Existing Lender and the New Lender.

  (e)  
A transfer will only be effective if the procedure set out in Clause 26.5
(Procedure for transfer) is complied with.
    (f)  
If:

  (i)  
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and
    (ii)  
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 15 (Increased
Costs),

     
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under that Clause to the same extent as the Existing
Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred. This paragraph (f) shall
not apply in respect of an assignment or transfer made in the ordinary course of
the primary syndication of the Facilities.
    (g)  
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.



26.3  
Assignment or transfer fee
     
Unless the Agent otherwise agrees and excluding an assignment or transfer to an
Affiliate of a Lender, the New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the Agent (for its own account) a
fee of $1,000.



26.4  
Limitation of responsibility of Existing Lenders

  (a)  
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (i)  
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents, the Transaction Security or any other documents;
    (ii)  
the financial condition of any Obligor;
    (iii)  
the performance and observance by any Obligor or any other member of the Group
of its obligations under the Finance Documents or any other documents; or
    (iv)  
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

     
and any representations or warranties implied by law are excluded.

83



--------------------------------------------------------------------------------



 



  (b)  
Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:

  (i)  
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Finance Document or the
Transaction Security; and
    (ii)  
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

  (c)  
Nothing in any Finance Document obliges an Existing Lender to:

  (i)  
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 26; or
    (ii)  
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.



26.5  
Procedure for transfer

  (a)  
Subject to the conditions set out in Clause 26.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to paragraph
(b) below, as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate.
    (b)  
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or similar checks under all
applicable laws and regulations in relation to the transfer to such New Lender.
    (c)  
Subject to Clause 26.9 (Pro rata interest settlement), on the Transfer Date:

  (i)  
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the “Discharged Rights and
Obligations”);
    (ii)  
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that

84



--------------------------------------------------------------------------------



 



     
Obligor or other member of the Group and the New Lender have assumed and/or
acquired the same in place of that Obligor and the Existing Lender;
    (iii)  
the Agent, the Arranger, the Security Agent, the New Lender and the other
Lenders shall acquire the same rights and assume the same obligations between
themselves and in respect of the Transaction Security as they would have
acquired and assumed had the New Lender been an Original Lender with the rights,
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Agent, the Arranger, the Security Agent and the Existing Lender
shall each be released from further obligations to each other under the Finance
Documents; and
    (iv)  
the New Lender shall become a Party as a “Lender”.



26.6  
Procedure for assignment

  (a)  
Subject to the conditions set out in Clause 26.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.
    (b)  
The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or similar checks under all
applicable laws and regulations in relation to the assignment to such New
Lender.
    (c)  
Subject to Clause 26.9 (Pro rata interest settlement), on the Transfer Date:

  (i)  
the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;
    (ii)  
the Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and
    (iii)  
the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

  (d)  
Lenders may utilise procedures other than those set out in this Clause 26.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 26.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 26.2
(Conditions of assignment or transfer).

85



--------------------------------------------------------------------------------



 



26.7  
Copy of Transfer Certificate or Assignment Agreement to Parent
     
The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Borrower a copy of
that Transfer Certificate or Assignment Agreement.



26.8  
Security over Lenders’ rights
     
In addition to the other rights provided to Lenders under this Clause 26, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

  (a)  
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and
    (b)  
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

   
except that no such charge, assignment or Security shall:

  (i)  
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or
    (ii)  
require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.



26.9  
Pro rata interest settlement
     
If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 26.5 (Procedure for transfer) or any
assignment pursuant to Clause 26.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

  (a)  
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and
    (b)  
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:

  (i)  
when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Lender; and

86



--------------------------------------------------------------------------------



 



  (ii)  
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 26.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.



27  
RESTRICTION ON DEBT PURCHASE TRANSACTIONS



27.1  
Prohibition on Debt Purchase Transactions by the Group
     
The Parent shall not, and shall procure that each other member of the Group
shall not, enter into any Debt Purchase Transaction or beneficially own all or
any part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (b) or (c) of the
definition of Debt Purchase Transaction.



28  
CHANGES TO THE OBLIGORS



28.1  
Assignment and transfers by Obligors
     
No Obligor or any other member of the Group may assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.



28.2  
Additional Guarantors

  (a)  
Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
21.11 (“Know your customer” checks), the Parent may request that any of its
wholly owned Subsidiaries become a Guarantor.
    (b)  
The Parent may elect in its sole discretion to add a wholly owned member of the
Group as an Additional Guarantor in accordance with this Clause 28.2 (Additional
Guarantors). For the avoidance of doubt, in no event shall any direct or
indirect Foreign Subsidiary of the Parent or the Borrower be required to become
an Additional Guarantor.
    (c)  
A member of the Group shall become an Additional Guarantor if:

  (i)  
the Parent and the proposed Additional Guarantor deliver to the Agent a duly
completed and executed Accession Deed; and
    (ii)  
the Agent has received such other documents and evidence in relation to that
Additional Guarantor as the Agent may specify, each in form and substance
satisfactory to the Agent.

  (d)  
The Agent shall notify the Parent and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence required pursuant to this Clause 28.2 (Additional
Guarantors).



28.3  
Repetition of Representations
     
Delivery of an Accession Deed constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in paragraph
(e) of Clause 20.27 (Times when representations made) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.

87



--------------------------------------------------------------------------------



 



28.4  
Reorganisation permitted
     
Nothing contained in this Agreement shall prohibit, and it shall not of itself
constitute a Default or an Event of Default under any provision of this
Agreement, or under any other of the Finance Documents, if the following
transaction occurs: The Guarantor merges with and into a wholly owned Subsidiary
of the Guarantor which has not previously traded and which has, immediately
prior to such merger, neither assets nor liabilities in excess of $25,000 in
either case (such entity hereinafter referred to as “Newco”), and Newco, as the
survivor of such merger, changes its name to “GulfMark Offshore, Inc.”. The
Guarantor, upon the consummation of such merger, will provide to the Agent a
legal opinion of Richards Layton and Finger, in form reasonably satisfactory to
the Agent in order to ensure that the rights of the Finance Parties under the
Finance Documents continue unaffected by such merger to the same extent as
existing prior to such merger, and such other documents as the Agent may
reasonably request to evidence the consummation of such merger.

88



--------------------------------------------------------------------------------



 



SECTION 10
THE FINANCE PARTIES


29  
ROLE OF THE AGENT, THE ARRANGER AND OTHERS



29.1  
Appointment of the Agent

  (a)  
Each of the Arranger and the Lenders appoints the Agent to act as its agent
under and in connection with the Finance Documents.
    (b)  
Each of the Arranger and the Lenders authorises the Agent to exercise the
rights, powers, authorities and discretions specifically given to the Agent
under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.



29.2  
Duties of the Agent

  (a)  
Subject to paragraph (b) below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.
    (b)  
Without prejudice to Clause 26.7 (Copy of Transfer Certificate or Assignment
Agreement to Parent), paragraph (a) above shall not apply to any Transfer
Certificate or any Assignment Agreement.
    (c)  
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.
    (d)  
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.
    (e)  
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, the Arranger
or the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.
    (f)  
To the extent there is more than one Lender, the Agent shall provide to the
Borrowers within 10 Business Days of a request by the Borrower (but no more
frequently than once per calendar month), a list (which may be in electronic
form) setting out the names of the Lenders as at that Business Day, their
respective Commitments, the address and fax number (and the department or
officer, if any, for whose attention any communication is to be made) of each
Lender for any communication to be made or document to be delivered under or in
connection with the Finance Documents, the electronic mail address and/or any
other information required to enable the sending and receipt of information by
electronic mail or other electronic means to and by each Lender to whom any
communication under or in connection with the Finance Documents may be made by
that means and the account details of each Lender for any payment to be
distributed by the Agent to that Lender under the Finance Documents.

89



--------------------------------------------------------------------------------



 



  (g)  
The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.



29.3  
Role of the Arranger
     
Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.



29.4  
No fiduciary duties

  (a)  
Nothing in this Agreement constitutes the Agent or the Arranger as a trustee or
fiduciary of any other person.
    (b)  
None of the Agent, the Security Agent or the Arranger shall be bound to account
to any Lender for any sum or the profit element of any sum received by it for
its own account.



29.5  
Business with the Group
     
The Agent, the Security Agent and the Arranger may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.



29.6  
Rights and discretions

  (a)  
The Agent may rely on:

  (i)  
any representation, notice or believed by it to be genuine, correct and
appropriately authorised; and
    (ii)  
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

  (b)  
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

  (i)  
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 24.1 (Non-payment));
    (ii)  
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised;
    (iii)  
any notice or request made by the Parent (other than a Utilisation Request or
Selection Notice) is made on behalf of and with the consent and knowledge of all
the Obligors; and

  (c)  
The Agent may engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts.
    (d)  
The Agent may act in relation to the Finance Documents through its personnel and
agents.
    (e)  
The Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.

90



--------------------------------------------------------------------------------



 



  (f)  
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent or the Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.
    (g)  
The Agent is not obliged to disclose to any Finance Party any details of the
rate notified to the Agent by any Lender or the identity of any such Lender for
the purpose of paragraph (a)(ii) of Clause 12.2 (Market Disruption).



29.7  
Majority Lenders’ instructions

  (a)  
Unless a contrary indication appears in a Finance Document, the Agent shall
(i) exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent) and (ii) not be liable for any
act (or omission) if it acts (or refrains from taking any action) in accordance
with an instruction of the Majority Lenders.
    (b)  
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties other
than the Security Agent.
    (c)  
The Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.
    (d)  
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Agent may act (or refrain from taking action) as it considers
to be in the best interest of the Lenders.
    (e)  
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (e) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.



29.8  
Responsibility for documentation
     
Neither the Agent or the Arranger:

  (a)  
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Agent, the Arranger, an Obligor or any
other person given in or in connection with any Finance Document or any
information memorandum or the Insurance Reports or the transactions contemplated
in the Finance Documents;
    (b)  
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security; or

91



--------------------------------------------------------------------------------



 



  (c)  
is responsible for any determination as to whether any information provided or
to be provided to any Finance Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.



29.9  
Exclusion of liability

  (a)  
Without limiting paragraph (b) below (and without prejudice to the provisions of
paragraph (e) of Clause 33.11 (Disruption to Payment Systems etc.)), the Agent
will not be liable (including, without limitation, for negligence or any other
category of liability whatsoever) for any action taken by it under or in
connection with any Finance Document or the Transaction Security, unless
directly caused by its gross negligence or wilful misconduct.
    (b)  
No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document or any Finance Document and any
officer, employee or agent of the Agent may rely on this Clause subject to
Clause 1.3 (Third party rights) and the provisions of the Third Parties Act.
    (c)  
The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.
    (d)  
Nothing in this Agreement shall oblige the Agent or the Arranger to carry out
any “know your customer” or other checks in relation to any person on behalf of
any Lender and each Lender confirms to the Agent and the Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
the Arranger.



29.10  
Lenders’ indemnity to the Agent
     
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability (including, without
limitation, for negligence or any other category of liability whatsoever)
incurred by the Agent (otherwise than by reason of the Agent’s gross negligence
or wilful misconduct) (or, in the case of any cost, loss or liability pursuant
to Clause 33.11 (Disruption to Payment Systems etc.) notwithstanding the Agent’s
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Agent in acting as Agent under
the Finance Documents (unless the Agent has been reimbursed by an Obligor
pursuant to a Finance Document).



29.11  
Resignation of the Agent

  (a)  
The Agent may resign and appoint one of its Affiliates acting through an office
in the United Kingdom as successor by giving notice to the Lenders and the
Parent.
    (b)  
Alternatively the Agent may resign by giving 30 days notice to the Lenders and
the Parent, in which case the Majority Lenders (after consultation with the
Parent) may appoint a successor Agent.

92



--------------------------------------------------------------------------------



 



  (c)  
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within 20 days after notice of resignation was given, the
retiring Agent (after consultation with the Parent) may appoint a successor
Agent (acting through an office in the United Kingdom).
    (d)  
If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 29 and any other
term of this Agreement dealing with the rights or obligations of the Agent
(other than matters pertaining to compensation of the Agent by the Borrower)
consistent with then current market practice for the appointment and protection
of corporate trustees and those amendments will bind the Parties.
    (e)  
The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.
    (f)  
The Agent’s resignation notice shall only take effect upon the appointment of a
successor.
    (g)  
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 29. Any successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.



29.12  
Replacement of the Agent

  (a)  
After consultation with the Borrower, the Majority Lenders may, by giving
30 days’ notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent (acting through an office in the United
Kingdom).
    (b)  
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.
    (c)  
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 29 (and any agency fees for the account of the retiring Agent shall
cease to accrue from (and shall be payable on) that date).
    (d)  
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

93



--------------------------------------------------------------------------------



 



29.13  
Confidentiality

  (a)  
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.
    (b)  
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.
    (c)  
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arranger is obliged to disclose to any other person
(i) any confidential information or (ii) any other information if the disclosure
would or might in its reasonable opinion constitute a breach of any law or a
breach of a fiduciary duty.



29.14  
Relationship with the Lenders

  (a)  
Subject to Clause 26.9 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent’s principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:

  (i)  
entitled to or liable for any payment due under any Finance Document on that
day; and
    (ii)  
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

     
unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
    (b)  
Each Lender shall supply the Agent with any information required by the Agent in
order to calculate the Mandatory Cost in accordance with Schedule 4 (Mandatory
Cost formula).
    (c)  
Each Lender shall supply the Agent with any information that the Security Agent
may reasonably specify (through the Agent) as being necessary or desirable to
enable the Security Agent to perform its functions as Security Agent. Each
Lender shall deal with the Security Agent exclusively through the Agent and
shall not deal directly with the Security Agent.
    (d)  
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 35.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of Clause
35.2 (Addresses) and paragraph (a)(ii) of Clause 35.6 (Electronic communication)
and the Agent shall be entitled to treat such person as the person entitled to
receive all such

94



--------------------------------------------------------------------------------



 



     
notices, communications, information and documents as though that person were
that Lender.



29.15  
Credit appraisal by the Lenders
     
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

  (a)  
the financial condition, status and nature of each member of the Group;
    (b)  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;
    (c)  
whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;
    (d)  
the adequacy, accuracy and/or completeness of the information memorandum, the
Insurance Reports and any other information provided by the Agent, any Party or
by any other person under or in connection with any Finance Document, the
transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document; and
    (e)  
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.



29.16  
Reference Banks
     
If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Parent) appoint another Lender or an Affiliate of a Lender
to replace that Reference.



29.17  
Agent’s management time
     
Any amount payable to the Agent under Clause 16.3 (Indemnity to the Agent),
Clause 18 (Costs and expenses) and Clause 29.10 (Lenders’ indemnity to the
Agent) shall include the cost of utilising the Agent’s management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify to the Parent and the Lenders, and is in addition
to any fee paid or payable to the Agent under Clause 13 (Fees).



29.18  
Deduction from amounts payable by the Agent
     
If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any

95



--------------------------------------------------------------------------------



 



   
payment to that Party which the Agent would otherwise be obliged to make under
the Finance Documents and apply the amount deducted in or towards satisfaction
of the amount owed. For the purposes of the Finance Documents that Party shall
be regarded as having received any amount so deducted.



29.19  
Reliance and engagement letters
     
Each Finance Party and Secured Party confirms that each of the Arranger and the
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Arranger or Agent) the
terms of any reliance letter or engagement letters relating to the Insurance
Reports or any reports or letters provided by accountants in connection with the
Finance Documents or the transactions contemplated in the Finance Documents and
to bind it in respect of those Insurance Reports, reports or letters and to sign
such letters on its behalf and further confirms that it accepts the terms and
qualifications set out in such letters.



30  
THE SECURITY AGENT



30.1  
Appointment of the Security Agent

  (a)  
Each other Secured Party:

  (i)  
appoints the Security Agent to act as its agent and trustee under and in
connection with the Finance Documents; and
    (ii)  
irrevocably authorises the Security Agent (by itself or by such persons as it
may nominate) on its behalf to:

  (A)  
enter into each Finance Document to which it is a party;
    (B)  
exercise the rights, powers, authorities and discretions specifically given to
the Security Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions necessary
to give effect to the trusts hereby created; and
    (C)  
enforce any Transaction Security granted by the Transaction Security Documents
as trustee (or as otherwise provided) on its behalf, subject always to the terms
of the Finance Documents.

  (b)  
The powers conferred upon the Security Agent by the Finance Documents shall be
in addition to any powers which may from time to time be vested in trustees by
the general law.
    (c)  
If there is any conflict between the provisions of this Agreement and any
Transaction Security Documents with regard to instructions to, or the matters
affecting, the Security Agent, this Agreement will prevail.
    (d)  
The Security Agent shall hold all liens and security interests granted by an
Obligor under the Finance Documents as agent and trustee for, and on behalf of,
the Secured Parties.

96



--------------------------------------------------------------------------------



 



30.2  
Trust

  (a)  
The Security Agent shall hold the benefits of the Finance Documents, and all
liens and security interests granted thereunder, in its capacity as Security
Agent on trust for (to the extent such benefits are capable of being secured in
their favour), and on behalf of, the Secured Parties.
    (b)  
Save as expressly specified in any Finance Document (other than any Hedging
Agreement), the Security Agent:

  (i)  
shall not be liable to any Party for any breach by any other Party of any
Finance Document;
    (ii)  
shall have only those duties which are expressly specified in the Finance
Documents;
    (iii)  
will apply all payments and other benefits received by it under the Finance
Documents pari passu between the Secured Parties; and
    (iv)  
shall exercise its rights, powers and duties under the Finance Documents for the
benefit of the Secured Parties.

  (c)  
Section 1 of the Trustee Act 2000 shall not apply to any function of the
Security Agent under or in connection with the Finance Documents provided that
nothing in this Agreement shall exempt the Security Agent from any liability for
gross negligence or wilful misconduct.
    (d)  
The perpetuity period for the security trust established in relation to the
Finance Documents shall be eighty years from the date of this Agreement.



30.3  
Duties of the Security Agent

  (a)  
Subject to Clause 30.3(b), the Security Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Security Agent
for that Party by any other Party.
    (b)  
Clause 30.3(a) shall not apply to any Transfer Certificate or Assignment
Agreement.
    (c)  
Except where a Finance Document specifically provides otherwise, the Security
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.
    (d)  
If the Security Agent receives notice from a Party referring to any Finance
Document (i) describing the occurrence of any default (howsoever described)
under that Finance Document and (ii) stating that the circumstance described is
a default (howsoever described) under that Finance Document, it shall promptly
notify the other Secured Parties.
    (e)  
If the Security Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Secured Party (other than the Security
Agent or the Agent) under the Finance Documents it shall promptly notify the
other Secured Parties.

97



--------------------------------------------------------------------------------



 



  (f)  
Save as set out in Clause 30.2(a), the Security Agent’s duties under the Finance
Documents are of a mechanical and administrative nature. Nothing in the Finance
Documents shall constitute a partnership between any Party and the Security
Agent.
    (g)  
The Security Agent has no duty (in the absence of a specific provision in any
Finance Document) to provide any Party with any credit or other information
relating to the business, assets or financial condition of any Obligor or any
other person whenever coming into its possession.



30.4  
No need to account for own profits
     
The Security Agent shall not be bound to account to any Secured Party for any
sum or the profit element of any sum received by it for its own account.



30.5  
Business with the Group
     
The Security Agent may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any Obligor or any other member of
the Group.



30.6  
Rights and discretions of the Security Agent

  (a)  
The Security Agent may rely on:

  (i)  
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and
    (ii)  
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

  (b)  
The Security Agent may assume (unless it has received notice to the contrary in
its capacity as Security Agent) that:

  (i)  
no default (howsoever described) under any Finance Document has occurred (unless
it has actual knowledge of (i) any such Default arising under Clause 24.1
(Non-payment) or (ii) any such default arising under any other Finance Document
by reason of any failure to make any payments when due);
    (ii)  
any right, power, authority or discretion vested in any Party or any group of
Parties (such as the Majority Lenders) has not been exercised; and
    (iii)  
any notice or request made by any of the Obligors is made on behalf of and with
the consent and knowledge of all the Obligors.

  (c)  
The Security Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.
    (d)  
The Security Agent may act in relation to the Finance Documents through its
personnel and agents.
    (e)  
The Security Agent may disclose to any other Party any information it reasonably
believes it has received in its capacity as such under the Finance Documents.

98



--------------------------------------------------------------------------------



 



  (f)  
Notwithstanding any other provision of any Finance Document to the contrary, the
Security Agent is not obliged to do or omit to do anything if it would, or might
in its reasonable opinion, constitute a breach of any law or regulation or a
breach of a fiduciary duty or duty of confidentiality.



30.7  
Instructions

  (a)  
For the purposes of this Clause 30 (The Security Agent), “relevant instructing
quorum” means:

  (i)  
the Majority Lenders; or
    (ii)  
any other quorum of Secured Parties that is expressly entitled to instruct the
Security Agent or on whose instructions the Security Agent is expressly obliged
under this Agreement to act.

  (b)  
Unless a contrary indication appears in a Finance Document (other than any
Hedging Agreement), the Security Agent shall (a) exercise any right, power,
authority or discretion vested in it in its capacity as Security Agent in
accordance with any instructions given to it by the relevant instructing quorum
(or, if so instructed by the relevant instructing quorum, refrain from
exercising any right, power, authority or discretion vested in it) and (b) not
be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the relevant instructing quorum.
This Clause 30.7(b) shall not require the Security Agent to act in accordance
with the instructions of the relevant instructing quorum or any person in
respect of those powers, authorities and discretions granted to the Security
Agent pursuant to Clauses 30.6(f) (Rights and discretions of the Security
Agent), 30.12 (Confidentiality), 30.16 (Additional trustees), 30.21(a), 30.21(c)
and 30.21(d) (Security Agent’s functions).
    (c)  
Unless a contrary indication appears in a Finance Document, any instructions
given by a relevant instructing quorum to the Security Agent will be binding on
all the Secured Parties.
    (d)  
The Security Agent may refrain from acting in accordance with the instructions
of any relevant instructing quorum until it has received such security as it may
require for any cost, loss or liability (together with any associated VAT) which
it may incur in complying with the instructions.
    (e)  
In the absence of instructions from any relevant instructing quorum, the
Security Agent may act (or refrain from taking action) as it considers to be in
the best interests of the Secured Parties.
    (f)  
The Security Agent is not authorised to act on behalf of a Secured Party
(without first obtaining that Secured Party’s consent) in any legal or
arbitration proceedings relating to any Finance Document.



30.8  
Responsibility for documentation
     
The Security Agent is not liable or responsible for:

  (a)  
the adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by it, an Obligor or any other person given in or in
connection with any Finance Document or the transactions contemplated in the
Finance Documents;

99



--------------------------------------------------------------------------------



 



  (b)  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of or in connection with any Finance Document;
    (c)  
any determination as to whether any information provided or to be provided to
any Secured Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise;
    (d)  
any failure to give notice to any third party or to register, file or record (or
any defect in such registration, filing or recording) any Transaction Security
created pursuant to any Transaction Security Document, or effect, procure the
registration of or otherwise protect or perfect any Transaction Security created
by or pursuant to the Transaction Security Documents under any applicable laws
or regulations in any jurisdiction;
    (e)  
the obtaining of any Authorisation for the creation of any such Security; or
    (f)  
any failure, omission, or defect in perfecting or protecting the Transaction
Security constituted by the Transaction Security Documents in any jurisdiction.



30.9  
Exclusion of liability

  (a)  
Without limiting Clause 30.9(b), the Security Agent will not be liable
(including for negligence or any other category of liability whatsoever) for any
action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.
    (b)  
No Party (other than the Security Agent) may take any proceedings against any
officer, employee or agent of the Security Agent in respect of any claim it
might have against the Security Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document;
and any officer, employee or agent of the Security Agent may rely on this Clause
30 (The Security Agent) subject to Clause 1.3 (Third party rights) and the
provisions of the Third Parties Act.
    (c)  
The Security Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Security Agent if it has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by it for that
purpose.
    (d)  
Nothing in this Agreement shall oblige the Security Agent to carry out any “know
your customer” or other checks in relation to any person on behalf of any
Secured Party; and each Secured Party confirms to the Security Agent that it is
solely responsible for any such checks that it is required to carry out and that
it may not rely on any statement in relation to such checks made by the Security
Agent.



30.10  
Indemnity

  (a)  
For the benefit of the Security Agent, nothing in this Clause 30 (The Security
Agent) shall prejudice any right of indemnity by law given to trustees.
    (b)  
Each Obligor agrees to indemnify, on demand, the Security Agent and any
receiver, attorney, Insolvency Officer, agent or other person appointed by the
Security Agent in accordance with the Finance Documents for any and all claims,

100



--------------------------------------------------------------------------------



 



     
liabilities, costs, fees, charges, losses and expenses which may be incurred by
or asserted against the Security Agent or any such person in any way relating to
or arising out of:

  (i)  
its execution or purported execution of any of its trusts, powers, authorities
and/or discretions under the Finance Documents;
    (ii)  
the performance of its duties and functions in such capacity; or
    (iii)  
any action taken or omitted by the Security Agent or any such person under the
Finance Documents except to the extent arising directly from the Security
Agent’s or any such person’s gross negligence or wilful misconduct; or
    (iv)  
any proceedings instituted by or against the Security Agent as a consequence of
taking or holding the Transaction Security created pursuant to the Transaction
Security Documents or exercising its rights thereunder.

     
provided however, that the Security Agent shall not be indemnified hereunder for
any claims, liabilities, costs, fees, charges, losses and expenses which may be
incurred by or asserted against the Security Agent arising from the gross
negligence or wilful misconduct of the Security Agent.
    (c)  
The Security Agent may indemnify itself and each other person referred to in
Clause 30.10(b) out of the assets over which Transaction Security is granted
pursuant to the Transaction Security Documents against all such claims,
liabilities, costs, fees, charges, losses and expenses referred to in Clause
30.10(b).
    (d)  
Without prejudice to Clause 30.10(b), each Secured Party shall (in proportion to
its share of all of the Secured Debt) within three Business Days of demand,
indemnify the Security Agent against any cost, loss or liability including,
without limitation, for negligence or any other category of liability whatsoever
incurred by the Security Agent (otherwise than by reason of the Security Agent’s
gross negligence or wilful misconduct) in acting in its capacity as Security
Agent under or in connection with the Finance Documents (unless the Security
Agent has been reimbursed for the same by any Obligor pursuant to a Finance
Document).
    (e)  
The Obligors shall forthwith on demand reimburse each Secured Party for any
payments made by it under Clause 30.10(d).



30.11  
Resignation of Security Agent

  (a)  
The Security Agent may resign at any time and appoint one of its Affiliates
acting through an office in the United Kingdom as its successor by giving notice
to the other Secured Parties and the Borrower.
    (b)  
Alternatively, the Security Agent may resign by giving notice to the other
Secured Parties and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Security Agent (acting
through an office in the United Kingdom).
    (c)  
If the Majority Lenders has not appointed a successor Security Agent in
accordance with Clause 30.11(b) within 30 days after notice of resignation was
given, the incumbent Security Agent (after consultation with the Borrower and
the

101



--------------------------------------------------------------------------------



 



     
Majority Lenders) may appoint a successor Security Agent (acting through an
office in the United Kingdom).
    (d)  
After consultation with the Borrower, the Majority Lenders may by giving 30 days
notice to the Security Agent (or, at any time the Security Agent is an Impaired
Agent, by giving any shorter notice determined by the Majority Lenders) replace
the Security Agent by appointing a successor Security Agent (acting through an
office in the United Kingdom).
    (e)  
The retiring Security Agent shall, at its own cost, make available to the
successor Security Agent such documents and records and provide such assistance
as the successor Security Agent may reasonably request for the purposes of
performing its functions as Security Agent under the Finance Documents.
    (f)  
The resignation (or, as the case may be, the replacement) of the retiring
Security Agent and the appointment of any successor Security Agent shall only
take effect upon:

  (i)  
the successor Security Agent notifying all the Secured Parties and the Borrower
that it accepts such appointment;
    (ii)  
the successor Security Agent, the retiring Security Agent and/or the Obligors
completing all such steps as may reasonably be required by the Majority Lenders
in order to (i) ensure that the successor Security Agent accedes, and becomes a
party, to all relevant Finance Documents in its capacity as Security Agent and
that all of the Finance Documents will provide for enforceable Security in
favour of the successor Security Agent and the Secured Parties and
(ii) facilitate the change in identity of the Security Agent; and
    (iii)  
(if the Majority Lenders, acting reasonably, requires the provision of such
advice) receipt by the Facility Agent of advice acceptable to the Majority
Lenders (acting reasonably) to the effect that all of the Transaction Security
Documents provide for enforceable Security in favour of the successor Security
Agent and the Secured Parties.

  (g)  
Upon the appointment of a successor, the retiring Security Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 30 (The Security Agent). Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.
    (h)  
The Parties shall take such action as the retiring Security Agent, the successor
Security Agent, the Facility Agent or the Majority Lenders may consider
necessary in order that the Transaction Security Documents shall provide for
perfected and enforceable Security in favour of any successor Security Agent and
the Secured Parties.



30.12  
Confidentiality

  (a)  
In acting under the Finance Documents, the relevant division or department
through which the Security Agent acts shall be treated as a separate entity from
any other of its divisions or departments.

102



--------------------------------------------------------------------------------



 



  (b)  
If information is received by another division or department of the Security
Agent, it may be treated as confidential to that division or department and the
Security Agent shall not be deemed to have notice of it.



30.13  
Relationship with the Lenders
     
The Security Agent may treat the person shown in its records as Lender at the
opening of business (in the place of the Security Agent’s principal office as
notified to the Secured Parties from time to time) as the Lender acting through
its Facility Office:

  (a)  
entitled to or liable for any payment due under any Finance Document on that
day; and
    (b)  
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

   
unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.



30.14  
Credit appraisal by the Secured Parties
     
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Security Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including:

  (a)  
the financial condition, status and nature of each Obligor and each other member
of the Group;
    (b)  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
    (c)  
whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and
    (d)  
the adequacy, accuracy and/or completeness of any other information provided by
the Security Agent, any other Party or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.



30.15  
Deduction from amounts payable by the Security Agent
     
If any Party owes an amount to the Security Agent under the Finance Documents
the Security Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Security Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

103



--------------------------------------------------------------------------------



 



30.16  
Additional trustees

  (a)  
The Security Agent may, upon giving prior notice to the other Secured Parties,
appoint any person established or resident in any jurisdiction (whether a trust
corporation or not) to act either as a separate trustee or as a co-trustee
jointly with the Security Agent if the Security Agent considers such appointment
to be in the interests of the Secured Parties.
    (b)  
Any such additional trustee shall have such trusts, powers, obligations,
authorities and discretions (not exceeding those conferred on the Security Agent
by the Finance Documents) and remuneration as shall be conferred or imposed by
the instrument of appointment. The Security Agent shall have power in like
manner to remove any such person. The Obligors shall indemnify such additional
trustee as though it were the Security Agent in accordance with Clause 30.10
(Indemnity). The Security Agent shall not be under any obligation to supervise
the proceedings or acts of any such delegate or sub-delegate or be in any way
responsible for any liability incurred by reason of any misconduct or default on
the part of any such delegate or sub-delegate.



30.17  
Title
     
The Security Agent may accept without enquiry such title as any Obligor or other
person may have to the assets over which Transaction Security is intended to be
created by any Transaction Security Document.



30.18  
Investments
     
All moneys which are received by the Security Agent in its capacity as trustee
or otherwise may be invested in the name, or under the control, of the Security
Agent in any investment for the time being authorised by law for the investment
by trustees of trust money or in any other investments which may be selected by
the Security Agent. Additionally, the same may be placed on deposit in the name,
or under the control, of the Security Agent at such bank or institution
(including the Security Agent) and upon such terms as the Security Agent may
think fit.



30.19  
Tax
     
The Security Agent shall have no responsibility whatsoever to any Secured Party
as regards any deficiency which might arise because the Security Agent is
subject to any Tax or withholding from any payment made by it under the Finance
Documents.



30.20  
Insolvency Officer’s indemnity
     
In no circumstances shall the Security Agent itself be obliged to give an
indemnity to any receiver or other Insolvency Officer who requires an indemnity
as a condition of appointment.



30.21  
Security Agent’s functions

  (a)  
The Security Agent shall:

  (i)  
not be under any obligation to hold any title deeds, Finance Documents or any
other documents in connection with the assets charged by any Transaction
Security Document in its own possession or to take any steps to protect or
preserve the same (and the Security Agent may permit the

104



--------------------------------------------------------------------------------



 



     
Obligors to retain any title deeds and other documents if it considers such
course of action to be appropriate);

  (ii)  
without prejudice to Clause 30.21(a)(i), be at liberty to hold the Finance
Documents and any other documents relating thereto or to deposit them in any
part of the world with any bank or company whose business includes undertaking
the safe custody of documents or firm of lawyers considered by the Security
Agent to be of good repute and the Security Agent shall not be responsible for,
or be required to insure against, any liability incurred in connection with any
such holding or deposit and may pay all sums required to be paid on account, or
in respect, of any such deposit; and
    (iii)  
not be bound to give notice to any person of the execution of any documents
comprised or referred to in the Finance Documents or to take any steps to
ascertain whether any default under any Finance Document has happened or whether
any right, power, discretion or remedy has or may become exercisable by the
Security Agent and the Security Agent shall (save as provided in Clause
30.6(b)(i) (Rights and discretions of the Security Agent)) be entitled to assume
that no such default has happened and that each Party is observing and
performing all its obligations under any Finance Document and that no such
right, power, discretion or remedy has or may become exercisable.

  (b)  
Any consent or approval given by the Security Agent for the purposes of the
Finance Documents may be given on such terms and subject to such conditions (if
any) as the Security Agent thinks fit.
    (c)  
Any trustee of any Transaction Security Document being a lawyer, accountant,
broker or other person engaged in any profession or business shall be entitled
to charge and be paid all usual professional and other charges for business
transacted and acts done by him or his firm in connection with the trusts of the
Transaction Security Documents and also his reasonable charges in addition to
disbursements for all other work and business done and all time spent by him or
his firm in connection with matters arising in connection with his trusteeship.
    (d)  
The Security Agent may, in the conduct of the trusts, instead of acting
personally, employ and pay an agent (whether being a lawyer or other
professional person) to transact or conduct, or concur in transacting or
conducting, any business and to do, or concur in doing, all acts required to be
done in connection with the Finance Documents. The Security Agent shall not be
in any way responsible for any liability incurred by reason of any misconduct or
default on the part of any such agent or be bound to supervise the proceedings
or acts of any such agent.



30.22  
Enforcement
     
The Secured Parties shall not have any independent power to enforce any of the
Transaction Security Documents or to exercise any rights, discretions or powers
to grant any consents or releases under or pursuant to the Transaction Security
Documents or otherwise have direct recourse to the Security constituted by any
of the Transaction Security Documents except through the Security Agent.

105



--------------------------------------------------------------------------------



 



30.23  
Release of Security
     
The Security Agent may (without the prior consent of any other Secured Party)
release any Security over any asset that is the subject of any Transaction
Security Document if:

  (a)  
the Security Agent is obliged to release such Security under the terms of such
Transaction Security Document;
    (b)  
that asset is disposed of in compliance with the Finance Documents; or
    (c)  
that asset is disposed of by any receiver or other Insolvency Officer in
accordance with the powers granted under the Transaction Security Documents.



30.24  
Copy documents
     
Each Obligor and each Secured Party that is a party to any Finance Document
shall promptly on request by the Security Agent made on or after a Default has
occurred provide the Security Agent with a copy of such Finance Document.



31  
CONDUCT OF BUSINESS BY THE FINANCE PARTIES
     
No provision of this Agreement will:

  (a)  
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;
    (b)  
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or
    (c)  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.



32  
SHARING AMONG THE FINANCE PARTIES



32.1  
Payments to Finance Parties
     
If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 33 (Payment
mechanics) (a “Recovered Amount”) and applies that amount to a payment due under
the Finance Documents then:

(a)  
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;
  (b)  
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 33 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and
  (c)  
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 33.6 (Partial payments).

106



--------------------------------------------------------------------------------



 



32.2  
Redistribution of payments
     
The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the “Sharing Finance Parties”) in accordance with Clause 33.6
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.



32.3  
Recovering Finance Party’s rights
     
On a distribution by the Agent under Clause 32.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from an Obligor, as between the
relevant Obligor and the Recovering Finance Party, an amount of the Recovered
Amount equal to the Sharing Payment will be treated as not having been paid by
that Obligor.



32.4  
Reversal of redistribution
     
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

  (a)  
each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and
    (b)  
as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.



32.5  
Exceptions

  (a)  
This Clause 32 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.
    (b)  
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

  (i)  
it notified the other Finance Party of the legal or arbitration proceedings; and
    (ii)  
the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

107



--------------------------------------------------------------------------------



 



SECTION 11
ADMINISTRATION


33  
PAYMENT MECHANICS



33.1  
Payments to the Agent

  (a)  
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.
    (b)  
Payment shall be made to such account in the principal financial centre of the
country of that currency with such bank as the Agent specifies.



33.2  
Distributions by the Agent
     
Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 33.3 (Distributions to an Obligor) and Clause 33.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency.



33.3  
Distributions to an Obligor
     
The Agent may (with the consent of the Obligor or in accordance with Clause 34
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.



33.4  
Clawback

  (a)  
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.
    (b)  
If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on that
amount from the date of payment to the date of receipt by the Agent, calculated
by the Agent to reflect its cost of funds.



33.5  
Impaired Agent

  (a)  
If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 33.1 (Payments to the Agent) may instead either pay that

108



--------------------------------------------------------------------------------



 



     
amount direct to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of “Acceptable Bank” and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Obligor or
the Lender making the payment and designated as a trust account for the benefit
of the Party or Parties beneficially entitled to that payment under the Finance
Documents. In each case such payments must be made on the due date for payment
under the Finance Documents.

  (b)  
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.
    (c)  
A Party which has made a payment in accordance with this Clause 33.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.
    (d)  
Promptly upon the appointment of a successor Agent in accordance with Clause
29.12 (Replacement of the Agent), each Party which has made a payment to a trust
account in accordance with this Clause 33.5 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Clause 33.2 (Distributions by the Agent).



33.6  
Partial payments

  (a)  
If the Agent receives a payment for application against amounts due in respect
of any Finance Documents that is insufficient to discharge all the amounts then
due and payable by an Obligor under those Finance Documents, the Agent shall
apply that payment towards the obligations of that Obligor under those Finance
Documents in the following order:

  (i)  
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent and the Security Agent under those Finance Documents;
    (ii)  
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;
    (iii)  
thirdly, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents; and
    (iv)  
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

  (b)  
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.
    (c)  
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.



33.7  
Set-off by Obligors
     
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

109



--------------------------------------------------------------------------------



 



33.8  
Business Days

  (a)  
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).
    (b)  
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.



33.9  
Currency of account

  (a)  
Subject to paragraphs (b) to (e) below, the Currency is the currency of account
and payment for any sum due from an Obligor under any Finance Document.
    (b)  
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.
    (c)  
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.
    (d)  
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.
    (e)  
Any amount expressed to be payable in a currency other than the Currency shall
be paid in that other currency.



33.10  
Change of currency

  (a)  
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

  (i)  
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Borrower); and
    (ii)  
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

  (b)  
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Borrower)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.



33.11  
Disruption to Payment Systems etc.
     
If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrower that a Disruption Event has
occurred:

110



--------------------------------------------------------------------------------



 



  (a)  
the Agent may, and shall if requested to do so by the Borrower, consult with the
Borrower with a view to agreeing with the Borrower such changes to the operation
or administration of the Facility as the Agent may deem necessary in the
circumstances;
    (b)  
the Agent shall not be obliged to consult with the Borrower in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;
    (c)  
the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;
    (d)  
any such changes agreed upon by the Agent and the Borrower shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause 39 (Amendments
and Waivers);
    (e)  
the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 33.11; and
    (f)  
the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.



34  
SET-OFF
     
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.



35  
NOTICES



35.1  
Communications in writing
     
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.



35.2  
Addresses
     
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

  (a)  
in the case of those persons who are Parties as at the date of execution of this
Agreement, that identified with its name on the execution page; and

111



--------------------------------------------------------------------------------



 



  (b)  
in the case of any other Party from time to time, that notified in writing to
the Agent on or prior to the date on which it becomes a Party,

   
or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.



35.3  
Delivery

  (a)  
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

  (i)  
if by way of fax, when received in legible form; or
    (ii)  
if by way of letter, when it has been left at the relevant address or [five]
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

     
and, if a particular department or officer is specified as part of its address
details provided under Clause 35.2 (Addresses), if addressed to that department
or officer.
    (b)  
Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or Security Agent’s signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).
    (c)  
All notices from or to an Obligor shall be sent through the Agent.
    (d)  
Any communication or document made or delivered to the Parent in accordance with
this Clause 35.3 will be deemed to have been made or delivered to each of the
Obligors.



35.4  
Notification of address and fax number
     
Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 35.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.



35.5  
Communication when Agent is Impaired Agent
     
If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.



35.6  
Electronic communication

  (a)  
Any communication to be made between the Agent or the Security Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent, the Security Agent and
the relevant Lender:

112



--------------------------------------------------------------------------------



 



  (i)  
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and
    (ii)  
notify each other of any change to their address or any other such information
supplied by them.

  (b)  
Any electronic communication made between the Agent and a Lender or the Security
Agent will be effective only when actually received in readable form and in the
case of any electronic communication made by a Lender to the Agent or the
Security Agent only if it is addressed in such a manner as the Agent or Security
Agent shall specify for this purpose.
    (c)  
The Agent and the Lenders agree that electronic communication shall be an
accepted form of communication for purposes of information provision to the
Agent and the Lenders by the Borrower under Clause 21 (Information Undertakings)
save in relation to Clause 21.11 (“Know your customers” checks”).



35.7  
Use of websites

  (a)  
The Parent may satisfy its obligation under this Agreement to deliver any
information in relation to Lenders (the “Website Lenders”) by posting this
information onto an electronic website designated by the Parent (the “Designated
Website”) if:

  (i)  
both the Parent and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and
    (ii)  
the information is in a format such as Microsoft Word, Microsoft Excel, portable
display format (PDF), or other format previously agreed between the Parent and
the Agent.

  (b)  
The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Parent and the Agent.
    (c)  
The Parent shall promptly upon becoming aware of its occurrence notify the Agent
if:

  (i)  
the Designated Website cannot be accessed due to technical failure;
    (ii)  
the password specifications for the Designated Website change;
    (iii)  
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;
    (iv)  
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or
    (v)  
the Parent becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

     
If the Parent notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Parent under this Agreement after
the date of

113



--------------------------------------------------------------------------------



 



     
that notice shall be supplied in paper form unless and until the Agent and each
Website Lender is satisfied that the circumstances giving rise to the
notification are no longer continuing.

  (d)  
Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Parent shall at its own cost comply with any such
request within ten Business Days.
    (e)  
This Clause 35.7 (Use of websites) shall be subject to the terms of paragraph
(c) of 35.6 (Electronic communication).



35.8  
English language

  (a)  
Any notice given under or in connection with any Finance Document must be in
English.
    (b)  
All other documents provided under or in connection with any Finance Document
must be:

  (i)  
in English; or
    (ii)  
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.



36  
CALCULATIONS AND CERTIFICATES



36.1  
Accounts
     
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.



36.2  
Certificates and determinations
     
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.



36.3  
Day count convention
     
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.



37  
PARTIAL INVALIDITY
     
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

114



--------------------------------------------------------------------------------



 



38  
REMEDIES AND WAIVERS
     
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.



39  
AMENDMENTS AND WAIVERS



39.1  
Required consents

  (a)  
Subject to Clause 39.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Borrower
and the Parent and any such amendment or waiver will be binding on all Parties.
    (b)  
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 39.
    (c)  
Each Obligor agrees to any such amendment or waiver permitted by this Clause 39
which is agreed to by the Parent. This includes any amendment or waiver which
would, but for this paragraph (c), require the consent of all of the Guarantors.



39.2  
Exceptions

  (a)  
An amendment or waiver that has the effect of changing or which relates to:

  (i)  
the definition of “Majority Lenders” in Clause 1.1 (Definitions);
    (ii)  
an extension to the date of payment of any amount under the Finance Documents;
    (iii)  
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;
    (iv)  
a change in currency of payment of any amount under the Finance Documents;
    (v)  
an increase in or an extension of any Commitment or the Total Commitments;
    (vi)  
a change to the Borrowers or Guarantors other than in accordance with Clause 28
(Changes to the Obligors);
    (vii)  
any provision which expressly requires the consent of all the Lenders;
    (viii)  
Clause 2.2 (Finance Parties’ rights and obligations), Clause 8 (Mandatory
prepayment), Clause 26 (Changes to the Lenders) or this Clause 39;
    (ix)  
(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of:

115



--------------------------------------------------------------------------------



 



  (A)  
the guarantee and indemnity granted under Clause 19 (Guarantee and Indemnity);
    (B)  
the Charged Property; or
    (C)  
the manner in which the proceeds of enforcement of the Transaction Security are
distributed,

     
(except in the case of paragraph (B) and paragraph (C) above, insofar as it
relates to a sale or disposal of an asset which is the subject of the
Transaction Security where such sale or disposal is expressly permitted under
this Agreement or any other Finance Document); or
    (x)  
the release of any guarantee and indemnity granted under Clause 19 (Guarantee
and Indemnity) or of any Transaction Security unless permitted under this
Agreement or any other Finance Document or relating to a sale or disposal of an
asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document,

     
shall not be made without the prior consent of all the Lenders.
    (b)  
An amendment or waiver which relates to the rights or obligations of the Agent,
the Arranger, the Security Agent or a Hedge Counterparty (each in their capacity
as such) may not be effected without the consent of the Agent, the Arranger, the
Security Agent or, as the case may be, that Hedge Counterparty.



39.3  
Replacement of Lender

  (a)  
If at any time:

  (i)  
any Lender becomes a Non-Consenting Lender (as defined in paragraph (c) below);
or
    (ii)  
an Obligor becomes obliged to repay any amount in accordance with Clause 7.1
(Illegality) or to pay additional amounts pursuant to Clause 15.1 (Increased
Costs) or Clause 14.2 (Tax gross-up) to any Lender in excess of amounts payable
to the other Lenders generally,

     
then the Borrower may, on 5 Business Days’ prior written notice to the Agent and
such Lender, replace such Lender by requiring such Lender to (and such Lender
shall) transfer pursuant to Clause 26 (Changes to the Lenders) all (and not part
only) of its rights and obligations under this Agreement to a Lender or other
bank, financial institution, trust, fund or other entity (a “Replacement
Lender”) selected by the Borrower, and which is acceptable to the Agent (acting
reasonably) which confirms its willingness to assume and does assume all the
obligations of the transferring Lender (including the assumption of the
transferring Lender’s participations on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender’s participation in the
outstanding Loans and all accrued interest, Break Costs and other amounts
payable in relation thereto under the Finance Documents.
    (b)  
The replacement of a Lender pursuant to this Clause shall be subject to the
following conditions:

116



--------------------------------------------------------------------------------



 



  (i)  
the Borrower shall have no right to replace the Agent or Security Agent;
    (ii)  
neither the Agent nor the Lender shall have any obligation to the Borrower to
find a Replacement Lender;
    (iii)  
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 5 days after the date the Non-Consenting Lender
notifies the Borrower and the Agent of its failure or refusal to give a consent
in relation to, or agree to any waiver or amendment to the Finance Documents
requested by the Borrower; and
    (iv)  
in no event shall the Lender replaced under this paragraph (b) be required to
pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

  (c)  
In the event that:

  (i)  
the Borrower or the Agent (at the request of the Borrower) has requested the
Lenders to give a consent in relation to, or to agree to a waiver or amendment
of, any provisions of the Finance Documents;
    (ii)  
the consent, waiver or amendment in question requires the approval of all the
Lenders; and
    (iii)  
Lenders whose Commitments aggregate more than 80 per cent. of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
more than 80 per cent. of the Total Commitments prior to that reduction) have
consented or agreed to such waiver or amendment,

     
then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a “Non-Consenting Lender”.



40  
CONFIDENTIALITY



40.1  
Confidential Information
     
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 40.2
(Disclosure of Confidential Information) and Clause 40.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.



40.2  
Disclosure of Confidential Information
  40.2.1  
Any Finance Party may disclose:

  (a)  
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives such Confidential
Information as that Finance Party shall consider appropriate if any person to
whom the Confidential Information is to be given pursuant to this paragraph
(a) is informed in writing of its confidential nature and that some or all of
such Confidential Information may be price-sensitive information except that
there shall be no such requirement to so inform if the recipient is subject to
professional

117



--------------------------------------------------------------------------------



 



     
obligations to maintain the confidentiality of the information or is otherwise
bound by requirements of confidentiality in relation to the Confidential
Information;

  (b)  
to any person:

  (i)  
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person’s Affiliates, Representatives and
professional advisers;
    (ii)  
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Representatives and professional advisers;
    (iii)  
appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (d) of Clause 29.14
(Relationship with the Lenders));
    (iv)  
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (b) (ii) above;
    (v)  
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;
    (vi)  
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 26.8 (Security over Lenders’
rights);
    (vii)  
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;
    (viii)  
who is a Party; or
    (ix)  
with the consent of the Borrower;

     
in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

  (A)  
in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

118



--------------------------------------------------------------------------------



 



  (B)  
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;
    (C)  
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

  (c)  
to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (b)(ii) above applies to provide administration or settlement services
in respect of one or more of the Finance Documents including without limitation,
in relation to the trading of participations in respect of the Finance
Documents, such Confidential Information as may be required to be disclosed to
enable such service provider to provide any of the services referred to in this
paragraph (c) if the service provider to whom the Confidential Information is to
be given has entered into a confidentiality agreement substantially in the form
of the LMA Master Confidentiality Undertaking for Use With
Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Parent and the relevant Finance
Party;
    (d)  
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information;
    (e)  
as required by Clause 40.2.2 (USA Patriot Act Notices).

40.2.2  
USA PATRIOT Act Notices
     
Each Lender that is subject to the Act (as hereinafter defined) and the Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower and each Guarantor, which
information includes the name and address of Borrower and each Guarantor and
other information that will allow such Lender or the Agent, as applicable, to
identify Borrower and each Guarantor in accordance with the Act.



40.3  
Disclosure to numbering service providers

  (a)  
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:

119



--------------------------------------------------------------------------------



 



  (i)  
names of Obligors;
    (ii)  
country of domicile of Obligors;
    (iii)  
place of incorporation of Obligors;
    (iv)  
date of this Agreement;
    (v)  
the names of the Agent and the Arranger;
    (vi)  
date of each amendment and restatement of this Agreement;
    (vii)  
amount of Total Commitments;
    (viii)  
currencies of the Facilities;
    (ix)  
type of Facilities;
    (x)  
ranking of Facilities;
    (xi)  
Termination Date for Facilities;
    (xii)  
changes to any of the information previously supplied pursuant to paragraphs
(i) to (xi) above; and
    (xiii)  
such other information agreed between such Finance Party and the Parent,

     
to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
    (b)  
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.
    (c)  
Each Obligor represents that none of the information set out in paragraphs
(i) to (xiii) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.
    (d)  
The Agent shall notify the Parent and the other Finance Parties of:

  (i)  
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facilities and/or one or more Obligors; and
    (ii)  
the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.



40.4  
Entire agreement
     
This Clause 40 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding

120



--------------------------------------------------------------------------------



 



   
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.



40.5  
Inside information
     
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.



40.6  
Notification of disclosure
     
Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:

  (a)  
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 40.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and
    (b)  
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 40 (Confidentiality).



40.7  
Continuing obligations
     
The obligations in this Clause 40 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:

  (a)  
the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and
    (b)  
the date on which such Finance Party otherwise ceases to be a Finance Party.



41  
COUNTERPARTS
     
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

121



--------------------------------------------------------------------------------



 



SECTION 12
GOVERNING LAW AND ENFORCEMENT


42  
GOVERNING LAW
     
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.



43  
ENFORCEMENT



43.1  
Jurisdiction of English courts

  (a)  
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a “Dispute”).
    (b)  
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.
    (c)  
This Clause 43.1 is for the benefit of the Finance Parties and Secured Parties
only. As a result, no Finance Party or Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties and Secured Parties may take
concurrent proceedings in any number of jurisdictions.



43.2  
Service of process

  (a)  
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

  (i)  
irrevocably appoints Gulf Offshore N.S. Limited as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document and Gulf Offshore N.S. Limited, by its execution of
the letter referred to in paragraph 6(a) of Schedule 2 (Conditions Precedent),
accepts that appointment; and
    (ii)  
agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

  (b)  
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Parent (on behalf of all the
Obligors) must immediately (and in any event within 7 days of such event taking
place) appoint another agent on terms acceptable to the Agent. Failing this, the
Agent may appoint another agent for this purpose.
    (c)  
The Obligors expressly agrees and consents to the provisions of this Clause 43
and Clause 42 (Governing law).

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

122



--------------------------------------------------------------------------------



 



SCHEDULES

SCHEDULE 1 — THE ORIGINAL PARTIES

Part 1 — The Original Obligors

     
 
   
Name of Borrower
  Registration number (or equivalent, if any)
 
  Jurisdiction of Incorporation
 
   
GulfMark Americas, Inc.
  Delaware
 
  Charter Number- 4071108
 
   
Name of Original Guarantor
  Registration number (or equivalent, if any)
 
  Jurisdiction of Incorporation
 
   
GulfMark Offshore, Inc
  Delaware
 
  Charter Number- 2689611

123



--------------------------------------------------------------------------------



 



Part II — The Original Lenders

      Name of Original Lender   Commitment
 
   
The Royal Bank of Scotland plc
  US $200,000,000

124



--------------------------------------------------------------------------------



 



SCHEDULE 2 — CONDITIONS PRECEDENT

1  
Obligors

  (a)  
Certified true copies of the following:-

  (i)  
Certificate of Incorporation of GulfMark Americas, Inc.;
    (ii)  
Certificate of Incorporation of GulfMark Offshore, Inc.;
    (iii)  
Certificate of Incorporation of GulfMark Management, Inc.;
    (iv)  
Certificate of Good Standing (Texas) for GulfMark Americas, Inc.;
    (v)  
Certificate of Good Standing (Texas) for GulfMark Offshore, Inc.;
    (vi)  
Certificate of Good Standing (Delaware) for GulfMark Americas, Inc.;
    (vii)  
Certificate of Good Standing (Delaware) for GulfMark Offshore, Inc.;
    (viii)  
Certificate of Good Standing (Delaware) for GulfMark Management, Inc.;
    (ix)  
Certificate of UCC Search from Delaware on GulfMark Americas, Inc.;
    (x)  
Certificate of UCC Search from Delaware on GulfMark Offshore, Inc.;
    (xi)  
Certificate of UCC Search from Delaware on GulfMark Management, Inc.;
    (xii)  
Bylaws of GulfMark Americas, Inc.;
    (xiii)  
Bylaws of GulfMark Offshore, Inc.;
    (xiv)  
Bylaws of GulfMark Management, Inc.;
    (xv)  
Certificate of Responsible Officer with respect to Domicile Address, EIN and
Charter Number for GulfMark Americas, Inc.;
    (xvi)  
Certificate of Responsible Officer with respect to Domicile Address, EIN and
Charter Number for GulfMark Offshore, Inc.;
    (xvii)  
Certificate of Responsible Officer with respect to Domicile Address, EIN and
Charter Number for GulfMark Management, Inc.;
    (xviii)  
Corporate Resolutions and Certificates of Incumbency.

  (b)  
A copy of a resolution of the board of directors of each Original Obligor and
GulfMark Management, Inc:

  (i)  
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

125



--------------------------------------------------------------------------------



 



  (ii)  
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and
    (iii)  
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party.

  (c)  
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in relation to the Finance Documents and related
documents.
    (d)  
A certificate of the Parent confirming that borrowing or guaranteeing or
securing, as appropriate, the Total Commitments would not cause any borrowing,
guarantee, security or similar limit binding on any Original Obligor or GulfMark
Management, Inc to be exceeded.
    (e)  
A certificate of an authorised signatory of the Parent or other relevant
Original Obligor certifying that each copy of its certificate of incorporation,
bylaws or resolutions specified in this Schedule 2 is correct, complete and in
full force and effect and has not been amended or superseded as at a date no
earlier than the date of this Agreement.

2  
Finance Documents

  (a)  
This Agreement executed by the members of the Group party to this Agreement.
    (b)  
The Fee Letter executed by the Borrower.
    (c)  
The Hedging Letter in agreed form and executed by the Parent.
    (d)  
In relation to existing security in favour of DVB: (i) authorisation by DVB to
file Release and Termination of Fleet Mortgage from DVB; (ii) authorisation by
DVB to file UCC-3 Termination to Financing Statements from DVB.
    (e)  
True copy of ENI and Shell charters.
    (f)  
At least two originals of the following Transaction Security Documents executed
(save in relation to the Draft UCC-1 Financing Statements) by the parties
specified below opposite the relevant Transaction Security Document:

       
Name of Original Obligor or
member of Obligor’s Group
    Transaction Security Document        
The Borrower
    The Original Mortgage        
The Borrower
    The Assignment of Insurances together with executed notice of assignment    
   
GulfMark Management Inc
    The Original Share Pledge and Guaranty Agreement        
The Borrower
    Collateral Exhibit in respect of Original Mortgages        

126



--------------------------------------------------------------------------------



 



       
Name of Original Obligor or
member of Obligor’s Group
    Transaction Security Document        
The Borrower
    Acknowledgement of Share Pledge        
GulfMark Management Inc and Borrower
    Draft UCC-1 Financing Statements        
GulfMark Management Inc
    Blank Stock Power in respect of shares of the Borrower        
The Borrower
    Charter Assignment (together with executed notice of assignment) and
Security Agreement        
GulfMark Management Inc
    Guaranty        

  (g)  
The original share certificates, transfers and stock transfer forms or
equivalent duly executed by GulfMark Management Inc. in relation to the Original
Share Pledge.

3  
Insurance

  (a)  
An original copy of the Insurance Report.
    (b)  
A sample Certificate of Insurance (in agreed form) from Aon Risk Services, the
Borrower’s insurance brokers, evidencing the insurance cover proposed to be in
place in respect of the Collateral Vessels immediately after the date of this
Agreement including details of inter alia:-

  (i)  
full details of the assured clause;
    (ii)  
the period of the policies;
    (iii)  
the interests (subject matter) insured and the insured values/ amounts/ limits;
    (iv)  
the policy trading warranties;
    (v)  
full details of the policy terms and conditions including deductibles and any
warranties;
    (vi)  
copies of any non-standard or bespoke clauses or wordings;
    (vii)  
full details of the insurers and their individual percentage participation and
including details of any intermediary brokers; and
    (viii)  
details of the applicable law and jurisdiction.

  (c)  
Letter from Arthur J. Gallagher & Co to The Royal Bank of Scotland plc
confirming that, following its receipt of notice(s) of assignment and loss
payable clauses in relation to the relevant Insurances, it shall initiate
actions for issuance of letters of undertaking regarding such Insurances from:

  (i)  
Arthur J. Gallagher & Co, the Borrower’s insurance brokers;

127



--------------------------------------------------------------------------------



 



  (ii)  
UK Mutual War Risk Association Limited, war risk insurers; and
    (iii)  
The Steamship Mutual Undertaking Association (Bermuda) Limited, P&I club.

  (d)  
Confirmation from Aon Risk Services to the Borrower and Bankserve Insurance
Services Ltd that, following its receipt of notice(s) of assignment in relation
to the relevant Insurances, it shall issue a letter of undertaking in its usual
form substantially equivalent to the letter issued by Arthur J. Gallagher & Co.

4  
Contracts
     
A copy certified as true, complete and up to date of the Indenture dated 21
July 2004 made between the Parent and U.S. Bank National Association for the
issue by the Parent of 7.75% Senior Notes due 2014.
  5  
Legal opinions
     
The following legal opinions, each addressed to the Agent, the Security Agent
and the Original Lenders and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facility.

  (a)  
A legal opinion of McGrigors LLP, UK legal advisers to the Agent and the
Arranger as to English law substantially in the form distributed to the Original
Lenders prior to signing this Agreement.
    (b)  
A legal opinion of Fulbright & Jaworski LLP, US legal advisers to the Borrower
and Parent as to US and Delaware law substantially in the form distributed to
the Original Lenders prior to signing this Agreement.
    (c)  
A legal opinion of Strasburger & Price, LLP, US legal advisers to the Borrower
and Parent as to US and Delaware law substantially in the form distributed to
the Original Lenders prior to signing this Agreement.

6  
Other documents and evidence

  (a)  
Evidence that any process agent referred to in Clause 43.2 (Service of process),
if not an Original Obligor, has accepted its appointment.
    (b)  
The Budget.
    (c)  
A copy of the agreed form Compliance Certificate to be delivered by the
Responsible Officer pursuant to paragraph (c) of Clause 21.2 (Provision and
contents of Compliance Certificate).
    (d)  
An email including a link to the Original Financial Statements of the Group.
    (e)  
A certificate signed by an authorised signatory of the Parent showing the Group
Structure Chart of the Group.

7  
Recent trading accounts of Borrower and Parent
     
An email including a link to the Form 10-Q of the Parent as filed with the
Securities Exchange Commission for each of the quarters ended March 31, June 30,
and September 30, 2009.

128



--------------------------------------------------------------------------------



 



8  
Initial Appraisal Date valuations of Collateral Vessels
     
Copy reports confirming Appraised Values of the Collateral Vessels as at a date
not earlier than 30 November 2009.
  9  
Evidence of Borrower’s title
     
Evidence that on the Utilisation Date (i) the Collateral Vessels are registered
under the flag stated in Schedule 9 (The Collateral Vessels) in the ownership of
the Borrower and (ii) the relevant Original Mortgages will be capable of being
immediately registered against the Collateral Vessels with first priority.
  10  
Confirmation of class
     
Save in relation to the vessel IBERVILLE, a Certificate of Confirmation of Class
confirming that each Collateral Vessel is classed with the highest class
applicable to vessels of her type with a Pre-Approved Classification Society.
  11  
Vessel Documents
     
Photocopies, certified as true, accurate and complete by an authorised signatory
of the Borrower, of the current SMC of each of the Collateral Vessels together
with all addenda, amendments or supplements.
  12  
Other documents and evidence

  (a)  
Evidence that, except as otherwise agreed, the fees, costs and expenses then due
from the Borrower pursuant to Clause 18 (Costs and expenses) have been paid or
will be paid by the first Utilisation Date.
    (b)  
The Funds Flow Statement in a form agreed by the Parent and the Agent detailing
the proposed movement of funds on or before the Utilisation Date.
    (c)  
Pay-off letter from DVB confirming balance of Existing Debt to paid off as at
the date of this Agreement.
    (d)  
The executed Utilisation Request.
    (e)  
The agreed form Fleet Report Template.
    (f)  
The Disclosure Schedule.

129



--------------------------------------------------------------------------------



 



SCHEDULE 3 — REQUESTS AND NOTICES

Part I — Utilisation Request

     
From:
  [Borrower]
To:
  [Agent]
Dated:
   

Dear Sirs
Senior Facilities Agreement
dated [                    ] (the “Facilities Agreement”)

1  
We refer to that certain Facility Agreement, dated as of                     ,
2009, (the “Facility Agreement”), among the GulfMark Americas, Inc., the
GulfMark Offshore, Inc., the financial institutions listed in Part II of
Schedule 1 thereto, as lenders, and The Royal Bank of Scotland plc, as agent of
the Finance Parties and as security trustee for the Secured Parties. This is a
Utilisation Request. Terms defined in the Facility Agreement have the same
meaning in this Utilisation Request unless given a different meaning in this
Utilisation Request.
  2  
We wish to borrow the Loan on the following terms:

  (a)  
Borrower:     [               ]
    (b)  
Proposed Utilisation Date:     [               ] (or, if that is not a Business
Day, the next Business Day)
    (c)  
Amount:     [               ] or, if less, the Available Facility
    (d)  
Interest Period:     [               ]

3  
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.
  4  
[The proceeds of this Loan should be credited to [account]].
  5  
This Utilisation Request is irrevocable.

Yours faithfully
...................................................
authorised signatory for
[Borrower]

130



--------------------------------------------------------------------------------



 



Part II — Selection Notice
Applicable to a Loan

     
From:
  Borrower
 
   
To:
  [Agent]
 
   
Dated:
   

Dear Sirs
Facility Agreement
dated [          ] (the “Facility Agreement”)

1  
We refer to the Facility Agreement, dated as of                     , 2009, (the
“Facility Agreement”), among the GulfMark Americas, Inc., the GulfMark Offshore,
Inc., the financial institutions listed in Part II of Schedule 1 thereto, as
lenders, and The Royal Bank of Scotland plc, as agent of the Finance Parties and
as security trustee for the Secured Parties. This is a Selection Notice. Terms
defined in the Facility Agreement have the same meaning in this Selection Notice
unless given a different meaning in this Selection Notice.
  2  
We refer to the following Loan(s) with an Interest Period(s) ending on [     ].
  3  
We request that the next Interest Period for the above Loan is [     ].
  4  
This Selection Notice is irrevocable.

Yours faithfully
.............................................
authorised signatory for
[the Parent on behalf of] [insert name of Borrower] *
NOTES:

*  
Amend as appropriate. The Selection Notice can be given by the Borrower or the
Parent.

131



--------------------------------------------------------------------------------



 



SCHEDULE 4 — MANDATORY COST FORMULA

1  
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.
  2  
On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender, in accordance with the paragraphs set out below. The Mandatory
Cost will be calculated by the Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.
  3  
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.
  4  
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

  (a)  
in relation to a sterling Loan:

(GRAPHIC) [h69062h6906202.gif]  
per cent. per annum

  (b)  
in relation to a Loan in any currency other than sterling:

(GRAPHIC) [h69062h6906203.gif]  
per cent. per annum.

   
Where:

  A  
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.
    B  
is the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an Unpaid Sum, the additional rate of interest specified in
paragraph (a) of Clause 10.3 (Default interest)) payable for the relevant
Interest Period on the Loan.
    C  
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.
    D  
is the percentage rate per annum payable by the Bank of England to the Agent on
interest bearing Special Deposits.

132



--------------------------------------------------------------------------------



 



  E  
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

5  
For the purposes of this Schedule:

  (a)  
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;
    (b)  
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;
    (c)  
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and
    (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.
  7  
If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.
  8  
Each Lender shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information on or prior to the date on
which it becomes a Lender:

  (a)  
the jurisdiction of its Facility Office; and
    (b)  
any other information that the Agent may reasonably require for such purpose.

   
Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.
  9  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Agent based upon the information supplied to it pursuant to paragraphs 7 and
8 above and on the assumption that, unless a Lender notifies the Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

133



--------------------------------------------------------------------------------



 



10  
The Agent shall have no liability to any person if such determination results in
an Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.
  11  
The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 7 and 8 above.
  12  
Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.
  13  
The Agent may from time to time, after consultation with the Parent and the
Lenders, determine and notify to all Parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

134



--------------------------------------------------------------------------------



 



SCHEDULE 5 — FORM OF TRANSFER CERTIFICATE

     
To:
  [               ] as Agent and [               ] as Security Agent
 
   
From:
  [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)
 
   
Dated:
   

[Parent] — [               ] Facility Agreement
dated [               ] (the “Facility Agreement”)

1  
We refer to the Facility Agreement, dated as of                     , 2009, (the
“Facility Agreement”), among the GulfMark Americas, Inc., the GulfMark Offshore,
Inc., the financial institutions listed in Part II of Schedule 1 thereto, as
lenders, and The Royal Bank of Scotland plc, as agent of the Finance Parties and
as security trustee for the Secured Parties. This agreement (the “Agreement”)
shall take effect as a Transfer Certificate for the purpose of the Facility
Agreement. Terms defined in the Facility Agreement have the same meaning in this
Agreement unless given a different meaning in this Agreement.
  2  
We refer to clause 26.5 (Procedure for transfer) of the Facility Agreement:

  (a)  
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender’s Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
26.5 (Procedure for transfer).
    (b)  
The proposed Transfer Date is [          ].
    (c)  
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 35.2 (Addresses) are set out in the
Schedule.

3  
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 26.4 (Limitation of
responsibility of Existing Lenders).
  4  
The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is: [state item applicable]

  (a)  
[a Qualifying Lender falling within paragraph (i)(A) [or paragraph (ii)] of the
definition of Qualifying Lender);]
    (b)  
[a Treaty Lender.]

5  
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

  (a)  
a company resident in the United Kingdom for United Kingdom tax purposes;
    (b)  
a partnership each member of which is:

  (i)  
a company so resident in the United Kingdom; or

135



--------------------------------------------------------------------------------



 



  (ii)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

  (c)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

[5/6]  
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
  [6/7]  
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
  [7/8]  
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Note:  
The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender’s interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender’s Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

136



--------------------------------------------------------------------------------



 



THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for
payments,]

             
[Existing Lender]
    [New Lender]    
By:
    By:    

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facility Agreement by the Agent, and the Transfer Date is confirmed as [     ].
[Agent]
By:
[Security Agent]
By:

137



--------------------------------------------------------------------------------



 



SCHEDULE 6 — FORM OF ASSIGNMENT AGREEMENT

     
To:
  [          ] as Agent and [          ], [          ] as Security Agent,
[          ] as Parent, for and on behalf of each Obligor
 
   
From:
  [the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)
 
   
Dated:
   

[Parent] — [     ] Senior Facilities Agreement
dated [     ] (the “Facilities Agreement”)

1  
We refer to the Facility Agreement, dated as of                     , 2009, (the
“Facility Agreement”), among the GulfMark Americas, Inc., the GulfMark Offshore,
Inc., the financial institutions listed in Part II of Schedule 1 thereto, as
lenders, and The Royal Bank of Scotland plc, as agent of the Finance Parties and
as security trustee for the Secured Parties . This is an Assignment Agreement.
This agreement (the “Agreement”) shall take effect as an Assignment Agreement
for the purpose of the Facility Agreement. Terms defined in the Facility
Agreement have the same meaning in this Agreement unless given a different
meaning in this Agreement.
  2  
We refer to Clause 26.6 (Procedure for assignment) of the Facilities Agreement:

  (a)  
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Facility Agreement, the other Finance Documents and in
respect of the Transaction Security which correspond to that portion of the
Existing Lender’s Commitments and participations in Loans under the Facility
Agreement as specified in the Schedule.
    (b)  
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender’s Commitments and
participations in Loans under the Facility Agreement specified in the Schedule.
    (c)  
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

3  
The proposed Transfer Date is [     ].
  4  
On the Transfer Date the New Lender becomes party to the relevant Finance
Documents as a Lender.
  5  
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 35.2 (Addresses) are set out in the
Schedule.
  6  
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 26.4 (Limitation of
responsibility of Existing Lenders).
  7  
The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

138



--------------------------------------------------------------------------------



 



  (a)  
[a Qualifying Lender falling within paragraph (i)(A) [or paragraph (ii)] of the
definition of Qualifying Lender;]
    (b)  
[a Treaty Lender;]
    (c)  
[not a Qualifying Lender].

8  
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

  (a)  
a company resident in the United Kingdom for United Kingdom tax purposes; or
    (b)  
a partnership each member of which is:

  (i)  
a company so resident in the United Kingdom; or
    (ii)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

  (c)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

[9/10]  
This Agreement acts as notice to the Agent (on behalf of each Finance Party)
and, upon delivery in accordance with Clause 26.7 (Copy of Transfer Certificate
or Assignment Agreement to Parent), to the Parent (on behalf of each Obligor) of
the assignment referred to in this Agreement.
  [10/11]  
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
  [11/12]  
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
  [12/13]  
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
  Note:  
The execution of this Assignment Agreement may not transfer a proportionate
share of the Existing Lender’s interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender’s Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

139



--------------------------------------------------------------------------------



 



THE SCHEDULE
Commitment/rights and obligations to be transferred by assignment, release and
accession
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for
payments]

             
[Existing Lender]
    [New Lender]    
By:
    By:    

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facility Agreement by the Agent, and the Transfer Date is confirmed as [ ].
Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.
[Agent]
By:
[Security Agent]
By:

140



--------------------------------------------------------------------------------



 



SCHEDULE 7 — LMA FORM OF CONFIDENTIALITY UNDERTAKING

     
To:
  [POTENTIAL LENDER]
 
   
From:
  The Royal Bank of Scotland plc (as agent, the “Agent”)
 
   
Date:
   

Dear Sirs
US $200,000,000 Facility Agreement dated [   ] December 2009 (the “Facility
Agreement”) in relation to GulfMark Americas, Inc (the “Company”)
We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

1  
Confidentiality Undertaking
     
You undertake:
  1.1  
to keep all Confidential Information confidential and not to disclose it to
anyone, save to the extent permitted by paragraph 2 below and to ensure that all
Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;
  1.2  
to keep confidential and not disclose to anyone except as provided for by
paragraph 2 below the fact that the Confidential Information has been made
available or that discussions or negotiations are taking place or have taken
place between us in connection with the Facility; and
  1.3  
to use the Confidential Information only for the Permitted Purpose.
  2  
Permitted Disclosure
     
We agree that you may disclose such Confidential Information and such of those
matters referred to in paragraph 1.2 above as you shall consider appropriate:
  2.1  
to members of the Participant Group and their officers, directors, employees,
professional advisers and auditors if any person to whom the Confidential
Information is to be given pursuant to this paragraph 2.1 is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information, except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;
  2.2  
to any person to whom information is required or requested to be disclosed by
any governmental, banking, taxation or other regulatory authority or similar
body, the rules of any relevant stock exchange or pursuant to any applicable law
or regulation; and

141



--------------------------------------------------------------------------------



 



2.3  
with the prior written consent of us and the Company.
  3  
Notification of Disclosure
     
You agree (to the extent permitted by law and regulation) to inform us:
  3.1  
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph 2.2 above except where such disclosure is made to any of the
persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function; and
  3.2  
upon becoming aware that Confidential Information has been disclosed in breach
of this letter.
  4  
Return of Copies
     
If you do not participate in the Facility and we so request in writing, you
shall return all Confidential Information supplied to you by us and destroy or
permanently erase (to the extent technically practicable) all copies of
Confidential Information made by you and use all reasonable endeavours to ensure
that anyone to whom you have supplied any Confidential Information destroys or
permanently erases (to the extent technically practicable) such Confidential
Information and any copies made by them, in each case save to the extent that
you or the recipients are required to retain any such Confidential Information
by any applicable law, rule or regulation or by any competent judicial,
governmental, supervisory or regulatory body or in accordance with internal
policy, or where the Confidential Information has been disclosed under paragraph
2.2 above.
  5  
Continuing Obligations
     
The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in paragraphs 1 to 9 of
this letter shall cease on the earlier of (a) the date on which you become a
party to the Facility Agreement or (b) twelve months after the date of this
letter.
  6  
No Representation; Consequences of Breach, etc
     
You acknowledge and agree that:
  6.1  
neither we nor any of our officers, employees or advisers (each a “Relevant
Person”) (i) make any representation or warranty, express or implied, as to, or
assume any responsibility for, the accuracy, reliability or completeness of any
of the Confidential Information or any other information supplied by us or any
member of the Group or the assumptions on which it is based or (ii) shall be
under any obligation to update or correct any inaccuracy in the Confidential
Information or any other information supplied by us or any member of the Group
or be otherwise liable to you or any other person in respect of the Confidential
Information or any such information; and
  6.2  
we or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
or member of the Group may be granted an injunction or specific performance for
any threatened or actual breach of the provisions of this letter by you.

142



--------------------------------------------------------------------------------



 



7  
Entire Agreement; No Waiver; Amendments, etc
  7.1  
This letter constitutes the entire agreement between us in relation to your
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
  7.2  
No failure or delay in exercising any right or remedy under this letter will
operate as a waiver thereof nor will any single or partial exercise of any right
or remedy preclude any further exercise thereof or the exercise of any other
right or remedy under this letter.
  7.3  
The terms of this letter and your obligations under this letter may only be
amended or modified by written agreement between us.
  8  
Inside Information
     
You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and you undertake not to use any
Confidential Information for any unlawful purpose.
  9  
Nature of Undertakings
     
The undertakings given by you under paragraphs 1 to 9 of this letter are given
to us and (without implying any fiduciary obligations on our part) are also
given for the benefit of the Company and each other member of the Group.
  10  
Third Party Rights
  10.1  
Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not a
party to this letter has no right under the Contracts (Rights of Third Parties)
Act 1999 (the “Third Parties Act”) to enforce or to enjoy the benefit of any
term of this letter.
  10.2  
The Relevant Persons and each member of the Group may enjoy the benefit of the
terms of paragraphs 6 and 9 subject to and in accordance with this paragraph 10
and the provisions of the Third Parties Act.
  10.3  
Notwithstanding any provisions of this letter, the parties to this letter do not
require the consent of any Relevant Person or any member of the Group to rescind
or vary this letter at any time.
  11  
Governing Law and Jurisdiction
  11.1  
This letter and the agreement constituted by your acknowledgement of its terms
(the “Letter”) and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of the transaction contemplated by this Letter) are governed by
English law.
  11.2  
The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).
  12  
Definitions
     
In this letter (including the acknowledgement set out below):

143



--------------------------------------------------------------------------------



 



   
“Confidential Information” means all information relating to the Company, any
Obligor, the Group, the Finance Documents and/or the Facility which is provided
to you in relation to the Finance Documents or Facility by us or any of our
affiliates or advisers, in whatever form, and includes information given orally
and any document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that:

  (a)  
is or becomes public information other than as a direct or indirect result of
any breach by you of this letter; or
    (b)  
is identified in writing to you at the time of delivery as non-confidential by
us or our advisers; or
    (c)  
is known by you before the date the information is disclosed to you by us or any
of our affiliates or advisers or is lawfully obtained by you after that date,
from a source which is, as far as you are aware, unconnected with the Group and
which, in either case, as far as you are aware, has not been obtained in breach
of, and is not otherwise subject to, any obligation of confidentiality.

   
“Facility” means the US$200,000,000 term loan facility made available to the
Company pursuant to the Facility Agreement.
     
“Finance Documents” means the documents defined in the Facility Agreement as
Finance Documents.
     
“Group” means the Company, the Parent and each of their respective Subsidiaries
for the time being.
     
“Obligor” means a borrower or a guarantor under the Facility Agreement.
     
“Parent” means GulfMark Offshore, Inc as more particularly described in the
Facility Agreement.
     
“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies (as each such term is
defined in the Companies Act 2006).
     
“Permitted Purpose” means considering and evaluating whether to enter into the
Facility.
     
“Subsidiaries” has the meaning given in the Facility Agreement.

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
Yours faithfully
................................................
For and on behalf of
[Arranger]

144



--------------------------------------------------------------------------------



 



     
To:
  [Arranger]
 
  The Company and each other member of the Group

We acknowledge and agree to the above:
                                          
For and on behalf of
[Potential Lender]

145



--------------------------------------------------------------------------------



 



SCHEDULE 8 — TIMETABLE

          Action   Time    
 
       
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)) or a Selection Notice (Clause 11.1 (Selection of Interest
Periods and Terms))
  U-3



9am    
 
       
Agent determines (in relation to a Utilisation) the Amount of the Loan, if
required under Clause 5.4 (Original Lenders’ Advance) and notifies the Lenders
of the Loan in accordance with Clause 5.4 (Original Lenders’ Advance)
  U-3




noon    
 
       
LIBOR is fixed
  Quotation Day as
of 11:00 a.m.    

         
“U”
  =   date of utilisation or, if applicable, in the case of a Loan that has
already been borrowed, the first day of the relevant Interest Period for that
Loan.
“U — X”
  =   X Business Days prior to date of utilisation

146



--------------------------------------------------------------------------------



 



SCHEDULE 9 — THE COLLATERAL VESSELS

                            Vessel     Vessel ID (Official Number)     Year
Built     Registry/Flag    
1. ORLEANS
    1151394     2004     United States    
2. BOURBON
    1156133     2004     United States    
3. ROYAL
    1159200     2004     United States    
4. CHARTRES
    1160318     2004     United States    
5. IBERVILLE
    1163367     2004     United States    
6. BIENVILLE
    1163970     2004     United States    
7. CONTI
    1166313     2005     United States    
8. ST. LOUIS
    1167668     2005     United States    
9. TOULOUSE
    1169977     2005     United States    
10. ESPLANADE
    1173548     2005     United States    
11. FIRST AND TEN
    1195773     2007     United States    
12. DOUBLE EAGLE
    1200748     2007     United States    
13. TRIPLE PLAY
    1203989     2007     United States    
14. GRAND SLAM
    1204678     2007     United States    
15. SLAM DUNK
    1204681     2008     United States    
16. TOUCHDOWN
    1204682     2008     United States    
17. HAT TRICK
    1204683     2008     United States    
18. SLAP SHOT
    1204684     2008     United States    
19. HOMERUN
    1204685     2008     United States    
20. HAMMERHEAD
    1203577     2007     United States    
21. SAILFISH
    1195627     2007     United States    
22. BLUEFIN
    1209252     2008     United States    
23. KNOCKOUT
    1204686     2008     United States    

147



--------------------------------------------------------------------------------



 



SIGNATURES
THE PARENT AND ORIGINAL GUARANTOR
GULFMARK OFFSHORE, INC.

     
By:
  /s/ QUINTIN V. KNEEN
 
   
Address:
  10111 Richmond Avenue, Suite 340, Houston, Texas 79042
 
   
Fax:
  (713) 221-2428
 
   
Attention:
  Chief Financial Officer

THE BORROWER
GULFMARK AMERICAS, INC.

     
By:
  /s/ QUINTIN V. KNEEN
 
   
Address:
  10111 Richmond Avenue, Suite 340, Houston, Texas 79042
 
   
Fax:
  (713) 221-2428
 
   
Attention:
  Chief Financial Officer

THE ARRANGER
THE ROYAL BANK OF SCOTLAND PLC

     
By:
  /s/ ALAN MACDONALD
 
   
Address:
  1 Albyn Place, Aberdeen, AB10 1BR
 
   
Fax:
  +44 (0) 1224 289 368
 
   
Attention:
  David Canning

148



--------------------------------------------------------------------------------



 



THE AGENT
THE ROYAL BANK OF SCOTLAND PLC

     
By:
  /s/ ALAN MACDONALD
 
   
Address:
  1 Albyn Place, Aberdeen, AB10 1BR
 
   
Fax:
  +44 (0) 1224 289 368
 
   
Attention:
  David Canning

THE SECURITY AGENT
THE ROYAL BANK OF SCOTLAND PLC

     
By:
  /s/ ALAN MACDONALD
 
   
Address:
  1 Albyn Place, Aberdeen, AB10 1BR
 
   
Fax:
  +44 (0) 1224 289 368
 
   
Attention:
  David Canning

THE ORIGINAL LENDER
THE ROYAL BANK OF SCOTLAND PLC

     
By:
  /s/ ALAN MACDONALD
 
   
Address:
  1 Albyn Place, Aberdeen, AB10 1BR
 
   
Fax:
  +44 (0) 1224 289 368
 
   
Attention:
  David Canning

149